Exhibit 10.1

Deal Published CUSIP Number: 70788HAG8

Facility Published CUSIP Number: 70788HAH6

 

 

 

CREDIT AGREEMENT

dated as of September 12, 2016,

Among

PENN VIRGINIA HOLDING CORP.,

as Borrower,

PENN VIRGINIA CORPORATION,

as Holdings,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Lender,

and

THE LENDERS NAMED HEREIN

as Lenders

$200,000,000

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

 

Certain Defined Terms

     1   

Section 1.02

 

Computation of Time Periods

     34   

Section 1.03

 

Accounting Terms; Changes in GAAP

     34   

Section 1.04

 

Types of Advances

     34   

Section 1.05

 

UCC Terms

     34   

Section 1.06

 

Rounding

     34   

Section 1.07

 

Letter of Credit Amounts

     35   

Section 1.08

 

Guarantees

     35   

Section 1.09

 

Miscellaneous

     35   

ARTICLE II

 

CREDIT FACILITIES

     35   

Section 2.01

 

Commitment for Advances

     35   

Section 2.02

 

Borrowing Base

     36   

Section 2.03

 

Method of Borrowing

     40   

Section 2.04

 

Termination and Reduction of the Commitments; Aggregate Maximum Credit Amounts

     42   

Section 2.05

 

Prepayment of Advances

     43   

Section 2.06

 

Repayment of Advances

     45   

Section 2.07

 

Letters of Credit

     45   

Section 2.08

 

Fees

     52   

Section 2.09

 

Interest

     53   

Section 2.10

 

Illegality

     53   

Section 2.11

 

Breakage Costs

     54   

Section 2.12

 

Increased Costs

     54   

Section 2.13

 

Payments and Computations

     56   

Section 2.14

 

Taxes

     57   

Section 2.15

 

Mitigation Obligations; Replacement of Lenders

     60   

Section 2.16

 

Defaulting Lender

     61   

ARTICLE III

 

CONDITIONS

     63   

Section 3.01

 

Conditions to Closing and Initial Borrowing

     63   

Section 3.02

 

Conditions Precedent to All Borrowings

     68   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     69   

Section 4.01

 

Existence; Subsidiaries

     69   

Section 4.02

 

Power; No Conflicts

     69   

Section 4.03

 

Authorization and Approvals

     69   

Section 4.04

 

Enforceable Obligations

     70   

Section 4.05

 

Financial Condition and Financial Statements

     70   

Section 4.06

 

True and Complete Disclosure

     70   

Section 4.07

 

Litigation; Compliance with Laws

     71   

Section 4.08

 

Use of Proceeds

     71   

Section 4.09

 

Investment Company Act

     71   

Section 4.10

 

Taxes

     71   

Section 4.11

 

ERISA and Employee Matters

     72   

Section 4.12

 

Condition and Maintenance of Property; Casualties

     72   

Section 4.13

 

Compliance with Agreements; No Defaults

     72   

Section 4.14

 

Environmental Condition

     73   

Section 4.15

 

Permits, Licenses, Etc.

     73   

Section 4.16

 

Gas Imbalances, Prepayments

     73   

Section 4.17

 

Marketing of Production

     74   

Section 4.18

 

Restriction on Liens

     74   

Section 4.19

 

Solvency

     74   

Section 4.20

 

Hedging Agreements

     74   

Section 4.21

 

Insurance

     74   

Section 4.22

 

Anti-Corruption Laws; Sanctions; Patriot Act

     74   

Section 4.23

 

Oil and Gas Properties

     74   

Section 4.24

 

Line of Business; Foreign Operations

     76   

Section 4.25

 

Fiscal Year

     76   

Section 4.26

 

Location of Business and Offices

     76   

Section 4.27

 

Intellectual Property

     76   

Section 4.28

 

Senior Debt Status

     76   

ARTICLE V

 

AFFIRMATIVE COVENANTS

     76   

Section 5.01

 

Compliance with Laws, Etc.

     76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.02

 

Maintenance of Insurance

     77   

Section 5.03

 

Preservation of Corporate Existence, Etc.

     77   

Section 5.04

 

Payment of Taxes, Etc.

     78   

Section 5.05

 

Visitation Rights; Periodic Meetings

     78   

Section 5.06

 

Reporting Requirements

     78   

Section 5.07

 

Maintenance of Property

     82   

Section 5.08

 

Agreement to Pledge; Guaranty

     82   

Section 5.09

 

Use of Proceeds

     83   

Section 5.10

 

Title Evidence and Opinions

     83   

Section 5.11

 

Further Assurances; Cure of Title Defects

     84   

Section 5.12

 

Operation and Maintenance of Oil and Gas Properties

     84   

Section 5.13

 

Anti-Corruption Laws; Sanctions

     85   

Section 5.14

 

Reserved

     85   

Section 5.15

 

Environmental Matters

     85   

Section 5.16

 

ERISA Compliance

     85   

ARTICLE VI

 

NEGATIVE COVENANTS

     86   

Section 6.01

 

Liens, Etc.

     86   

Section 6.02

 

Indebtedness, Guarantees, and Other Obligations

     88   

Section 6.03

 

Agreements Restricting Liens and Distributions

     89   

Section 6.04

 

Merger or Consolidation; Asset Sales

     89   

Section 6.05

 

Restricted Payments

     91   

Section 6.06

 

Investments

     91   

Section 6.07

 

Acquisitions

     92   

Section 6.08

 

Affiliate Transactions

     92   

Section 6.09

 

Compliance with ERISA

     92   

Section 6.10

 

Sale-and-Leaseback

     92   

Section 6.11

 

Change of Business; Foreign Operations or Subsidiaries

     92   

Section 6.12

 

Name Change

     93   

Section 6.13

 

Use of Proceeds; Letters of Credit

     93   

Section 6.14

 

Gas Imbalances, Take-or-Pay or Other Prepayments

     93   

Section 6.15

 

Hedging Limitations

     93   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.16

 

Additional Subsidiaries

     95   

Section 6.17

 

Financial Covenants

     95   

Section 6.18

 

Reserved

     95   

Section 6.19

 

Fiscal Year; Fiscal Quarter

     95   

Section 6.20

 

Limitation on Operating Leases

     95   

Section 6.21

 

Prepayment of Certain Debt and Other Obligations

     96   

Section 6.22

 

Passive Holding Company

     96   

Section 6.23

 

Environmental Matters

     96   

Section 6.24

 

Marketing Activities

     96   

Section 6.25

 

Sale or Discount of Receivables

     97   

Section 6.26

 

Deposit Accounts; Securities Accounts

     97   

ARTICLE VII

 

EVENTS OF DEFAULT; REMEDIES

     97   

Section 7.01

 

Events of Default

     97   

Section 7.02

 

Optional Acceleration of Maturity

     99   

Section 7.03

 

Automatic Acceleration of Maturity

     99   

Section 7.04

 

Right of Set-off

     100   

Section 7.05

 

Non-exclusivity of Remedies

     100   

Section 7.06

 

Application of Proceeds

     100   

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

     102   

Section 8.01

 

Appointment and Authority

     102   

Section 8.02

 

Rights as a Lender

     102   

Section 8.03

 

Exculpatory Provisions

     102   

Section 8.04

 

Reliance by Administrative Agent and Issuing Lender

     103   

Section 8.05

 

Delegation of Duties

     104   

Section 8.06

 

Resignation of Agent or Issuing Lender

     104   

Section 8.07

 

Non-Reliance on Administrative Agent and Other Lenders

     105   

Section 8.08

 

No Other Duties, etc.

     105   

Section 8.09

 

Indemnification

     105   

Section 8.10

 

Administrative Agent May File Proofs of Claim

     107   

Section 8.11

 

Collateral and Guaranty Matters

     107   

Section 8.12

 

Credit Bidding

     108   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX

 

MISCELLANEOUS

     109   

Section 9.01

 

Costs and Expenses

     109   

Section 9.02

 

Indemnification; Waiver of Damages

     109   

Section 9.03

 

Waivers and Amendments

     111   

Section 9.04

 

Severability

     112   

Section 9.05

 

Survival of Representations and Obligations

     112   

Section 9.06

 

Binding Effect

     113   

Section 9.07

 

Successors and Assigns

     113   

Section 9.08

 

Confidentiality

     116   

Section 9.09

 

Notices, Etc

     117   

Section 9.10

 

Usury Not Intended

     118   

Section 9.11

 

Usury Recapture

     119   

Section 9.12

 

Payments Set Aside

     119   

Section 9.13

 

Performance of Duties

     120   

Section 9.14

 

All Powers Coupled with Interest

     120   

Section 9.15

 

Governing Law

     120   

Section 9.16

 

Submission to Jurisdiction; Service of Process

     121   

Section 9.17

 

Waiver of Venue

     121   

Section 9.18

 

Execution in Counterparts; Electronic Execution

     121   

Section 9.19

 

Keepwell

     121   

Section 9.20

 

Independent Effect of Covenants

     122   

Section 9.21

 

USA Patriot Act

     122   

Section 9.22

 

Flood Insurance Regulations

     122   

Section 9.23

 

NON-RELIANCE

     122   

Section 9.24

 

WAIVER OF JURY TRIAL

     122   

Section 9.25

 

Reversal of Payments

     123   

Section 9.26

 

Injunctive Relief

     123   

Section 9.27

 

No Advisory or Fiduciary Responsibility

     123   

Section 9.28

 

Inconsistencies with Other Documents

     124   

Section 9.29

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     124   

Section 9.30

 

ORAL AGREEMENTS

     125   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule I

   -       Pricing Grid

Schedule II

   -       Notice Information and Commitments

Schedule 1.01(a)

   -       Existing Letters of Credit

Schedule 1.01(b)

   -       Plan of Reorganization

Schedule 1.01(c)

   -       RSA

Schedule 3.01(r)

   -       Restructuring Term Sheet

Schedule 4.01

   -       Subsidiaries of Borrower

Schedule 4.07

   -       Litigation

Schedule 4.20

   -       Hedging Contracts

Schedule 4.23

   -       Back-In and Reversionary Interests

Schedule 4.26

   -       Principal Business and Chief Executive Office EXHIBITS:

Exhibit A

   -       Form of Assignment and Acceptance

Exhibit B

   -       Form of Compliance Certificate

Exhibit C

   -       Form of Guaranty

Exhibit D-1

   -       Form of Texas Deed of Trust

Exhibit D-2

   -       Form of Oklahoma Mortgage

Exhibit E

   -       Form of Note

Exhibit F

   -       Form of Notice of Borrowing

Exhibit G

   -       Form of Notice of Conversion or Continuation

Exhibit H

   -       Form of Pledge and Security Agreement

Exhibit I

   -       Form of Transfer Letters

Exhibit J-1

   -       Form of U.S. Tax Compliance Certificate

Exhibit J-2

   -       Form of U.S. Tax Compliance Certificate

Exhibit J-3

   -       Form of U.S. Tax Compliance Certificate

Exhibit J-4

   -       Form of U.S. Tax Compliance Certificate

Exhibit K

   -       Form of Solvency Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of September 12, 2016, is among Penn Virginia
Holding Corp., a Delaware corporation (“Borrower”), Penn Virginia Corporation, a
Virginia corporation (“Holdings”), the lenders party hereto from time to time
(the “Lenders”), and Wells Fargo Bank, National Association, as administrative
agent for such Lenders (in such capacity, the “Administrative Agent”) and as
issuing lender for such Lenders (in such capacity, the “Issuing Lender”).

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Acceptable Accountant” means (a) Deloitte Touche Tohamtsu, (b) Ernst & Young,
(c) KPMG, (d) PricewaterhouseCoopers, and (d) such other independent certified
public accountants reasonably acceptable to the Administrative Agent.

“Acceptable Letter of Credit Maturity Date” has the meaning set forth in Section
2.07 hereof.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Secured
Obligations, (d) is enforceable, except as such enforceability may be limited by
any applicable Debtor Relief Laws, and (e) other than as to Excluded Perfection
Collateral, is perfected.

“Account Control Agreement” shall mean, as to any deposit account or security
account of any Loan Party held with a bank or other financial institution, an
agreement or agreements in form and substance reasonably acceptable to the
Administrative Agent, among the Loan Party owning such deposit account or
security account, as applicable, the Administrative Agent, and such other bank
or financial institution governing such deposit account or security account, as
applicable.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party or
any of its Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (by percentage or voting power) of, or a Control Percentage of,
the Voting Securities of a Person.

“Additional Trigger” has the meaning set forth in Section 2.05(b)(i).

“Adjusted EBITDAX” means (a) for the calculations to be made for the fiscal
quarter ending December 31, 2016, consolidated EBITDAX of Holdings and its
Subsidiaries for such fiscal quarter multiplied by four; (b) for the
calculations to be made for the fiscal quarter ending March 31, 2017,
consolidated EBITDAX of Holdings and its Subsidiaries for the two-fiscal quarter
period then ended multiplied by two; (c) for the calculations to be made for the
fiscal quarter ending June 30, 2017, consolidated EBITDAX of Holdings and its
Subsidiaries for the three-fiscal quarter period then ended multiplied by 4/3;
and (d) for the calculations to be made for each fiscal quarter ending on or
after December 31, 2017, consolidated EBITDAX of Holdings and its Subsidiaries
for the four-fiscal quarter period then ended.



--------------------------------------------------------------------------------

“Adjusted Interest Expense” means (a) for the calculations to be made for the
fiscal quarter ending December 31, 2016, consolidated Interest Expense of
Holdings and its Subsidiaries for such fiscal quarter multiplied by four; (b)
for the calculations to be made for the fiscal quarter ending March 31, 2017,
consolidated Interest Expense of Holdings and its Subsidiaries for the
two-fiscal quarter period then ended multiplied by two; (c) for the calculations
to be made for the fiscal quarter ending June 30, 2017, consolidated Interest
Expense of Holdings and its Subsidiaries for the three-fiscal quarter period
then ended multiplied by 4/3; and (d) for the calculations to be made for each
fiscal quarter ending on or after December 31, 2017, consolidated Interest
Expense of Holdings and its Subsidiaries for the four-fiscal quarter period then
ended.

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus  1⁄2 of 1% and (c) the
Eurodollar Rate plus 1.00%; provided, that in no event shall the Adjusted
Reference Rate be less than 0.00%. Any change in the Adjusted Reference Rate due
to a change in the Reference Rate, Eurodollar Rate or Federal Funds Rate shall
be effective on the effective date of such change in the Reference Rate,
Eurodollar Rate or Federal Funds Rate.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent pursuant to Article VIII until its resignation or removal, and any
successor administrative agent appointed pursuant to Section 8.06.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.

“Advance” means an advance by a Lender to the Borrower pursuant to Section
2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or a
Eurodollar Rate Advance.

“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Person payable from a specified
share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith, or (b) any contract whereby any Person receives or becomes entitled
to receive (either directly or indirectly) any payment (an “Advance Payment”) as
consideration for (i) Hydrocarbons produced or to be produced from Oil and Gas
Properties owned by such Person or Affiliate of such Person in advance of the
delivery of such Hydrocarbons (and regardless of whether such Hydrocarbons are
actually produced or actual delivery is required) to or for the account of the
purchaser thereof or (ii) a right or option to receive such Hydrocarbons (or a
cash payment in lieu of such Hydrocarbons); provided that inclusion of customary
and standard “take or pay” provisions in any gas sales or purchase contract or
any other similar contract shall not, in and of itself, cause such gas sales or
purchase contract to constitute an Advance Payment Contract for the purposes of
this definition.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.

 

-2-



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth in Section 9.09(c)(ii) hereof.

“Agreement” means this Credit Agreement, as the same may be further amended,
supplemented, restated, and otherwise modified from time to time.

“Allowed Reserved Claims” means those disputed claims under the Chapter 11 Cases
that have been detailed and identified by the Borrower to the Administrative
Agent on the Closing Date in a written schedule, which become allowed pursuant
to a Final Order of the Bankruptcy Court after the Closing Date.

“Annual Reporting Package” has the meaning set forth in Section 5.06(a) hereof.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or any Subsidiary from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

“Applicable Margin” means with respect to any Advance, (a) other than as
provided in the following clause (b), the rate per annum set forth in the
Pricing Grid for the relevant Type of such Advance based on the relevant
Utilization Level applicable from time to time, and (b) at all times if a
Borrowing Base Deficiency exists the rate per annum set forth in the Pricing
Grid for the relevant Type of such Advance based on the relevant Utilization
Level applicable from time to time plus 2.00% per annum. The Applicable Margin
for any Advance shall change when and as the relevant Utilization Level changes;
provided, however, that if at any time the Borrower fails to deliver an
Engineering Report pursuant to Section 2.02(b)(i) or (ii), then upon notice from
the Administrative Agent, the “Applicable Margin” shall mean the rate per annum
set forth in the Pricing Grid when Utilization Level is at its highest level,
until such Engineering Report is delivered and the Borrowing Base is
redetermined as provided herein.

“Approved Counterparty” means (a) any Lender Swap Counterparty, (b) any other
Person whose long term senior unsecured debt rating is A-/A3 by Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc. (or their equivalent)
or higher and (c) any other Person that is reasonably acceptable to the
Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ASC” means FASB Accounting Standards Codification.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Availability” means, at any time, an amount equal to the excess of (a) the
aggregate Commitments over (b) the aggregate Credit Exposure.

 

-3-



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Service Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Banking Service Provider: (a) commercial credit cards, (b)
stored value cards and (c) any other Treasury Management Arrangement (including,
without limitation, controlled disbursement, purchase card arrangements,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Obligations” means any and all obligations of any Loan Party
or any Subsidiary owing to Banking Service Providers, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.

“Bankruptcy Code” means United States Code, 11 U.S.C. §§ 101–1532.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia, Richmond Division

“BB Hedge” means any hedge position or Hedge Contract considered by the
Administrative Agent in determining the then effective Borrowing Base.

“BB Value” means (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent in good faith, (b) as to any Hedge
Event, the net effect of such Hedge Event (after giving effect to any new hedge
position or Hedge Contract entered into since the determination of the Borrowing
Base then in effect), if any, on the then effective Borrowing Base, as
determined by the Administrative Agent in good faith, and (c) as to the
incurrence of any Lien describe in Section 6.01(g) that has triggered the notice
required thereunder, the effect of such Lien on the then effective Borrowing
Base, as determined by the Administrative Agent in good faith.

“BCA” means the Backstop Commitment Agreement dated May 10, 2016 among Holdings
and certain other parties thereto which is attached to the RSA.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a).

“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of Proven Reserves attributable to Oil
and Gas Properties of any Loan Party and its Subsidiaries located in the United
States of America, subject to an Acceptable Security Interest and described in
the most recent Independent Engineering Report or Internal Engineering Report,
as applicable, delivered to the Administrative Agent and the Lenders pursuant to
Section 2.02.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” means, at any time, an amount equal to the excess of
(a) the aggregate Credit Exposure over (b) the aggregate Commitments; provided
that, solely for purposes of determining the existence and amount of any
Borrowing Base Deficiency, Letter of Credit Obligations to the extent Cash
Collateralized as required by or otherwise in accordance with this Agreement
shall not be considered in determining Credit Exposure.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York or Texas, and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on by
commercial banks in the London interbank market.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) or any other provision
hereunder to be maintained with the Issuing Lender in accordance with the terms
hereof and bear interest or be invested in the Issuing Lender’s reasonable
discretion.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Certificated Equipment” means any equipment (including, but not limited to,
vehicles) the ownership of which is evidenced by, or under applicable Legal
Requirement, is required to be evidenced by, a certificate of title.

 

-5-



--------------------------------------------------------------------------------

“Change in Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the holders of the Equity Interests of Holdings as of the Closing
Date) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a “person” or “group” shall be
deemed to have “beneficial ownership” of all equity interests that such “person”
or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 35% of the Equity Interests of Holdings
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Holdings;

(b) a majority of the members of the board of directors (or other equivalent
governing body) of Holdings shall not constitute Continuing Directors;

(c) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in excess of $5,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating Holdings or any of its Subsidiaries to
repurchase, redeem or repay all or any part of the Indebtedness or Equity
Interests provided for therein; or

(d) Holdings ceasing to own directly or indirectly 100% of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chapter 11 Cases” means In re Penn Virginia Corporation, et al, Case No.
16-32395 (KLP) in the Bankruptcy Court.

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 9.03).

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages and the Security Agreement, as
applicable) or similar terms used in the Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Advances and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be modified from time
to time pursuant to Section 2.04 or Article VII or otherwise under this
Agreement, including pursuant to assignments by or to such Lender pursuant to
Section 9.07(b). The amount representing each Lender’s Commitment shall at any
time be the least of (a) such Lender’s Maximum Credit Amount, and (b) such
Lender’s Pro Rata Share of the then effective Borrowing Base.

 

-6-



--------------------------------------------------------------------------------

“Commitment Fee Rate” means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time. The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.

“Commitment Letter” means that certain Exit Facility Commitment Letter dated May
10, 2016, among the Administrative Agent, the Lenders, the Borrower, and
Holdings.

“Commitment Termination Date” means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means a compliance certificate substantially in the
form of the attached Exhibit B signed by a Responsible Officer of Holdings and
the Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, at any time, an amount equal to (a) the
aggregate amount of cash and cash equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, Holdings and its consolidated Subsidiaries minus (b)
without duplication, the sum of (i) checks issued, wires initiated or ACH
transfers initiated, in any case, to non-affiliate third parties or to
Affiliates on account of transactions not prohibited under this Agreement, plus
(ii) cash or cash equivalents of Holdings or any of its consolidated
Subsidiaries constituting purchase price deposits held in escrow pursuant to a
binding and enforceable purchase and sale agreement with a third party
containing customary provisions regarding the payment and refunding of such
deposits plus (iii) Excluded Funds plus (iv) solely for purposes of calculating
Consolidated Cash Balance under Section 2.05(c) in connection with each
Consolidated Cash Sweep Date that occurs on or about the 20th day of any
calendar month, royalty obligations, working interest obligations, production
payments, vendor payments, and severance and ad valorem taxes of Holdings and
its consolidated Subsidiaries due and owing within six (6) Business Days of such
Consolidated Cash Sweep Date to unaffiliated third parties and for which
Holdings or any of its consolidated Subsidiaries will issue checks or initiate
wires or ACH transfers within such six (6) Business Day period. For the
avoidance of doubt, the foregoing clause (iv) shall apply only for purposes of
calculating the mandatory prepayment, if any, required under Section 2.05(c) and
shall apply only once per calendar month.

“Consolidated Cash Balance Limit” means $10,000,000.

“Consolidated Cash Sweep Date” means the second Business Day of each calendar
week.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries for such period, determined on a consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Holdings and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which

 

-7-



--------------------------------------------------------------------------------

shall be subject to clause (c) below), in which Holdings or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to Holdings or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of Holdings or
any of its Subsidiaries or is merged into or consolidated with Holdings or any
of its Subsidiaries or that Person’s assets are acquired by Holdings or any of
its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), (c) the net income (if positive), of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to Holdings or any of its Subsidiaries of such net income (i) is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions, but in each case only to the extent of such
prohibition or taxes, (d) any gain or loss from any Disposition of Property
during such period, and (e) realized gains (or losses) on Hedge Contracts
resulting from unscheduled unwinds, settlements or terminations of such Hedge
Contracts. Further provided that the increase to Consolidated Net Income as a
result of net income paid to Holdings or any of its Subsidiaries as described in
clause (a) above shall not exceed 15% of Consolidated Net Income (after giving
effect to such addition) for such period.

“Consummation” shall have the meaning set forth in the Plan of Reorganization.

“Continuing Directors” means the board of directors (or equivalent governing
body) of Holdings on the Closing Date and each other director (or equivalent) of
Holdings, if, in each case, such other Person’s nomination for election to the
board of directors (or equivalent governing body) of Holdings is approved by at
least 51% of the then Continuing Directors.

“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Voting Securities (including any options, warrants or similar rights
to purchase such Voting Securities) of such Person having ordinary voting power
which gives the direct or indirect holder of such Voting Securities the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

“Convert,” “Converting,” “Conversion,” “Converted” and “Conversion” each refers
to a conversion of Advances of one Type into Advances of another Type pursuant
to Section 2.03(b).

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Advances and such Lender’s participation
in Letter of Credit Obligations at such time.

“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.

 

-8-



--------------------------------------------------------------------------------

“Current Ratio” means, as of any date of determination, the ratio of (a)
consolidated current assets of Holdings (including the unused amount of the
Commitments, unless a Default exists, but excluding non-cash assets under ASC
815 and excluding Cash Collateral) to (b) consolidated current liabilities of
Holdings (excluding (i) non-cash obligations under ASC 815, (ii) current
maturities in respect of the Obligations, and (iii) non-cash liabilities
recorded in connection with stock-based or similar incentive based compensation
awards or arrangements).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.09(a) or (b), (b) in the case of any other Obligation
other than Letter of Credit fees, 2.00% plus the non-default rate applicable to
Reference Rate Advances as provided in Section 2.09(a), and (c) when used with
respect to Letter of Credit fees, a rate equal to the Applicable Margin for
Eurodollar Rate Advances plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund its Pro Rata Share of any Advance or participation in Letters
of Credit required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
the Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, or assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made

 

-9-



--------------------------------------------------------------------------------

with such Lender. Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender and each
Lender.

“Deposit Account” shall have the meaning given to the term in the Uniform
Commercial Code (or any successor statute), as adopted and in force in the State
of New York or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any Lien in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such other state.

“DIP Facility” means that certain Debtor-In-Possession Credit Agreement dated as
of May 11, 2016, among the Borrower, Holdings, the lenders party thereto, and
Wells Fargo, as administrative agent.

“Disallowed Reserved Claims” means those disputed claims under the Chapter 11
Cases that have been detailed and identified by the Borrower to the
Administrative Agent on the Closing Date in a written schedule, which become
disallowed pursuant to a Final Order of the Bankruptcy Court after the Closing
Date.

“Disclosure Statement” means that certain Disclosure Statement for the First
Amended Joint Chapter 11 Plan of Reorganization of Penn Virginia Corporation and
its Debtor Affiliates.

“Disposition,” “Dispose” or “Disposed” means any sale, lease, transfer,
assignment, farm-out, conveyance, release, abandonment, or other disposition of
any Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), including any Casualty Event.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Advances
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Advances and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) provide for the scheduled payment of dividends in cash or other
Property or (d) are or become convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is 180 days after the Maturity
Date; provided that if such Equity Interests is issued pursuant to a plan for
the benefit of Holdings or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Holding or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Dollars” and “$” means lawful money of the United States of America.

“EBITDAX” means, for any period, without duplication, the amount equal to:

(a) Consolidated Net Income for such period plus

 

-10-



--------------------------------------------------------------------------------

(b) the sum of the following, to the extent deducted in determining Consolidated
Net Income for such period, (i) Interest Expense, (ii) income and franchise
Taxes, (iii) depreciation, amortization, depletion, exploration expenses, and
other non-cash charges and non-cash losses for such period, including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP and non-cash charges resulting from the requirements of ASC
410, 718 and 815 (except, in any event, to the extent that such non-cash charges
are reserved for cash charges to be taken in the future), and including losses
from Dispositions (other than Dispositions of Hydrocarbons in the ordinary
course of business), (iv) unusual and non-recurring losses reasonably acceptable
to the Administrative Agent, (v) professional fees up to $2,000,000 and incurred
in the fiscal quarter ending September 30, 2016 in connection with the Chapter
11 Cases and emergence therefrom, and (vi) subject to the Administrative Agent’s
consent, other professional fees, costs and other expenses incurred in
connection with the Chapter 11 Cases and the emergence therefrom, including
severance payments, retention bonuses and expenses associated with fresh start
accounting; minus

(c) all non-cash gains and non-cash items which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of ASC 410, 718 and 815); minus

(d) unusual and non-recurring gains which were included in determining such
Consolidated Net Income;

provided that, such EBITDAX shall be subject to pro forma adjustments for
Acquisitions and non-ordinary course asset sales assuming that such transactions
had occurred on the first day of the applicable calculation period for the
ratios set forth in Section 6.17(a) and (b), which adjustments shall be made in
a manner reasonably acceptable to the Administrative Agent and with supporting
documentation reasonably acceptable to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is (currently or hereafter), or within the prior
seven (7) years was, maintained or contributed to by any Loan Party or any
current or former ERISA Affiliate.

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

 

-11-



--------------------------------------------------------------------------------

“Engineering Report Volumes” means, as of any date of determination, the
anticipated volume of production of oil, gas or natural gas reserves, as
applicable, from the Oil and Gas Properties of the Loan Parties as reflected in
the Engineering Report most recently delivered pursuant to Section 2.02(b) prior
to such date of determination.

“Environment” or “Environmental” means ambient air, indoor air, surface water
and groundwater (including potable water, navigable water and wetlands), the
land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, orders, claims, liens, notices of
noncompliance or violation, investigations or proceedings arising as a result of
any actual or alleged violation of or liability under any Environmental Law or
relating to any Permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Materials or alleged
injury or threat of injury to public health, safety or the Environment.

“Environmental Law” means any Legal Requirement relating to (a) the protection
of human health and safety from environmental hazards or exposure to Hazardous
Materials, (b) the protection, conservation, management or use of the
Environment, natural resources and wildlife, (c) the protection or use of
surface water and groundwater, (d) the management, manufacture, processing,
possession, distribution, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material, or (e) the prevention of
pollution and includes, without limitation, the following federal statutes and
the regulations promulgated thereunder: CERCLA, the Clean Air Act, 42 U.S.C. §
7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Emergency Planning
and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. §
300f et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Endangered Species Act, 16 U.S.C. § 1531 et seq., and any state or local laws
and regulations similar thereto, as each of the foregoing has been amended.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required by or from a Governmental Authority under
Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means (a) any issuance by Holdings of shares of its Equity
Interests to any Person that is not a Loan Party (including, without limitation,
in connection with the exercise of options or warrants or the conversion of any
debt securities to equity) and (b) any capital contribution from any Person that
is not a Loan Party into any Loan Party or any Subsidiary thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

-12-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) who
together with any Loan Party or any of its Subsidiaries is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
determining the Eurodollar Rate for the Adjusted Reference Rate, the rate per
annum for Dollar deposits quoted by the Administrative Agent for the purpose of
calculating effective rates of interest for loans making reference to the “Daily
Three-Month LIBOR” or the “LIBOR Market Index Rate” or other words of similar
import, as the inter-bank offered rate in effect from time to time for delivery
of funds for three (3) months in amounts approximately equal to the principal
amount of the applicable Advances; provided that, the Administrative Agent may
base its quotation of the inter-bank offered rate upon such offers or other
market indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including the rate determined under the
following clause (b), and (b) in determining Eurodollar Rate for all other
purposes, the rate per annum (rounded upward to the nearest whole multiple of
1/100th of 1.00%) equal to the interest rate per annum set forth on the Reuters
Screen LIBOR1 page (or any replacement page) as the London Interbank Offered
Rate, for deposits in Dollars at 11:00 a.m. (London, England time) two Business
Days before the first day of the applicable Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period; provided
that, if such quotation is not available for any reason, then for purposes of
this clause (b), Eurodollar Base Rate shall then be the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Advances being made, continued or Converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch (or other branch or Affiliate of the
Administrative Agent, or in the event that the Administrative Agent does not
have a London branch, the London branch of a Lender chosen by the Administrative
Agent) to major banks in the London or other offshore inter-bank market for
Dollars at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; provided further that,
if the rate determined under the preceding clause (a) or clause (b) is less than
zero, then “Eurodollar Base Rate” shall be deemed to be zero for such
determination.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
(which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate                                   

1.00 – Eurodollar Rate Reserve Percentage

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

“Eurodollar Rate Reserve Percentage” means, as of any day, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities. The Eurodollar Rate for each
outstanding Advance shall be adjusted automatically as of the effective date of
any change in the Eurodollar Rate Reserve Percentage.

 

-13-



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 7.01.

“Excluded Funds” means cash and cash equivalents held in any of the following
accounts: (a) accounts designated solely for payroll or employee benefits, (b)
Cash Collateral Accounts, (c) trust accounts held exclusively for the payment of
taxes of the Borrower or any Guarantor, (d) suspense or trust accounts held
exclusively for royalty and working interest payments owing to third parties,
and (e) only up to and including the first anniversary of the date hereof,
Reserved Claims Account but only up to the then effective Reserved Claims
Amount.

“Excluded Perfection Collateral” shall mean collectively (a) cash and cash
equivalents constituting Excluded Funds (other than the Cash Collateral Accounts
and the funds and investments therein), (b) commercial tort claims where the
amount of damages expected to be claimed is less than $250,000 in the aggregate,
(c) letter of credit rights to the extent a security interest therein cannot be
perfected by the filing of a financing statement under the UCC and the amount
thereof is less than $250,000 in the aggregate, (d) Certificated Equipment and
(e) any other Property with respect to which the Administrative Agent has
determined, in its reasonable discretion that the cost of perfecting a security
interest in such Property outweighs the benefit of the Lien afforded thereby.

“Excluded Properties” means the “Excluded Collateral”, as defined in the
Security Agreement, which includes (a) Excluded Trademark Collateral, as defined
therein, (b) Excluded Contracts, as defined therein, and (c) Excluded PMSI
Collateral, as defined therein.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligations if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap (as defined by the Commodity Exchange Act), such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
(as defined by the Commodity Exchange Act) for which such guarantee or Lien is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Recipient with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Recipient
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.15 or reallocation pursuant
to Section 2.16) or (ii) such Recipient changes its lending office, except in
each case to the extent that, pursuant to Section 2.14, additional amounts with
respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient became a party hereto or to such Recipient
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

-14-



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued or deemed issued
under the Original Credit Agreement including those listed on Schedule 1.01(a).

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Extraordinary Cash Proceeds” means, with respect to any settlement or
litigation proceeding, the proceeds of such settlement or litigation proceeding
after payment of all out of pocket fees and expenses actually incurred in
connection with such settlement or proceeding.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official administrative practices adopted pursuant to any
intergovernmental agreement entered into in connection with Sections 1471
through 1474 of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted median of the rates on overnight federal funds transactions with
members of the Federal Reserve System reported by depository institutions on
such day for individual transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent (in its
individual capacity) on such day on such transactions as determined by the
Administrative Agent, and (c) in any event, the Federal Funds Rate shall not be
less than zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” mean (a) the Exit Facility Lender Fee Letter dated May 10, 2016,
among the Administrative Agent, the Borrower, and Holdings and (b) that certain
Exit Facility Agent Fee Letter dated May 10, 2016, among the Administrative
Agent, the Borrower, and Holdings.

“FERC” has the meaning set forth in Section 4.23(e) hereof.

“Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject
matter that has not been reversed, stayed, modified or amended, and as to which
the time to appeal or seek certiorari has expired and no appeal or petition for
certiorari has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the order or judgment could be appealed or from
which certiorari could be sought or the new trial, reargument or rehearing shall
have been denied, resulted in no modification of such order or has otherwise
been dismissed with prejudice.

“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

 

-15-



--------------------------------------------------------------------------------

“Flood Insurance Regulations” has the meaning set forth in Section 9.22 hereof.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Form Plan” shall have the meaning set forth in Section 3.01(r) hereof.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been funded by it,
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Unit” has the meaning set forth in Section 101(27) of the
Bankruptcy Code.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guarantor” means (a) Holdings and (b) each Subsidiary of Holdings.

“Guaranty” means a guaranty agreement substantially the form of the attached
Exhibit C and executed by a Guarantor.

 

-16-



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the Environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or Release of which requires a Permit under
any Environmental Law or other Governmental Approval, (e) which are deemed by a
Governmental Authority to constitute a nuisance which pose a health or safety
hazard to Persons or neighboring properties, or (f) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” or other agreement
that provides solely for the sale by any Loan Party or any Subsidiary of
physical Hydrocarbons in exchange for cash in the ordinary course of its
business.

“Hedge Event” means any novation, assignment, unwinding, termination, expiration
or amendment of a BB Hedge.

“Hedge Termination Value” means, in respect of any one or more Hedge Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Contracts, (a) for any date on or after the
date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include a Lender or any
Affiliate of a Lender).

“Holdings” has the meaning set forth in the introductory paragraph hereof.

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

-17-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c) the Attributable Indebtedness of such Person and all outstanding payment
obligations with respect to such Person’s Capital Lease Obligations and
Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Letter of Credit Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all obligations of such Person under any Hedge Contract;

(i) all Guarantees of any such Person with respect to any of the foregoing;

(j) the outstanding attributed principal amount under any asset securitization
program; and

(k) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business,
including obligations of such Person owing in connection with any Advance
Payment Contract.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The Indebtedness of any Person shall include
all obligations of such Person of the character described above to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is not included as a liability of such Person under GAAP.

 

-18-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Subsidiary under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.02(a) hereof.

“Independent Engineer” means (a) Netherland, Sewell & Associates, Inc., (b)
Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton or (d) any other
independent petroleum engineering firm selected by the Borrower and reasonably
acceptable to the Majority Lenders.

“Independent Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
prepared by an Independent Engineer, addressed to the Administrative Agent and
the Lenders with respect to the Oil and Gas Properties owned by any Loan Party
or any Subsidiary (or to be acquired by any Loan Party or any Subsidiary, as
applicable) which are or are to be included in the Borrowing Base, which report
shall (a) specify the location, quantity, and type of the estimated Proven
Reserves attributable to such Oil and Gas Properties, (b) contain a projection
of the rate of production of such Oil and Gas Properties, (c) contain an
estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
(d) contain an attendant reserve database capable of producing a match of the
reserves, and (e) contain such other information as is customarily obtained from
and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Adjusted EBITDAX to (b) Adjusted Interest Expense.

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest expense incurred in connection with any Indebtedness
for such period, whether paid or accrued, including (a) all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, imputed interest under Capital Leases and
Synthetic Leases, and net costs under Interest Hedge Agreements, all as
determined in conformity with GAAP, and (b) all interests, dividends,
distributions, or other payments made in respect of preferred Equity Interests.

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Indebtedness of the Borrower.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, three or six months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 a.m. (Houston, Texas time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

-19-



--------------------------------------------------------------------------------

(a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Internal Engineering Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent and each Lender, prepared by the
Borrower and certified by a Responsible Officer of the Borrower, addressed to
the Administrative Agent and the Lenders with respect to the Oil and Gas
Properties owned by any Loan Party or any Subsidiary (or to be acquired by any
Loan Party or any Subsidiary, as applicable) which are or are to be included in
the Borrowing Base, which report shall (a) specify the location, quantity, and
type of the estimated Proven Reserves attributable to such Oil and Gas
Properties, (b) contain a projection of the rate of production of such Oil and
Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product prices and cost escalation assumptions specified by the
Administrative Agent in good faith, (d) contain an attendant reserve database
capable of producing a match of the reserves, and (e) contain such other
information as is customarily obtained from and provided in such reports or is
otherwise reasonably requested by the Administrative Agent or any Lender.

“Investment” means, as to any Person, any direct or indirect purchase,
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee (by guaranty or other
arrangement) or assumption of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of substantially all or a portion of the business or assets of
another Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any cash repayments of loans or cash return of Investments.

“Issuing Lender” means Wells Fargo, and any successor issuing lender pursuant to
Section 8.06.

“LC Payment Date” has the meaning set forth in Section 2.07(c)(i) hereof.

“Lease Operating Statement” means a statement, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by the Borrower with respect
to the Oil and Gas Properties owned by any Loan Party or any Subsidiary (or to
be acquired by any Loan Party or any Subsidiary, as applicable), which statement
shall contain production, revenue, and expense data for the time period covered
by such statement and such other information reasonably requested by the
Administrative Agent or any Lender.

 

-20-



--------------------------------------------------------------------------------

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
Permit issued by, any Governmental Authority, including, but not limited to,
Regulations T, U, and X, which is applicable to such Person.

“Lender Hedge Obligations” means all obligations of any Loan Party owing to any
Lender Swap Counterparty under any Hedge Contract; provided that, (a) when any
Lender Swap Counterparty assigns or otherwise transfers any interest held by it
under any Hedge Contract to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall constitute Lender Hedge Obligations
(and therefore Secured Obligations) only if such assignee or transferee is also
then a Lender or an Affiliate of a Lender and (ii) if a Lender Swap Counterparty
ceases to be a Lender hereunder or an Affiliate of a Lender hereunder,
obligations owing to such Lender Swap Counterparty shall be included as Lender
Hedge Obligations only to the extent such obligations arise from such
transactions entered into prior to the date such Lender Swap Counterparty ceased
to be a Lender or an Affiliate of a Lender (without giving effect to any
extension, increases or modifications (including blending) thereof which are
made after such Lender Swap Counterparty ceases to be a Lender or an Affiliate
of a Lender).

“Lender Parties” means Lenders, the Issuing Lender, and the Administrative
Agent.

“Lender Swap Counterparty” means (a) any Person that is a Lender or Affiliate of
a Lender on the date hereof and that is a counterparty to any Hedge Contract
with the Borrower or any Subsidiary listed on Schedule 4.20 and (b) any
counterparty to any other Hedge Contract with the Borrower or any Subsidiary;
provided that such counterparty is a Lender or an Affiliate of a Lender at the
time such Hedge Contract is entered into. For the avoidance of doubt, “Lender
Swap Counterparty” shall not include any participant of a Lender pursuant to
Section 9.07(d) other than to the extent such participant is otherwise a Lender
or an Affiliate of a Lender.

“Lender” means a party hereto that (a) is a lender listed on the signature pages
of this Agreement on the date hereof or (b) is an Eligible Assignee that became
a lender under this Agreement pursuant to Section 2.15 or 9.07.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means, individually, any standby letter of credit issued or
deemed issued by the Issuing Lender for the account of the Borrower in
connection with the Commitments and that is subject to this Agreement.

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

 

-21-



--------------------------------------------------------------------------------

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Holdings’ consolidated Indebtedness (other than (i) Indebtedness under surety
bonds, performance bonds, and other similar bonds and (ii) Indebtedness under
Hedge Contracts) on such date to (b) Adjusted EBITDAX.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, Synthetic Lease, Capital Lease, or other title retention agreement).

“Liquid Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 120 days
from the date of any acquisition thereof;

(b) negotiable or nonnegotiable certificates of deposit, time deposits, or other
similar banking arrangements maturing within 120 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure the Borrower’s or any Subsidiaries’
ordinary course of business bonding requirements, or any other bank or trust
company which has primary capital of not less than $500,000,000, if at the time
of deposit or purchase, such bank debt securities are rated not less than ”AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc., and (ii) commercial paper issued by
(A) any Lender (or any Affiliate of any Lender) or (B) any other Person if at
the time of purchase such commercial paper is rated not less than “A-1” (or the
then equivalent) by the rating service of Standard & Poor’s Ratings Group or not
less than “P-1” (or the then equivalent) by the rating service of Moody’s
Investors Service, Inc., or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower with the consent of the Majority Lenders;

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.

 

-22-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Security Instruments, the Fee Letters, and each
other agreement, instrument, or document executed by the Borrower, any
Guarantor, or any of the Borrower’s or a Guarantor’s Subsidiaries or any of
their officers at any time in connection with this Agreement. For the avoidance
of doubt, “Loan Documents” does not include Hedge Contracts.

“Loan Party” means the Borrower and each Guarantor.

“Majority Lenders” means Lenders holding more than 50% of the aggregate Credit
Exposure; provided that, if no Advances or Letter of Credit Obligations are then
outstanding, “Majority Lenders” shall mean Lenders having more than 50% of the
aggregate Maximum Credit Amounts at such time; provided further that the Maximum
Credit Amounts of, and the portion of the Advances and Letter of Credit Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders unless all of the Lenders are
Defaulting Lenders.

“Material Adverse Change” means any material adverse change in, or material
adverse effect on, (a) the business, property, operations, or condition
(financial or otherwise) of the Borrower and the Guarantors taken as a whole,
(b) the ability of the Borrower and Guarantors, taken as a whole, to perform any
of their obligations under this Agreement and the other Loan Document to which
any of them is a party, (c) the validity or enforceability of any of this
Agreement and the other Loan Documents or (d) the rights or remedies of or
benefits available to the Administrative Agent, any other agent, the Issuing
Lender or the Lenders under this Agreement and the other Loan Documents.

“Material Adverse Effect” means any event, which individually, or together with
all other events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of Holdings and its
Subsidiaries, taken as a whole, or (b) the ability of the Holdings and its
Subsidiaries, taken as a whole, to perform their obligations under, or to
consummate the transactions contemplated by, the BCA, in each case, except to
the extent such event results from, arises out of, or is attributable to, the
following (either alone or in combination): (i) any change after the date hereof
in global, national or regional political conditions (including hostilities,
acts of war, sabotage, terrorism or military actions, or any escalation or
material worsening of any such hostilities, acts of war, sabotage, terrorism or
military actions existing or underway) or in the general business, market,
financial or economic conditions affecting the industries, regions and markets
in which Holdings and its Subsidiaries operate, including any change in the
United States or foreign economies or securities, commodities or financial
markets, or force majeure events or “acts of God”; (ii) any changes after the
date hereof in applicable Legal Requirements or GAAP, or in the interpretation
or enforcement thereof; (iii) the execution, announcement or performance of the
BCA or the transactions contemplated hereby or thereby (including any act or
omission of Holdings or its Subsidiaries expressly required or prohibited, as
applicable, by the BCA); (iv) changes in the market price or trading volume of
the claims or equity or debt securities of Holdings or any of its Subsidiaries
(but not the underlying facts giving rise to such changes unless such facts are
otherwise excluded pursuant to the clauses contained in this definition); (v)
the departure of officers or directors of Holdings or any of its Subsidiaries
(but not the underlying facts giving rise to such departure unless such facts
are otherwise excluded pursuant to the clauses contained in this definition);
(vi) the filing or pendency of the Chapter 11 Cases or actions taken in
connection with the Chapter 11 Cases that are directed by the Bankruptcy Court
and made in compliance with the Bankruptcy Code; (vii) declarations of national
emergencies or natural disasters; or (viii) any matters expressly disclosed in
the Disclosure Statement or the disclosure schedules delivered by Holdings to
the Administrative Agent on May 10, 2016; provided, that the exceptions set
forth in clauses (i) and (ii) shall not apply to the extent that such event is
disproportionately adverse to Holdings and its Subsidiaries, taken as a whole,
as compared to other companies in the industries in which Holdings and its
Subsidiaries operate.

 

-23-



--------------------------------------------------------------------------------

“Maturity Date” means September 12, 2020.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule II under the caption “Maximum Credit Amounts”, as
the same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the aggregate Maximum Credit Amounts pursuant to
Section 2.04 or (b) modified from time to time pursuant to any assignment
permitted by Section 9.07. The aggregate amount of the Maximum Credit Amount on
the date hereof is $200,000,000.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Minimum Collateral Amount” means, at any time, (i) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
104% of the Letter of Credit Exposure of the Issuing Lender with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Issuing Lender in their
sole discretion exercised in good faith.

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Party in substantially the form of the attached Exhibit D-1 or Exhibit
D-2, as applicable, or such other form as may be reasonably requested by the
Administrative Agent, together with any assumptions or assignments of the
obligations thereunder by any Loan Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Disposition, all cash and Liquid
Investments received (directly or indirectly) by any Loan Party or any
Subsidiary from such Disposition after payment of all reasonable out of pocket
fees and expenses actually incurred by such Loan Party or such Subsidiary
directly in connection with such Disposition minus (a) taxes paid or payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), minus (b) if applicable, the
principal amount of Indebtedness that is secured by such asset (if any) and that
is required to be repaid in connection with the sale thereof (other than the
Advances) and minus (c) any amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or purchase
price adjustments associated with such Disposition.

“Non-Consenting Lender” means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Loan Document that (i) requires the consent of each Lender,
including any increases to the Borrowing Base and (ii) has been approved by the
Required Lenders or Majority Lenders, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means a promissory note of the Borrower payable to any Lender in the
amount of such Lender’s Commitment, in substantially the form of the attached
Exhibit E, evidencing indebtedness of the Borrower to such Lender resulting from
Advances owing to such Lender.

 

-24-



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice of borrowing substantially in the form of
the attached Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation substantially in the form of the attached Exhibit G signed by a
Responsible Officer of the Borrower.

“O&G Definitions” means the definitions for oil and gas reserves promulgated by
the Society of Petroleum Evaluation Engineers (or any generally recognized
successor) as in effect at the time in question.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts payable by the
Borrower, any Guarantor or any of their respective Subsidiaries to the
Administrative Agent, the Issuing Lender, or the Lenders under the Loan
Documents, including without limitation, the Letter of Credit Obligations and
Reimbursement Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Unit or arbitrator of applicable jurisdiction.

“Original Credit Agreement” means that certain Credit Agreement dated as of
September 28, 2012 among Penn Virginia Holding Corp., as borrower, Penn Virginia
Corporation, as parent, the lenders party thereto, and Wells Fargo, as
administrative agent and issuing bank (as amended, restated, or otherwise
modified from time to time).

“Original Lender Swap Agreement” means those certain Hedge Contracts listed on
Schedule 4.20 hereto.

 

-25-



--------------------------------------------------------------------------------

“Original Mortgaged Properties” means the Oil and Gas Properties of any Loan
Party that were subject to a mortgage or deed of trust in favor of Wells Fargo
in connection with the Original Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance, Commitment or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
required by the Borrower pursuant to Section 2.15).

“Participant” has the meaning set forth in Section 9.07(d) hereof.

“Participant Register” has the meaning set forth in Section 9.07(d) hereof.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PDP Reserves” means the Proven Reserves which are categorized as both
“developed” and “producing” under the O&G Definitions.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Sections 412 and 430
of the Code or Section 302 of ERISA.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a) no less than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period of time as the Administrative Agent may
agree to in its sole discretion or such longer period of time as may be required
by the Lenders if a Borrowing Base increase is requested in connection
therewith), the Borrower shall have delivered written notice of such Acquisition
to the Administrative Agent, which notice shall include the proposed closing
date of such Acquisition;

(b) such Acquisition is not hostile;

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 6.11;

 

-26-



--------------------------------------------------------------------------------

(d) if such Acquisition is a merger or consolidation, the Borrower or a
Guarantor shall be the surviving Person and no Change in Control shall have been
effected thereby;

(e) if an increase in the Borrowing Base is to be effected in connection with
such Acquisition on the date of such Acquisition, the Borrower shall have
delivered to the Administrative Agent all documents required to be delivered
pursuant to, and in accordance with, Section 6.16 and Section 5.08 concurrent
with or immediately following such Acquisition notwithstanding the time frames
required under Section 6.16 and Section 5.08;

(f) no later than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period of time as the Administrative Agent may
agree to in its sole discretion), the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (i) that the Borrower is in compliance on a pro forma
basis calculated in a manner acceptable to the Administrative Agent (as of the
date of the Acquisition and after giving effect thereto and any Indebtedness
incurred in connection therewith) with each covenant contained in Section 6.17
and (ii) that the Leverage Ratio calculated on a pro forma basis calculated in a
manner acceptable to the Administrative Agent (as of the proposed closing date
of the Acquisition and after giving effect thereto and any Indebtedness incurred
in connection therewith) shall be at least 0.25 below the then applicable ratio
set forth in Section 6.17(a);

(g) no later than one (1) Business Day (or three (3) Business Days (or such
shorter period as the Administrative Agent may agree to in its sole discretion)
if any proceeds of any Advance are to be applied to fund such Acquisition, in
whole or in part) prior to the proposed closing date of such Acquisition the
Borrower, to the extent reasonably requested by the Administrative Agent, shall
have delivered to the Administrative Agent copies of substantially final
Permitted Acquisition Documents;

(h) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;

(i) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Majority Lenders prior to the consummation of such
Acquisition if the Permitted Acquisition Consideration for any such Acquisition
(or series of related Acquisitions), together with all other Acquisitions
consummated during the twelve (12) month period immediately preceding such
Acquisition, exceeds $25,000,000 (excluding any portion of the Acquisitions paid
in the form of, or with the proceeds from any Equity Issuance of, common Equity
Interests of Holdings);

(j) after giving effect to the Acquisition (including any increase to the
Borrowing Base resulting therefrom), Availability shall be no less than 15% of
the then effective Borrowing Base; and

(k) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer certifying that all of the requirements set forth above
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other Acquisition (or will be satisfied within the time periods
otherwise required above).

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
Holdings, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by Holdings or any of its Subsidiaries in order to consummate
the applicable Permitted Acquisition.

 

-27-



--------------------------------------------------------------------------------

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other primary agreement
evidencing such Acquisition, including, without limitation, all legal opinions
and any material amendment, modification or supplement to any of the foregoing.

“Permitted Asset Swap” means the Disposition of Oil and Gas Properties made by a
Loan Party or any Subsidiary in exchange for other Oil and Gas Properties so
long as each of the following conditions are met: (a) such exchange is made with
a Person (the “transferee”) that is not an Affiliate of any Loan Party or any
Subsidiary, (b) if the Oil and Gas Properties being Disposed of are Collateral,
then the Oil and Gas Properties received shall also be pledged as Collateral
pursuant to Mortgages, (c) no Proven Reserves are attributable to the Disposed
Oil and Gas Properties, and (d) the fair market value of the Disposed Oil and
Gas Properties are substantially equivalent to the fair market value of the
received Oil and Gas Properties (in any case, as reasonably determined by the
board of directors or the equivalent governing body of the Borrower, or its
designee, and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect).

“Permitted Liens” means the Liens permitted under Section 6.01; provided that
(1) Liens described in clauses (d) and (g) of Section 6.01 shall remain
“Permitted Liens” only for so long as no action to enforce such Lien has been
commenced or such Liens are being diligently contested in good faith by
appropriate proceedings and adequate reserves have been made in accordance with
GAAP, and (2) no intention to subordinate the priority of the Lien granted in
favor of the Administrative Agent and the Secured Parties is to be hereby
implied or expressed by the permitted existence of any Permitted Liens.

“Permitted Subject Liens” means the Permitted Liens permitted under paragraphs
(c) through (i) of Section 6.01.

“Permitted Tax Distributions” means Restricted Payments in the form of cash made
by the Borrower to Holdings in an amount equal to the net income Tax liabilities
of Holdings, attributable solely to the earnings of the Borrower and its
Subsidiaries (and not on earnings of any other Subsidiary or Affiliate of
Holdings) for such Tax years in which the Borrower is a pass-through entity or a
member of a consolidated group with Holdings for Tax purposes (calculated for
the avoidance of doubt after taking into account any net operating loss
carryovers and similar tax attributes available to Holdings from any source);
provided that, in no event shall such amount exceed the amount actually required
to be paid by Holdings in income tax attributable to such earnings.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“Plan of Reorganization” means the Second Amended Joint Chapter 11 Plan of
Reorganization of Penn Virginia Corporation and its Debtor Affiliates confirmed
by entry of an order of the Bankruptcy Court on August 11, 2016 and attached
hereto as Schedule 1.01(b).

“Platform” has the meaning set forth in Section 9.09(c)(i) hereof.

 

-28-



--------------------------------------------------------------------------------

“Pricing Grid” means the pricing information set forth in Schedule I.

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of the Maximum Credit Amount of such Lender to the aggregate Maximum
Credit Amounts of all the Lenders (or if the Commitments have been terminated,
the ratio (expressed as a percentage) of outstanding Advances owing to such
Lender to the aggregate outstanding Advances owing to all such Lenders).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made) and which are “proved reserves” as defined in the
O&G Definitions.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or (b) a Loan Party for which another Person who
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder can cause such Loan Party to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quarterly Reporting Package” has the meaning set forth in Section 5.06(b).

“Realty Collateral” has the meaning set forth in the Mortgages.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Wells Fargo, as its reference rate, whether or not the Borrower has notice
thereof.

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

“Register” has the meaning set forth in Section 9.07(c) hereof.

“Regulation U” mean Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Regulations T, U, and X” mean Regulations T, U, and X of the Federal Reserve
Board, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(c).

 

-29-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” or “Released” means any depositing, spilling, leaking, seepage,
pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, dispersing, injecting, escaping, leaching, dumping, disposing,
emanating, or migrating of any Hazardous Material in, into, onto or through the
Environment.

“Required Lenders” means, Lenders holding at least 66 2/3% of the aggregate
Credit Exposure; provided that, if no Advances or Letter of Credit Obligations
are then outstanding, “Required Lenders” shall mean Lenders having at least 66
2/3% of the aggregate Maximum Credit Amounts at such time; provided further
that, the Maximum Credit Amounts of, and the portion of the Advances and Letter
of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders unless all
of the Lenders are Defaulting Lenders.

“Reserved Claims” means those disputed claims under the Chapter 11 Cases that
have been detailed and identified by the Borrower to the Administrative Agent on
the Closing Date in a written schedule, which have not been allowed or
disallowed pursuant to a Final Order of the Bankruptcy Court as part of the
claims resolution process after the Closing Date.

“Reserved Claims Account” means a separate, designated deposit account that is
subject to an Account Control Agreement (subject to Section 6.26) and in which
the Borrower or Holdings has deposited funds on the Closing Date and which funds
are reserved to satisfy the Allowed Reserved Claims.

“Reserved Claims Amount” means, as of any date of determination, an amount equal
to (a) the amount of funds deposited in the Reserved Claims Account on the
Closing Date minus (b) the amount of Allowed Reserved Claims paid by any Loan
Party after the Closing Date minus (c) the amount of all Disallowed Reserved
Claims; provided that, in any event, the Reserved Claims Amount shall not exceed
$25,000,000.

“Resignation Effective Date” has the meaning set forth in Section 8.06(a)
hereof.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) on account of any Equity Interest of such
Person, including in consideration for or otherwise in connection with any
retirement, purchase, redemption or other acquisition of any Equity Interest of
such Person, or any options, warrants or rights to purchase or acquire any such
Equity Interest of such Person or (b) principal or interest payments (in cash,
Property or otherwise) on, or redemptions of, subordinated debt of such Person;
provided that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common Equity Interests of such Person or
warrants, options or other rights to purchase such common Equity Interests.

 

-30-



--------------------------------------------------------------------------------

“Returns” has the meaning set forth in Section 4.10(b).

“RSA” means that certain Restructuring Support Agreement dated as of May 10,
2016 among Holdings, the Borrower, and the other parties thereto and attached
hereto as Schedule 1.01(c).

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means (a) all Obligations, (b) Lender Hedge Obligations,
and (c) the Banking Services Obligations. Notwithstanding anything to the
contrary contained herein, “Secured Obligations” shall not include the Excluded
Swap Obligations.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Lender Swap Counterparties, and the Banking Service Providers.

“Security Agreement” means the Pledge and Security Agreement, in substantially
the form of the attached Exhibit H, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors, and if applicable, the Administrative
Agent.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Security Agreement, (d) the Account Control Agreements, (e)
each other agreement, instrument or document executed at any time in connection
with the documents and agreements listed in (a) through (d) above, (f) each
agreement, instrument or document executed in connection with the Cash
Collateral Account, and (g) each other agreement, instrument or document
executed at any time in connection with securing the Secured Obligations.

“Solvent” means, with respect to any Loan Party as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person on a consolidated basis, is greater than the total amount of liabilities,
including contingent liabilities, of such Person, on a consolidated basis, (b)
the present fair saleable value of the assets of such Person, on a consolidated
basis, is not less than the amount that will be required to pay the probable
liability of such Person, on a consolidated basis, on its debts as they become
absolute and matured, (c) such Person is able to pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the
ordinary course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital. In computing the amount of contingent liabilities at any time,
such liabilities shall be computed at the amount which, in light of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

-31-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tax Group” has the meaning set forth in Section 4.10(a).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means the occurrence of any of the following: (a) a
“reportable event” described in Section 4043 of ERISA with respect to a Pension
Plan for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the failure with respect to any Pension Plan to make the “minimum
required contribution” (as defined in Section 430 of the Code or Section 303 of
ERISA), or (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Pension Plan, or (d) the withdrawal of any Loan Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (e) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, or (f) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (g) the occurrence of any event or condition which
might constitute grounds under Section 4042(a) of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan, or (h) the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303 of
ERISA, or (i) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status with the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA, or (j) the partial or complete withdrawal of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan, or (k) the receipt by any Loan Party or any
of its ERISA Affiliates from a Multiemployer Plan of any notice concerning the
imposition of withdrawal liability or a determination that a Multiemployer Plan
is, or is expected to be, “insolvent” (within the meaning of Section 4245 of
ERISA) or in “reorganization” (within the meaning of Section 4241 of ERISA), or
(l) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (m) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.

 

-32-



--------------------------------------------------------------------------------

“Trade Date” has the meaning set forth in Section 9.07(b)(i) hereof.

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit I and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Trigger Event” means (a) any Disposition of Oil and Gas Properties, (b) any
Hedge Event, or (c) any failure to cure a title defect referenced in Section
5.11 within the 60-day time period provided for in Section 5.11.

“Trigger Event Date” means (a) as to any Disposition of Oil and Gas Properties,
the date such Disposition is consummated, (b) as to any Hedge Event, the date
such Hedge Event is effected, and (c) as to any failure to cure a title defect
referenced in Section 5.11 within the 60-day time period provided for in Section
5.11, the date immediately following such 60-day period.

“Type” has the meaning set forth in Section 1.04.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.14(g)(ii)(B) hereof.

“Utilization Level” means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule I,
which is at any time of its determination based on the percentage obtained by
dividing (a) the outstanding principal amount of the Advances and the Letter of
Credit Exposure at such time by (b) the Commitments at such time.

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers (or
the individuals performing similar functions) of such limited liability company.

 

-33-



--------------------------------------------------------------------------------

“Wells” has the meaning set forth in Section 2.02(b)(iv) hereof.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with those used in the
preparation of the annual or quarterly financial statements furnished to the
Lenders pursuant to Section 5.06 hereof most recently delivered prior to or
concurrently with such calculations. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth herein,
and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP. In addition, all calculations and defined accounting terms used herein
shall, unless expressly provided otherwise, when referring to any Person, refer
to such Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.

Section 1.04 Types of Advances. Advances are distinguished by “Type.” The “Type”
of an Advance refers to the determination whether such Advance is a Eurodollar
Rate Advance or Reference Rate Advance as determined in accordance with Section
2.03.

Section 1.05 UCC Terms. Terms defined in the UCC in effect on the date hereof
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.06 Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

-34-



--------------------------------------------------------------------------------

Section 1.07 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

Section 1.08 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

Section 1.09 Miscellaneous. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

ARTICLE II

CREDIT FACILITIES

Section 2.01 Commitment for Advances.

(a) Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Commitment Termination Date; provided that, after giving effect to such
Advances, each Lender’s Credit Exposure shall not exceed such Lender’s
Commitment at such time. Each Borrowing shall, in the case of Borrowings
consisting of Reference Rate Advances, be in an aggregate amount not less than
$1,000,000 and in integral multiples of $500,000 in excess thereof, and in the
case of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate
amount not less than $2,000,000 and in integral multiples of $500,000 in excess
thereof, and in each case shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective
Commitments. Subject to the terms of this Agreement, the Borrower may from time
to time borrow, prepay, and reborrow Advances.

 

-35-



--------------------------------------------------------------------------------

(b) Evidence of Indebtedness. The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and the Lenders shall be
conclusive absent manifest error of the amount of the Advances made by such
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) the
applicable Notes which shall evidence such Lender’s Advances to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto. In addition to the accounts
and records referred to in the immediately preceding sentences, each Lender,
Issuing Lender and Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender (other than the Issuing Lender) in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. In the event of any conflict among the
accounts and records maintained by the Administrative Agent, the accounts and
records maintained by the Issuing Lender as to Letters of Credit issued by it,
and the accounts and records of any other Lender in respect of such matters, the
accounts and records of the Issuing Lender shall control in the absence of
manifest error.

Section 2.02 Borrowing Base.

(a) Borrowing Base. The initial Borrowing Base in effect as of Closing Date has
been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as $128,000,000. Such initial Borrowing Base shall remain in effect
until the next redetermination made pursuant to this Section 2.02. The Borrowing
Base shall be determined in accordance with the standards set forth in
Section 2.02(e) and is subject to periodic redetermination pursuant to Sections
2.02(b) and 2.02(c), and mandatory reductions pursuant to Section 2.02(d).

(b) Calculation of Borrowing Base.

(i) The Borrower shall deliver to the Administrative Agent and the Lenders on or
before each March 1st, beginning March 1, 2017, an Independent Engineering
Report dated effective as of the immediately preceding January 1st, and such
other information as may be reasonably requested by any Lender with respect to
the Oil and Gas Properties included or to be included in the Borrowing Base. In
the normal course of business (but in any event within 30 days after the
Administrative Agent’s and the Lenders’ receipt of such Independent Engineering
Report (and such additional Engineering Report, if any, required under the last
sentence of subsection (iv) below) and other information), (A) the
Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation for the redetermined Borrowing Base, (B) the Administrative Agent
and the Lenders shall redetermine the Borrowing Base in accordance with Section
2.02(e), and (C) the Administrative Agent shall promptly notify the Borrower in
writing of the amount of the Borrowing Base as so redetermined.

(ii) The Borrower shall deliver to the Administrative Agent and the Lenders, on
or before each September 1st, beginning September 1, 2017, an Internal
Engineering Report or an Independent Engineering Report dated effective as of
the immediately preceding July 1st and, in each

 

-36-



--------------------------------------------------------------------------------

instance, such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base. In the normal course of
business (but in any event within 30 days after the Administrative Agent’s and
the Lenders’ receipt of such Internal Engineering Report or Internal Engineering
Report (and such additional Engineering Report, if any, required under the last
sentence of subsection (iv) below) and other information), (A) the
Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation for the redetermined Borrowing Base, (B) the Administrative Agent
and the Lenders shall redetermine the Borrowing Base in accordance with Section
2.02(e), and (C) the Administrative Agent shall promptly notify the Borrower in
writing of the amount of the Borrowing Base as so redetermined.

(iii) In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein (or such additional Engineering Report, if any, required under
the last sentence of subsection (iv) below), the Administrative Agent and the
Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion (but
subject to Section 2.02(e)) until the Administrative Agent and the Lenders
receive the relevant Independent Engineering Report, Internal Engineering
Report, or other information, as applicable, at which time the Administrative
Agent and the Lenders shall redetermine the Borrowing Base as otherwise
specified in this Section 2.02.

(iv) Each delivery of an Engineering Report (including, without limitation, the
initial Engineering Report delivered pursuant to Section 3.01) by the Borrower
to the Administrative Agent and the Lenders shall constitute a representation
and warranty by the Borrower to the Administrative Agent and the Lenders that
(A) the Borrower and the Guarantors, as applicable, own the Oil and Gas
Properties specified therein subject to an Acceptable Security Interest to the
extent required hereunder (other than any thereof that have been Disposed of
since the date of such Engineering Report in a Disposition permitted by this
Agreement and noted to the Administrative Agent under the certificate required
under Section 5.06(e)(iv)(C)) and free and clear of any Liens (except Permitted
Liens), (B) on and as of the date of such Engineering Report each Oil and Gas
Property identified as PDP Reserves therein was developed for oil and gas, and
the wells pertaining to such Oil and Gas Properties that are described therein
as producing wells (“Wells”), were each producing oil and/or gas in paying
quantities, except for Wells that were utilized as water or gas injection wells,
carbon dioxide wells or as water disposal wells (each as noted in such
Engineering Report) or wells that were shut in for maintenance, repair or offset
drilling activity (each as noted in such Engineering Report), (C) the
descriptions of the nature of the record title interests of the Borrower and the
Guarantors, as applicable, set forth in such Engineering Report are complete and
accurate in all respects, and take into account all Permitted Liens, (D) there
are no “back-in” or “reversionary” interests held by third parties which could
reduce the interests of the Borrower or any of the Guarantors in such Oil and
Gas Properties except as set forth in Engineering Report, (E) no operating or
other agreement to which the Borrower or any of the Guarantors is a party or by
which the Borrower or any of the Guarantors is bound affecting any part of such
Oil and Gas Properties requires the Borrower or any of the Guarantors to bear
any of the costs relating to such Oil and Gas Properties greater than the record
title interest of the Borrower or any of the Guarantors in such portion of the
such Oil and Gas Properties as set forth in such Engineering Report, except in
the event the Borrower or any of the Guarantors is obligated under an operating
agreement to assume a portion of a defaulting party’s share of costs, and (F)
the Borrower’s and the Guarantors’ ownership of the Hydrocarbons and the
undivided interests in the Oil and Gas Properties as specified in such
Engineering Report (i) will, after giving full effect to all Permitted Liens,
afford the Borrower or the applicable Guarantor not less than those net
interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such Hydrocarbons specified as net revenue
interest in such Engineering Report and (ii) will cause the Borrower or the
applicable Guarantor to bear not more than that portion (expressed as a
fraction,

 

-37-



--------------------------------------------------------------------------------

percentage or decimal), specified as working interest in such Engineering
Report, of the costs of drilling, developing and operating the wells identified
in such Engineering Report or identified in the exhibits to the Mortgages
encumbering such Oil and Gas Properties (except for any increases in working
interest with a corresponding increase in the net revenue interest in such Oil
and Gas Property) other than any discrepancy disclosed by the Borrower or such
Guarantor in writing to the Administrative Agent at or prior to the delivery of
such Engineering Report. Notwithstanding anything herein to the contrary, if the
Administrative Agent is notified of such discrepancy, then the Borrower shall
promptly (but in any event within 10 days after such original Engineering Report
was required to be delivered or such longer period as the Administrative Agent
may agree in its sole discretion) deliver an updated Internal Engineering Report
(or an Independent Engineering Report if the original Engineering Report was
required to be an Independent Engineering Report) taking into account such
discrepancy.

(c) Interim Redeterminations. In addition to the scheduled Borrowing Base
redeterminations provided for in Section 2.02(b), the Borrowing Base may be
further redetermined by the Lenders as follows, in each case, based on such
information as the Administrative Agent and the Lenders deem relevant (but in
accordance with Section 2.02(e)):

(i) the Administrative Agent may, and shall at the request of the Required
Lenders, make a redetermination of the Borrowing Base during any six-month
period between scheduled redeterminations; provided that, such redetermination
may not be exercised prior to April 1, 2017;

(ii) the Administrative Agent shall, at the request of the Borrower, make a
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations; and

(iii) the Administrative Agent shall, at the request of the Borrower, in
connection with any acquisition of Oil and Gas Properties (whether completed in
one transaction or a series of transaction) having a purchase price in excess of
the greater of (x) 5% of the then current Borrowing Base and (y) $10,000,000,
make a redetermination of the Borrowing Base.

For the avoidance of doubt, such additional redeterminations of the Borrowing
Base shall not constitute nor be construed as a consent to any transaction or
proposed transaction that would not be permitted under the terms of this
Agreement. The party requesting the redetermination under this paragraph (c)
shall give the other party at least 10 days’ prior written notice that a
redetermination of the Borrowing Base pursuant to this paragraph (c) is to be
performed (or such shorter period as the Administrative Agent and the Borrower
may agree to in their sole discretion); provided that, no such prior written
notice shall be required for any redetermination made by the Lenders during the
existence of a Default. In connection with any redetermination of the Borrowing
Base under this Section 2.02(c), the Borrower shall provide the Administrative
Agent and the Lenders with such information regarding the Borrower and the
Guarantors’ business (including, without limitation, its Oil and Gas Properties,
the Proven Reserves, and production relating thereto) as the Administrative
Agent or any Lender may reasonably request; provided that, in the case of
requests for an increase to the Borrowing Base of an amount in excess of (x) 5%
of the Borrowing Base then in effect and (y) $10,000,000, the request of an
updated Independent Engineering Report is deemed to be reasonable. The
Administrative Agent shall promptly notify the Borrower in writing of each
redetermination of the Borrowing Base pursuant to this Section 2.02(c) and the
amount of the Borrowing Base as so redetermined.

(d) Mandatory Reductions. If any Trigger Event has the effect of causing the sum
of (i) the BB Value of all Dispositions of Oil and Gas Properties made since the
date of the most recent scheduled Borrowing Base redetermination (including such
Trigger Event), (ii) the BB Value of BB Hedges which have been novated,
assigned, unwound, terminated, expired or amended since the date of the most
recent

 

-38-



--------------------------------------------------------------------------------

scheduled Borrowing Base redetermination (including such Trigger Event), and
(iii) the BB Value attributed to Oil and Gas Properties subject to title defects
not cured to the satisfaction of the Administrative Agent as provided in Section
5.11 within the 60-day period permitted under Section 5.11 (including such
Trigger Event), to exceed 5% of the Borrowing Base then in effect, then
effective as of the applicable Trigger Event Date, the Borrowing Base shall be
automatically reduced by the BB Value of Oil and Gas Properties that are covered
by such Trigger Event as determined by the Administrative Agent. If any notice
event is triggered under Section 6.01(g) as to any Lien, then effective as of
the date such notice is delivered to the Administrative Agent, the Borrowing
Base shall be automatically reduced by the BB Value attributed to such Lien. For
the avoidance of doubt, the mandatory reduction in the Borrowing Base required
under this clause (d) shall not constitute nor be construed as a consent to any
transaction or proposed transaction that would not be permitted under the terms
of this Agreement.

(e) Standards for Redetermination. Each redetermination of the Borrowing Base by
the Administrative Agent and the Lenders pursuant to this Section 2.02 shall be
made (i) in the sole discretion of the Administrative Agent and the Lenders (but
in accordance with the other provisions of this Section 2.02(e)), (ii) in
accordance with the Administrative Agent’s and the Lenders’ customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and the Guarantors, and (iv) based upon the estimated value of the
Proven Reserves owned by the Borrower and the Guarantors as determined by the
Administrative Agent and the Lenders. In valuing and redetermining the Borrowing
Base, the Administrative Agent and the Lenders may also consider the business,
financial condition, and Indebtedness obligations of the Borrower and the
Guarantors and such other factors as the Administrative Agent and the Lenders
customarily deem appropriate, including without limitation, commodity price
assumptions, projections of production, operating expenses, general and
administrative expenses, capital costs, working capital requirements, liquidity
evaluations, dividend payments, environmental costs, and legal costs. In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
contains a value cushion (market value in excess of loan value), which is
essential for the adequate protection of the Administrative Agent and the
Lenders. Subject to the last sentence of Section 5.08(a), to the extent a Proven
Reserve is not encumbered by an Acceptable Security Interest, such Proven
Reserve shall not be included or considered for inclusion in the Borrowing Base
to the extent an Acceptable Security Interest thereon would be necessary to
cause the Administrative Agent to have an Acceptable Security Interest in (x) at
least 95% (by value) of the Proven Reserves and the Oil and Gas Properties
relating thereto, (y) 95% (by value) of the Loan Parties’ other Oil and Gas
Properties, and (z) 100% (by value) of the Original Mortgaged Properties (other
than such Original Mortgaged Properties which are Disposed of as permitted under
Section 6.04(c)). At all times after the Administrative Agent has given the
Borrower notification of a redetermination of the Borrowing Base under this
Section 2.02, the Borrowing Base shall be equal to the redetermined amount or
such lesser amount designated by the Borrower and disclosed in writing to the
Administrative Agent and the Lenders until the Borrowing Base is subsequently
redetermined in accordance with this Section 2.02; provided that the Borrower
shall not request that the Borrowing Base be reduced to a level that would
result in a Borrowing Base Deficiency (without giving effect to the proviso in
the definition thereof). Notwithstanding anything herein to the contrary, (x) to
the extent the redetermined Borrowing Base is less than or equal to the
Borrowing Base in effect prior to such redetermination, such redetermined
Borrowing Base must be approved by the Administrative Agent and the Required
Lenders, and (y) to the extent the redetermined Borrowing Base is greater than
the Borrowing Base in effect prior to such redetermination, such redetermined
Borrowing Base must be approved by the Administrative Agent and all of the
Lenders.

 

-39-



--------------------------------------------------------------------------------

Section 2.03 Method of Borrowing.

(a) Notice. Each Borrowing shall be made pursuant to the applicable Notice of
Borrowing given by Borrower to Administrative Agent not later than (i) in the
case of the Borrowings to be made on the Closing Date (y) 11:00 a.m. (Houston,
Texas time) on the second Business Day before the date of the proposed
Borrowing, in the case of a Eurodollar Rate Advance or (z) 10:00 a.m. (Houston,
Texas time) on the Business Day of the proposed Borrowing, in the case of a
Reference Rate Advance or (ii) in the case of all Borrowings to be made after
the Closing Date, (y) 11:00 a.m. (Houston, Texas time) on the third Business Day
before the date of the proposed Borrowing, in the case of a Eurodollar Rate
Advance or (z) 10:00 a.m. (Houston, Texas time) on the Business Day of the
proposed Borrowing, in the case of a Reference Rate Advance, which shall give to
each Lender prompt notice of such proposed Borrowing, by facsimile or by
electronic mail. Each Notice of Borrowing shall be by facsimile or by electronic
mail (with a PDF file of the executed Notice of Borrowing attached), specifying
(i) the requested date of such Borrowing (which shall be a Business Day), (ii)
the requested Type of Advances comprising such Borrowing, (iii) the aggregate
amount of such Borrowing, and (iv) if such Borrowing is to be comprised of
Eurodollar Rate Advances, the requested Interest Period for each such Advance;
provided that, all Borrowings to be made on the Closing Date shall consist only
of Reference Rate Advance (which may, subject to the terms of this Agreement, be
thereafter Converted into Eurodollar Rate Advances) unless a breakfunding
agreement reasonably satisfactory to the Administrative Agent has been executed
by the Borrower concurrent with the delivery of such Notice of Borrowing. In the
case of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.09(b). Each Lender shall, before 12:00 noon
(Houston, Texas time) on the date of such Borrowing, make available for the
account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.09, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s pro rata share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or continue an
Advance under this paragraph, the Borrower shall deliver an irrevocable Notice
of Conversion or Continuation to the Administrative Agent at the Administrative
Agent’s office no later than 10:00 a.m. (Houston, Texas time) (i) on the
Business Day of the proposed Conversion date in the case of a Conversion to a
Reference Rate Advance and (ii) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurodollar Rate Advance. Each such Notice of Conversion or
Continuation shall be in writing or by facsimile or by electronic mail (with a
PDF file of the executed Notice of Conversion or Continuation attached),
specifying (i) the requested Conversion or continuation date (which shall be a
Business Day), (ii) the amount and Type of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (iv) in the case of a Conversion to,
or a continuation of, a Eurodollar Rate Advance, the requested Interest
Period. Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a continuation of a Eurodollar
Rate Advance, notify each Lender of the applicable interest rate under Section
2.09(b). The portion of Advances comprising part of the same Borrowing that are
Converted to Advances of another Type shall constitute a new Borrowing.

 

-40-



--------------------------------------------------------------------------------

(c) Certain Limitations. Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:

(i) at no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Rate Advances;

(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of any Legal Requirement after the date hereof, or
any change in or in the interpretation of any Legal Requirement as in effect on
the date hereof, makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances, the
right of the Borrower to select Eurodollar Rate Advances from such Lender shall
be suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and the Advance made by
such Lender in respect of such Borrowing, Conversion, or continuation shall be a
Reference Rate Advance;

(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Eurodollar Rate Advances with an
Interest Period of one month or, if an existing Advance, Convert into Reference
Rate Advances; and

(vi) no Borrowing may be made as, continued as or Converted into, Eurodollar
Rate Advances at any time that a Default has occurred and is continuing.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made hereunder, shall be irrevocable and binding on the Borrower.

(e) Funding by Lenders; Administrative Agent Reliance. Unless the Administrative
Agent shall have received notice from a Lender before the date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of any Borrowing, the Administrative Agent may assume
that such Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.03(a), and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made its Pro Rata

 

-41-



--------------------------------------------------------------------------------

Share of such Borrowing available to the Administrative Agent, such Lender and
the Borrower severally agree to immediately repay to the Administrative Agent on
demand such corresponding amount, together with interest on such amount, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at (i) in the case of
the Borrower, the interest rate applicable on such day to Advances comprising
such Borrowing and (ii) in the case of such Lender, the lesser of (A) the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.

(f) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the lesser of (i)
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) the Maximum Rate.

Section 2.04 Termination and Reduction of the Commitments; Aggregate Maximum
Credit Amounts.

(a) Unless previously terminated, the Commitments shall terminate on the
Commitment Termination Date. If at any time the aggregate Maximum Credit Amounts
or the Borrowing Base is terminated or reduced to zero, then the Commitments
shall terminate on the effective date of such termination or reduction.

(b) The Borrower shall have the right, upon at least three Business Days’
irrevocable notice (provided that, as to a notice of the termination in whole of
the Maximum Credit Amounts, such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower by notice to the Administrative Agent
on or prior to the specified effective date) to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the aggregate
Maximum Credit Amounts; provided that (i) each partial reduction shall be in the
aggregate amount of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof, and (ii) the Borrower shall not terminate or reduce the aggregate
Maximum Credit Amounts if, after giving effect to any concurrent prepayment of
the Advances in accordance with Section 2.05(d), the total Credit Exposures
would exceed the total Commitments.

(c) Any reduction and termination of the Commitments and Maximum Credit Amounts
pursuant to this Section 2.04 shall be applied ratably to each Lender’s
Commitment and Maximum Credit Amount and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments or Maximum Credit Amounts.

 

-42-



--------------------------------------------------------------------------------

Section 2.05 Prepayment of Advances.

(a) Optional. The Borrower shall have no right to prepay any principal amount of
any Advance except as provided in this Section 2.05(a) and all notices given
pursuant to this Section 2.05(a) shall be irrevocable and binding upon the
Borrower (provided that any such notice as to the repayment in full of all
outstanding Advances may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied). Each payment
of any Advance pursuant to this Section 2.05(a) shall be made in a manner such
that all Advances comprising part of the same Borrowing are paid in whole or
ratably in part other than Advances owing to a Defaulting Lender as provided in
Section 2.16. The Borrower may prepay the Advances, after giving by 11:00 a.m.
(Houston, Texas time), (i) in the case of Eurodollar Rate Advances, at least
three Business Days’ or (ii) in the case of Reference Rate Advances, same
Business Day irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Borrower shall prepay the Advances in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued and unpaid interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.11 as a result of such prepayment being made on such
date and without payment of any other premium or penalty; provided, however,
that each partial prepayment with respect to: (A) any amounts prepaid in respect
of Eurodollar Rate Advances shall be applied to Eurodollar Rate Advances
comprising part of the same Borrowing; (B) any prepayments made in respect of
Reference Rate Advances shall be made in a minimum amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof, and (C) any prepayments made
in respect of any Borrowing comprised of Eurodollar Rate Advances shall be made
in an aggregate principal amount of at least $2,000,000 and in integral
multiples of $500,000 in excess thereof. Full prepayments of any Borrowing are
permitted without restriction of amounts.

(b) Borrowing Base Deficiency.

(i) Other than as provided in clauses (ii), (iii) and (iv) below, if a Borrowing
Base Deficiency exists, the Borrower shall, after receipt of written notice from
the Administrative Agent regarding such deficiency, take any of the following
actions (and the failure of the Borrower to take such actions to remedy such
Borrowing Base Deficiency shall constitute an election of clause (C) below):

(A) prepay Advances or, if the Advances have been repaid in full, make deposits
into the Cash Collateral Account to provide cash collateral for the Letter of
Credit Exposure, such that the Borrowing Base Deficiency is cured within 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent;

(B) (i) deliver, within 10 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to pledge as Collateral
for the Secured Obligations additional Oil and Gas Properties acceptable to the
Administrative Agent and the Required Lenders such that the Borrowing Base
Deficiency is cured within 30 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent and (ii) provide such
pledge of additional Oil and Gas Properties within such time period;

(C) (i) deliver, within 10 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in three monthly installments equal to one-third
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent (or such earlier date as agreed to between the Borrower and
the Administrative Agent) and each following installment due 30 days after the
preceding installment and (ii) make such payments and deposits within such time
periods; or

 

-43-



--------------------------------------------------------------------------------

(D) (i) deliver, within 10 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (ii) make such three equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.

For the avoidance of doubt, (x) unless the Borrower delivers the requisite
written notice to the Administrative Agent of its election under clause (B), (C)
or (D) above, the Borrower is deemed to have elected to cure such Borrowing Base
Deficiency as provided in clause (C) above, (y) if a scheduled Borrowing Base
redetermination, a Borrowing Base redetermination allowed under Section 2.02(c),
or a Borrowing Base redetermination on account of title defects in connection
with the Oil and Gas Properties given BB Value (each, an “Additional Trigger”)
occurs during the existence of a Borrowing Base Deficiency and an incremental
Borrowing Base Deficiency amount results as a result of such Additional Trigger,
then the Borrower shall remedy such incremental Borrowing Base Deficiency
pursuant to the terms of this Section 2.05(b)(i), including, if selected by the
Borrower, with additional three monthly installments as to such incremental
amount, and (z) in any event, all outstanding Advances shall be paid in full on
the Commitment Termination Date and all Letter of Credit Exposure shall be Cash
Collateralized in the Minimum Collateral Amount on the Commitment Termination
Date.

(ii) If, during the existence of a Borrowing Base Deficiency, any Loan Party (or
the Administrative Agent as loss payee or assignee) receives Extraordinary Cash
Proceeds, whether as one payment or a series of payments, then the Borrower
shall, within one Business Day after receipt of such proceeds, prepay the
Borrowings and Cash Collateralize the Letter of Credit Exposure, in an aggregate
amount equal to the lesser of (i) such Borrowing Base Deficiency and (ii) 100%
of such proceeds.

(iii) If the Borrowing Base is reduced under Section 2.02(d) and such reduction
results in a Borrowing Base Deficiency, then the Borrower shall (A) with respect
to a Disposition, prepay Advances or, if the Advances have been repaid in full,
make deposits into the Cash Collateral Account to provide cash collateral for
the Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured
within one Business Day after the date the proceeds of such Disposition are
received, (B) with respect to a Hedge Event, prepay Advances or, if the Advances
have been repaid in full, make deposits into the Cash Collateral Account to
provide cash collateral for the Letter of Credit Exposure, such that the
Borrowing Base Deficiency is cured on the Business Day the proceeds of such
Hedge Event are received, and (C) with respect to a reduction in the Borrowing
Base as a result of a notice event triggered under Section 6.01(g), prepay
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure, such that the Borrowing Base Deficiency on account thereof is cured
within one Business Day after such reduction in the Borrowing Base.

(iv) If a Disposition of Oil and Gas Properties or a Hedge Event occurs during
the period when a Borrowing Base Deficiency already exists, then in addition to
the requirement to repay the Advances and make deposits into the Cash Collateral
Account to provide cash collateral for the Letters of Credit to cure any
Borrowing Base Deficiency occurring as a result thereof (as provided in clause
(iii) above), the Borrower shall apply any remaining proceeds resulting from
such Disposition or Hedge Event on the date such proceeds are received as
prepayments of all unpaid monthly installments or payments required under this
Section 2.05(b), applied pro rata to such payments.

 

-44-



--------------------------------------------------------------------------------

(v) Each prepayment pursuant to this Section 2.05(b) shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date. Each prepayment under this Section
2.05(b) shall be applied to the Advances as determined by the Administrative
Agent and agreed to by the Lenders in their sole discretion.

(c) Excess Cash. If, at any time when Credit Exposure is greater than zero, the
Consolidated Cash Balance exceeds the Consolidated Cash Balance Limit as of the
end of the last Business Day of any calendar week, then the Borrower shall, on
the immediately following Consolidated Cash Sweep Date, prepay the Advances in
an aggregate principal amount equal to such excess, and, if any excess remains
after prepaying all of the Advances as a result of the Letter of Credit
Exposure, Cash Collateralize the Letter of Credit Exposure in an amount equal to
such excess. Each prepayment pursuant to this Section 2.05(c) shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
such prepayment. Each prepayment under this Section 2.05(c) shall be applied
first to Reference Rate Advances and then to Eurodollar Rate
Advances. Notwithstanding anything to the contrary contained herein, prepayments
under this clause (c) shall not be subject to the reimbursement, indemnity or
payment obligations under Section 2.11.

(d) Reduction of Maximum Credit Amounts. On the date of each reduction of the
aggregate Maximum Credit Amounts pursuant to Section 2.04, the Borrower agrees
to make a prepayment in respect of the outstanding amount of the Advances, and
if the Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, such that,
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure that has not been Cash Collateralized does not exceed the aggregate
Commitments, as so reduced. Each prepayment pursuant to this Section 2.05(d)
shall be accompanied by accrued and unpaid interest on the amount prepaid to the
date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.11 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(d) shall be applied first to Reference Rate
Advances and then to Eurodollar Rate Advances.

(e) Ratable Prepayment. Each payment of any Advance pursuant to this Section
2.05 shall be made in a manner such that all Advances comprising part of the
same Borrowing are paid in whole or ratably in part.

Section 2.06 Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued and unpaid interest
thereon, on the Maturity Date or such earlier date pursuant to Section 7.02 or
Section 7.03.

Section 2.07 Letters of Credit.

(a) Commitment for Letters of Credit. The Issuing Lender, the Lenders, Holdings,
and the Borrower each agrees that effective as of the Closing Date, the Existing
Letters of Credit shall be deemed to have been issued and maintained under, and
to be governed by the terms and conditions of, this Agreement. Subject to the
terms and conditions set forth in this Agreement, the Issuing Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this Section
2.07, from time to time on any Business Day during the period from the Closing
Date until the Commitment Termination Date, to issue, increase or extend the
Expiration Date of Letters of Credit for the account of any Loan Party, provided
that no Letter of Credit will be issued, increased, or extended:

 

-45-



--------------------------------------------------------------------------------

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $5,000,000 and (B) an amount equal to (1)
the Commitments in effect at such time minus (2) the sum of the aggregate
outstanding amount of all Advances;

(ii) unless such Letter of Credit has an Expiration Date not later than the
earlier of (A) 12 months after its issuance or extension and (B) five Business
Days prior to the Maturity Date (an “Acceptable Letter of Credit Maturity
Date”); provided that, (1) if the Commitments are terminated in whole pursuant
to Section 2.04, the Borrower shall either (A) deposit into the Cash Collateral
Account cash in an amount equal to the Minimum Collateral Amount for the Letters
of Credit which have an expiry date beyond the date the Commitments are
terminated or (B) provide a replacement letter of credit (or other security)
reasonably acceptable to the Administrative Agent and the Issuing Lender in an
amount equal to the Minimum Collateral Amount, and (2) any such Letter of Credit
with a one-year tenor may expressly provide for an automatic extension of one
additional year so long as such Letter of Credit expressly allows the Issuing
Lender, at its sole discretion, to elect not to provide such extension within
the time periods agreed to in the applicable Letter of Credit; provided that, in
any event, such automatic extension may not result in an Expiration Date that
occurs after the fifth Business Day prior to the Maturity Date;

(iii) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

(iv) unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion exercised in good faith;

(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application;

(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
date hereof and which the Issuing Lender in good faith deems material to it;

(viii) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;

(ix) if Letter of Credit is to be denominated in a currency other than Dollars;

 

-46-



--------------------------------------------------------------------------------

(x) if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of real property, or (y) an employment contract if the Issuing
Lender reasonably determines that the Borrower’s obligation to reimburse any
draws under such Letter of Credit may be limited; or

(xi) any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s Fronting Exposure as to Letters of Credit has been fully
reallocated or Cash Collateralized pursuant to Section 2.16 below or the Issuing
Lender has entered into other satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

(b) Requesting Letters of Credit. Each Letter of Credit (other than the issuance
of Existing Letters of Credit which are deemed issued hereunder) shall be
issued, increased or extended pursuant to a Letter of Credit Application given
by the Borrower to the Administrative Agent and the Issuing Lender by facsimile,
electronic mail or other writing not later than 11:00 a.m. (Houston, Texas time)
on the third Business Day before the proposed date of issuance, increase or
extension for the Letter of Credit. Each Letter of Credit Application shall be
fully completed and shall specify the information required therein. Each Letter
of Credit Application shall be irrevocable and binding on the Borrower. Subject
to the terms and conditions hereof, the Issuing Lender shall before 2:00 p.m.
(Houston, Texas time) on the date of such Letter of Credit Application issue,
increase or extend such Letter of Credit to the beneficiary of such Letter of
Credit.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on the Business Day the
Borrower receives notice of such drawing from the Issuing Bank if such notice is
received by the Borrower prior to 11:00 a.m. (Houston, Texas time) or, if such
notice is received after 11:00 a.m. (Houston, Texas time), then on the Business
Day following such notice to the Administrative Agent (the applicable date, the
“LC Payment Date”) on behalf of the Issuing Lender an amount equal to any amount
paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of an Advance in
the same amount (notwithstanding any minimum size or increment limitations on
individual Advances). If the Borrower does not make such request and does not
otherwise make the payments demanded by the Issuing Lender as required under
this Agreement or the Letter of Credit Application, then the Borrower shall be
deemed for all purposes of this Agreement to have requested such an Advance in
the same amount and the transfer of the proceeds thereof to satisfy the
Borrower’s obligations to the Issuing Lender, and the Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Lenders to
make such Advance, to transfer the proceeds thereof to the Issuing Lender in
satisfaction of such obligations, and to record and otherwise treat such
payments as an Advance to the Borrower. The Administrative Agent and each Lender
may record and otherwise treat the making of such Borrowings as the making of a
Borrowing to the Borrower under this Agreement as if requested by the
Borrower. Nothing herein is intended to release any of the Borrower’s
obligations under any Letter of Credit Application, but only to provide an
additional method of payment therefor. The making of any Borrowing under this
Section 2.07(c) shall not constitute a cure or waiver of any Default, other than
the payment Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Letter of Credit Application.

(ii) Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested an Advance pursuant to Section 2.03 and regardless of
whether (A) the conditions in Section 3.02 have been met, (B) such notice
complies with Section 2.03, or (C) a Default exists, make funds available to the

 

-47-



--------------------------------------------------------------------------------

Administrative Agent for the account of the Issuing Lender in an amount equal to
such Lender’s Pro Rata Share of the amount of such Advance not later than 1:00
p.m. (Houston, Texas time) on the Business Day specified in such notice by the
Administrative Agent if such notice is sent no later than 10:00 a.m. (Houston,
Texas time) on such day (or not later than 1:00 p.m. (Houston, Texas time) on
the immediately following Business Day if such notice is sent later than 10:00
a.m. (Houston, Texas time)), whereupon each Lender that so makes funds available
shall be deemed to have made an Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Lender.

(iii) Until all the Lenders shall have made their respective Advances available
to the Administrative Agent pursuant to this Section 2.07 or the Borrower has
otherwise made a payment to the Issuing Lender of all unpaid Letter of Credit
Obligations, (x) the unpaid Letter of Credit Obligations then due from the
Borrower (but in any case, only after the LC Payment Date) shall bear interest
at the lesser of (A) the Default Rate and (B) the Maximum Rate for the period
from the date such payment is required to the date on which such payment is made
and such interest shall be payable as provided in Section 2.09(c) and (y) to the
extent the Borrower has not paid such interest or is not required to pay such
interest, then each Lender that has not made the Advances available to the
Administrative Agent pursuant to this Section 2.07(c) agrees to pay interest on
the amount that such Lender was required to make hereunder from such date such
amount was due until the date such amount is paid to the Issuing Lender (either
by such Lender or by the Borrower) at the lesser of (A) the Federal Funds Rate
for such day for the first three days and thereafter the interest rate
applicable to the Advance and (B) the Maximum Rate. Whenever, at any time after
the Administrative Agent has received from any Lender such Lender’s Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Advance was outstanding and funded), which
payment shall be subject to repayment by such Lender if such payment received by
the Administrative Agent is required to be returned. Each Lender’s obligation to
make the Advance pursuant to this Section 2.07 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Issuing Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by any Loan Party or any other Lender; or (4) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(iv) If at any time, the Commitments shall have expired or shall have been
terminated while any Letter of Credit Exposure is outstanding, each Lender, at
the sole option of the Issuing Lender, shall fund its participation in such
Letters of Credit in an amount equal to such Lender’s Pro Rata Share of the
unpaid amount of the Borrower’s payment obligations under drawn Letters of
Credit. The Issuing Lender shall notify the Administrative Agent, and in turn,
the Administrative Agent shall notify each such Lender of the amount of such
participation, and such Lender will transfer to the Administrative Agent for the
account of the Issuing Lender on the next Business Day following such notice, in
immediately available funds, the amount of such participation. At any time after
the Issuing Lender has made a payment under any Letter of Credit and has
received from any Lender funding of its participation in respect of such payment
in accordance with this clause (iv), if the Administrative Agent receives for
the account of the Issuing Lender any payment in respect of the related Letter
of Credit Exposure or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent shall distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit or the deemed issuance of the Existing Letters of Credit under Section
2.07(a), the Issuing Lender shall be deemed to have sold to each other Lender
and each other Lender shall have been deemed to have

 

-48-



--------------------------------------------------------------------------------

purchased from the Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Pro Rata Share at such date and such
sale and purchase shall otherwise be in accordance with the terms of this
Agreement. The Issuing Lender shall promptly notify each such participant Lender
by facsimile, telephone, or electronic mail (PDF) of each Letter of Credit
issued or increased and the actual dollar amount of such Lender’s participation
in such Letter of Credit.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which any Loan
Party may have at any time against any beneficiary or transferee of such Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), the Issuing Lender, any Lender or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including, without limitation, those remedies specified in
paragraph (g) below.

(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Acceptable Letter of Credit Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to the Minimum Collateral Amount allocable
to such Letter of Credit, such amount to be due and payable on the Acceptable
Letter of Credit Maturity Date, and to be held in the Cash Collateral Account
and applied in accordance with paragraph (h) below.

(g) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

 

-49-



--------------------------------------------------------------------------------

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which were caused by the Issuing Lender’s willful misconduct or gross
negligence (as determined in a final, non-appealable judgment of a court of
competent jurisdiction) in determining whether documents presented under a
Letter of Credit comply with the terms of such Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

(h) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.05(b), 7.02(b), 7.03(b) or any other provision under this
Agreement, then the Borrower and the Administrative Agent shall establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the Administrative Agent’s standard form assignment of
deposit accounts, that the Administrative Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Administrative Agent a
first priority (subject to inchoate tax liens), perfected Lien in such account
and the funds therein. The Borrower hereby pledges to the Administrative Agent
and grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Secured Obligations. The Borrower hereby agrees to maintain a first priority
(subject to inchoate tax liens) security interest in all the Cash Collateral
Account and such Cash Collateral as security for the Secured Obligations and as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Exposure, to be applied pursuant to Section
2.07(i)(ii) below.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any reimbursement
or other obligations under Letters of Credit that exist or occur. To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Obligations or (B) apply such surplus funds
to any Obligations in any manner directed by the Majority Lenders. If no Default
exists, then at the Borrower’s written request, the Administrative Agent shall
promptly release any surplus funds held in the Cash Collateral Account above the
Minimum Collateral Amount so long as the release thereof would not result in a
Borrowing Base Deficiency (without giving effect to the proviso set forth in the
definition thereof).

 

-50-



--------------------------------------------------------------------------------

(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(i) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.16 and any Cash Collateral provided by such Defaulting Lender) in an amount
not less than the Minimum Collateral Amount.

(i) Grant of Security Interest by Defaulting Lender; Agreement to Provide Cash
Collateral. To the extent cash collateral is provided by any Defaulting Lender,
such Defaulting Lender hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Obligations, to
be applied pursuant to clause (ii) below. Such Defaulting Lender shall execute
any documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish such cash collateral account and to grant the
Administrative Agent a first priority security interest in such account and the
funds therein. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.07(i) or Section 2.16
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section
2.07(i) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.16, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

-51-



--------------------------------------------------------------------------------

(iv) Letters of Credit Issued for Guarantors or any Subsidiary. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Guarantor or any Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued hereunder by the Issuing
Lender. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Guarantor, the Borrower or any Subsidiary inures to the
benefit of the Borrower, and that the Borrower’s business (indirectly or
directly) derives substantial benefits from the businesses of such other
Persons.

Section 2.08 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee at a per annum rate equal to the
Commitment Fee Rate on the daily amount by which (i) such Lender’s Commitment
then in effect exceeds (ii) the sum of such Lender’s outstanding Advances plus
such Lender’s Pro Rata Share of the Letter of Credit Exposure, from the Closing
Date until the Commitment Termination Date; provided that, no commitment fee
shall accrue on the Commitment of a Defaulting Lender during the period such
Lender remains a Defaulting Lender. The commitment fees shall be due and payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on September 30, 2016, and continuing thereafter through and
including the Commitment Termination Date.

(b) Letter of Credit Fees.

(i) Subject to Section 2.16, the Borrower agrees to pay to the Administrative
Agent, for the pro rata benefit of the Lenders, a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the Applicable
Margin then in effect for Eurodollar Rate Advances times the face amount of such
Letter of Credit, during the period such Letter of Credit is in effect, payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on September 30, 2016 and continuing thereafter through and
including the Commitment Termination Date. Notwithstanding the foregoing, (A)
upon the occurrence and during the continuance of an Event of Default under
Section 7.01(a), Section 7.01(c) (but only as to a breach of Section 5.06(i)),
or Section 7.01(e), the foregoing per annum letter of credit fee shall be
increased to the Default Rate, after as well as before judgment, and (ii) upon
the occurrence and during the continuance of any Event of Default (including
under Section 7.01(a) or Section 7.01(e)), upon the request of the Majority
Lenders, the foregoing per annum letter of credit fee shall be increased to the
Default Rate, after as well as before judgment.

(ii) The Borrower also agrees to pay to the Issuing Lender, a fronting fee with
respect to each Letter of Credit issued by the Issuing Lender hereunder equal to
the greater of (x) $700 per annum or (y) 0.25% per annum times the face amount
of such Letter of Credit, during the period such Letter of Credit is in effect,
payable quarterly in arrears on the last day of each March, June, September, and
December commencing on September 30, 2016 and continuing thereafter through and
including the Commitment Termination Date.

(iii) The Borrower also agrees to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit. Such fees shall be due and payable as
requested by the Issuing Lender in accordance with the Issuing Lender’s then
current fee policy.

(iv) The Issuing Lender shall have no obligation to refund any letter of credit
fees previously paid by the Borrower, including any refund claimed because any
Letter of Credit is canceled prior to its Expiration Date.

 

-52-



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower agrees to pay to Wells Fargo and the other parties
thereto, as applicable, the fees provided for in the Fee Letters.

Section 2.09 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a) Reference Rate Advances. Each Reference Rate Advance shall bear interest at
the Adjusted Reference Rate in effect from time to time plus the Applicable
Margin for Reference Rate Advances in effect from time to time. The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Reference Rate Advances, quarterly
in arrears, on each March 31st, June 30th, September 30th, and December 31st
commencing on September 30, 2016, on the date such Reference Rate Advance shall
be paid in full and on the Commitment Termination Date.

(b) Eurodollar Rate Advances. Each Eurodollar Rate Advance shall bear interest
during its Interest Period equal to at all times the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Rate Advances for such
period. The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender all accrued but unpaid interest on each of such Lender’s
Eurodollar Rate Advances on the last day of the Interest Period therefor (and in
the case of a Eurodollar Rate Advance with an Interest Period of more than three
months’ duration, on each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period), on the date any Eurodollar Rate Advance is repaid, and on the
Commitment Termination Date.

(c) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a), Section
7.01(c) (but only as to a breach of Section 5.06(i)), or Section 7.01(e), all
Obligations shall bear interest, after as well as before judgment, at the
Default Rate and (ii) upon the occurrence and during the continuance of any
Event of Default (other than an Event of Default addressed in the foregoing
clause (i)), upon the request of the Majority Lenders, all Obligations shall
bear interest, after as well as before judgment, at the Default Rate. Interest
accrued pursuant to this Section 2.09(c) and all interest accrued but unpaid on
or after the Commitment Termination Date shall be due and payable on demand (and
if no such demand is made, then due and payable on the otherwise due dates
provided herein or if no such due dates are provided herein on the last day of
each calendar quarter). Interest shall continue to accrue on the Obligations
after the filing by or against any Loan Party of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

Section 2.10 Illegality. If any Lender in its good faith judgment shall notify
the Borrower that, after the date hereof, the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its applicable Lending Office to perform its obligations under
this Agreement to make, maintain, or fund any Eurodollar Rate Advances of such
Lender then outstanding hereunder, (a) the Borrower shall, no later than 11:00
a.m. (Houston, Texas, time) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Rate Advance or (ii) if required
by such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Rate Advances of such Lender then outstanding,
together with accrued but unpaid interest on the principal amount prepaid to the
date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.11 as a result of such prepayment being made on such date, (b) such
Lender shall simultaneously make a Reference Rate Advance to the Borrower on
such date in an amount equal to the aggregate principal amount of the Eurodollar
Rate Advances prepaid to such Lender, and (c) the right of the Borrower to
select Eurodollar Rate Advances from such Lender for any subsequent Borrowing
shall

 

-53-



--------------------------------------------------------------------------------

be suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist. Each Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

Section 2.11 Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for herein) of any Advance other than a Reference Rate Advance on a day
other than the last day of the Interest Period for such Advance (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
provided that, the Borrower shall not be required to compensate such Lender for
any such loss, cost or expense incurred by it as a result of any prepayment made
by the Borrower pursuant to Section 2.05(c).

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or

(c) any assignment of an Eurodollar Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.15;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.11, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

Section 2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender (or
its applicable Lending Office) (except any reserve requirement included in the
Eurodollar Rate Reserve Percentage) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

-54-



--------------------------------------------------------------------------------

(iii) impose on any Lender (or its applicable Lending Office) or the Issuing
Lender on the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Advances made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) or such other Recipient of making,
Converting to, continuing or maintaining any loan or of maintaining its
obligation to make or accept and purchase any such loan, or to increase the cost
to such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender (or its applicable Lending Office),
the Issuing Lender or such other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Issuing
Lender or such other Recipient, the Borrower will pay to such Lender, the
Issuing Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital/Liquidity Requirements. If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any Lending
Office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of financial institutions generally, including such Lender’s or
Issuing Lender’s holding company or any corporation controlling such Lender or
the Issuing Lender, if any, as a consequence of this Agreement, the Commitments
of such Lender or the Advances made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender, the Issuing Lender, the corporation
controlling such Lender or the Issuing Lender, or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies, the policies of
the corporation controlling such Lender or the Issuing Lender, and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time within ten Business Days after written demand
by such Lender or the Issuing Lender, as the case may be, the Borrower shall pay
to such Lender or Issuing Lender, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, the corporation controlling such
Lender or the Issuing Lender, or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

(c) Certificate. Any Lender or Issuing Lender claiming compensation under this
Section 2.12 shall furnish to the Borrower and the Administrative Agent a
statement setting forth the additional amount or amounts necessary to compensate
such Lender as specified in paragraphs (a) and (b) of this Section 2.12
hereunder which shall be determined by such Lender in good faith and which shall
be conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods. The Borrower
shall pay such Lender or Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.12 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

-55-



--------------------------------------------------------------------------------

Section 2.13 Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Loan Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds and, as to payments of
principal, accompanied by a notice of optional payment from the Borrower, with
appropriate insertions and executed by a Responsible Officer of the
Borrower. The Administrative Agent will promptly thereafter, and in any event
prior to the close of business on the day any timely payment is made, cause to
be distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Administrative Agent or a
specific Lender pursuant to Sections 2.10, 2.11, 2.12, 2.14, 2.15, and 9.02 and
such other provisions herein which expressly provide for payments to a specific
Lender, but after taking into account payments effected pursuant to Section
7.04) in accordance with each Lender’s applicable pro rata share to the Lenders
for the account of their respective applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of other amounts due
solely to the Administrative Agent, the Issuing Lender or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

(d) Computations. Computations of interest shall be made by the Administrative
Agent on the basis of, (a) with respect to Eurodollar Rate Advances and
Reference Rate Advances based on the Federal Funds Rate and the Eurodollar Rate,
a year of 360 days and (b) with respect to Reference Rate Advances based on the
Reference Rate, a year of 365/366 days, and (c) with respect to of all other
interest and fees, on the basis of a year of 360 days, in each case, for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

(e) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued but unpaid interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) take an assignment of, or purchase participations
in, (in any event, for cash at face value) the Advances and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued but unpaid interest on their respective Advances and other amounts owing
them; provided that:

 

-56-



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary, or any Affiliate of
any of the foregoing (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirement, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.14 Taxes.

(a) Issuing Lender. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Lender and the term “applicable Legal Requirement” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement. If any applicable Legal Requirement requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

-57-



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A) and (ii)(B) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

-58-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed copies of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable); or (iv) to the
extent a Foreign Lender is not the beneficial owner, executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or IRS Form W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Legal Requirement and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Legal Requirement (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

-59-



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.15 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement Lender. If any Lender requests compensation under Section 2.12
or notifies the Borrower of its inability to make, maintain, or fund any
Eurodollar Rate Advances pursuant to Section 2.10, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.15(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may) upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.12 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

-60-



--------------------------------------------------------------------------------

(i) As to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee (if any) specified in Section 9.07,
unless such fee has been waived by the Administrative Agent;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in Letter of
Credit Obligations, accrued but unpaid interest thereon, accrued but unpaid fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.11) from the assignee (to the extent of
such outstanding principal and accrued but unpaid interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or such Lender’s inability to make, maintain or fund
Eurodollar Rate Advances pursuant to Section 2.10 or payments required to be
made pursuant to Section 2.14, such assignment will result in a reduction in
such compensation or payments thereafter;

(iv) such assignment does not conflict with any applicable Legal Requirement;
and

(v) with respect to a Non-Consenting Lender, the proposed amendment,
modification, waiver, consent or release with respect to this Agreement or any
other Loan Document has been approved by the Required Lenders or Majority
Lenders, as applicable, and such agreement, amendment, waiver, consent or
release can be effected as a result of such assignment (and, if applicable, one
or more other assignments) contemplated by this Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender or Non-Consenting Lender under this
Section 2.15 and to the extent permitted under applicable Legal Requirements,
each Lender hereby designates and appoints the Administrative Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
Assignment and Acceptance required hereunder if such Lender is a Defaulting
Lender or Non-Consenting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.

Section 2.16 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and the
definition of Required Lenders.

 

-61-



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.07), if any, with respect to such
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance hereunder in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
current or potential future funding obligations with respect to Advances under
this Agreement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.07; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.02 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on the applicable pro rata basis
prior to being applied to the payment of any Advances of, or Letter of Credit
Obligations owed to, such Defaulting Lender until such time as all Advances and
funded and unfunded participations in Letter of Credit Obligations are held by
the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16 shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees under Section
2.08(b) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.07.

(C) With respect to any fee under Section 2.08(b) not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

-62-



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Share (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
3.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment then in effect. Subject to Section 9.29, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under Legal Requirement, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.07.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to Section
2.16(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting
Lender. Notwithstanding the above, the Borrower’s and the Administrative Agent’s
right to replace a Defaulting Lender pursuant to this Agreement shall be in
addition to, and not in lieu of, all other rights and remedies available to the
Borrower or the Administrative Agent against such Defaulting Lender under this
Agreement, at law, in equity or by statute.

(c) Letters of Credit. So long as any Lender is a Defaulting Lender, the Issuing
Lender shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

CONDITIONS

Section 3.01 Conditions to Closing and Initial Borrowing. The obligation of the
Lenders to close this Agreement and to make the initial Advances or issue or
participate in the initial Letter of Credit (including the deemed issuance of
the Existing Letters of Credit), if any, is subject to the satisfaction of each
of the following conditions:

 

-63-



--------------------------------------------------------------------------------

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:

(i) this Agreement, a Note payable to each Lender in the amount of its
Commitment, if requested by such Lender, the Guaranty, the Security Agreement,
and Mortgages encumbering (A) at least 95% (by value) of the Proven Reserves and
the Oil and Gas Properties relating thereto, (B) 95% (by value) of the Loan
Parties’ other Oil and Gas Properties, and (C) 100% (by value) of the Original
Mortgaged Properties;

(ii) Transfer Letters executed in blank by the applicable Loan Parties (in such
number as requested by the Administrative Agent);

(iii) Account Control Agreements to the extent required under Section 6.26;

(iv) (A) a favorable opinion of the Loan Parties’ counsel dated as of the date
of this Agreement and (B) local counsel opinions in such jurisdictions where
Mortgages need to be filed in order to comply with the requirements of Section
5.08, in each case, covering matters as the Administrative Agent may reasonably
request;

(v) copies, certified as of the date of this Agreement by a Responsible Officer
of each Loan Party of (A) the resolutions of the Board of Directors (or other
applicable governing body) of such Loan Party approving the Loan Documents to
which it is a party, (B) the partnership agreement, articles or certificate of
incorporation, or certificate of formation (as applicable) and the limited
liability company agreement, operating agreement, partnership agreement or
bylaws (as applicable) of such Loan Party, and (C) all other documents
evidencing other necessary corporate action and Governmental Approvals, if any,
with respect to the Loan Documents to which such Loan Party is a party;

(vi) certificates of a Responsible Officer of each Loan Party certifying the
names and true signatures of the officers of such Loan Party authorized to sign
this Agreement and the other Loan Documents to which such Loan Party is a party;

(vii) appropriate UCC-1 Financing Statements covering the Collateral for filing
with the appropriate authorities and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in such
Collateral;

(viii) certificates evidencing the Equity Interests, if any, required in
connection with the Security Agreement and powers executed in blank for each
such certificate;

(ix) insurance certificates in compliance with Section 5.02 and otherwise
reasonably satisfactory to the Administrative Agent;

(x) certificates of good standing for each Loan Party in each state in which
each such Person is organized, which certificate shall be (A) dated a date not
sooner than 30 days prior to the date of this Agreement and (B) otherwise
effective on the Closing Date;

(xi) [Reserved]

(xii) a solvency certificate dated as of the date of this Agreement from the
Chief Financial Officer or Treasurer of the Borrower in substantially the form
attached as Exhibit K; and

 

-64-



--------------------------------------------------------------------------------

(xiii) a funds flow memorandum in form and substance reasonably acceptable to
the Administrative Agent.

(b) Payment of Fees. On the date of this Agreement, the Borrower shall have paid
the fees required by Section 2.08(c) and all costs and expenses payable pursuant
to Section 9.01(a) to the extent invoices for such fees, costs, and expenses
have been presented to the Borrower at least one Business Day prior to the
Closing Date (it being understood that this Section 3.01(b) may be satisfied
concurrently with the initial funding of Advances under this Agreement).

(c) Financial Information. The Lenders shall have received (i) unaudited
consolidated financial statements of the Borrower for each fiscal quarter of the
current fiscal year ended at least 45 days prior to the Closing Date, (ii) a
satisfactory Engineering Report for the Oil and Gas Properties of Holdings, the
Borrower and its Subsidiaries prepared by an Independent Engineer (the
Engineering Report dated as of December 31, 2015 and delivered to the
Administrative Agent prior to the date of the Commitment Letter satisfies this
Section 3.01(c)(ii)), and (iii) a balance sheet of the Borrower and its
Subsidiaries assuming emergence from bankruptcy on August 31, 2016, giving pro
forma effect to Borrowings in amount equal to $100,000,000 on the Closing Date
(it being agreed and understood that the opening balance sheet attached to the
approved Disclosure Statement shall be deemed satisfactory to the Lenders).

(d) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent necessary to determine
that the Administrative Agent (for its benefit and the benefit of the Secured
Parties) shall have made arrangements for an Acceptable Security Interest in the
Collateral (which shall include, without duplication, (i) at least 95% (by
value) of the Loan Parties’ Proven Reserves and the Oil and Gas Properties
relating thereto, (ii) 95% (by value) of the Loan Parties’ other Oil and Gas
Properties, and (iii) 100% (by value) of the Original Mortgaged Properties, and
(iv) that all actions or filings necessary to protect, preserve and validly
perfect such Liens have been made or arrangements have been made so that such
Liens can be made, taken or obtained, as the case may be, and are in full force
and effect.

(e) Title. Since May 10, 2016, the Administrative Agent shall not have become
aware (i) of any material title defects arising since such date or (ii) that any
title diligence materials reviewed by the Administrative Agent (or counsels
thereto) prior to such date were inaccurate in any material respect, in the case
of clauses (i) and (ii), to the extent the BB Value attributable to such
affected properties exceeds, in the aggregate, 5% of the initial Borrowing Base
as set forth in Section 2.02(a); provided however, any defects or inaccuracies
remedied upon effectiveness of and pursuant to, the Plan of Reorganization shall
not count towards such 5%.

(f) Material Adverse Effect. No event or circumstance that has had or could
reasonably be expected to cause a Material Adverse Effect shall have occurred,
either individually or in the aggregate, since May 10, 2016.

(g) No Proceeding or Litigation; No Injunctive Relief. There shall be no
adversary proceeding pending in the Bankruptcy Court, or litigation commenced
outside of the Chapter 11 Cases that is not stayed pursuant to section 362 of
the Bankruptcy Code, seeking to enjoin or prevent the financing or the
transactions contemplated herein.

 

-65-



--------------------------------------------------------------------------------

(h) Consents, Licenses, Approvals, etc.

(i) The Administrative Agent shall have received true copies (certified to be
such by the Loan Parties or other appropriate party) of all material
governmental and third party consents, licenses, and approvals necessary (as
determined in the reasonable discretion of the Administrative Agent) in
connection with this Agreement and the transactions contemplated hereby and the
continuing operations of Holdings, the Borrower and its Subsidiaries and all
such consents, licenses, and approvals shall be in full force and effect.

(ii) The Administrative Agent shall have received true copies (certified to be
such by the Loan Parties or other appropriate party) of all authorizations,
consents, and regulatory approvals required, if any, in connection with the
Consummation of the Plan of Reorganization.

(i) USA Patriot Act. The Administrative Agent and the Lenders shall have
received (at least five (5) Business Days prior to Closing Date to the extent
requested at least ten (10) Business Days prior to the Closing Date, unless the
facts related thereto were not disclosed to the Administrative Agent prior to
such 10th Business Day), and be reasonably satisfied in form and substance with,
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including, but not restricted to, the Patriot Act.

(j) Existing Indebtedness. All existing Indebtedness of Holdings and its
Subsidiaries under the DIP Facility and the Original Credit Agreement shall be
repaid in full (it being understood that such repayment may be satisfied
concurrently with the initial funding of Advances under this Agreement), all
commitments in respect thereof shall have been terminated and all guarantees
therefor and Liens securing such obligations shall be released pursuant to
documentation reasonably satisfactory to the Administrative Agent.

(k) Credit Exposure. The Administrative Agent shall be reasonably satisfied that
after the making of the Advances, the application of the proceeds thereof and
after giving effect to the other transactions contemplated hereby, the aggregate
amount of Credit Exposure under the Agreement outstanding on the Closing Date
shall not exceed the lesser of (i) $125,000,000 and (B) the initial Borrowing
Base in effect on the Closing Date as set forth in Section 2.02(a).

(l) Equity Proceeds. The Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that the Borrower has
received common equity proceeds in an aggregate amount of not less than
$50,000,000 (it being understood that this Section 3.01(l) may be satisfied
concurrently with the initial funding of Advances under this Agreement).

(m) Hedges. The Hedge Contracts described on Schedule 4.20 have not been
novated, assigned, unwound, terminated, expired or amended since the date such
Hedge Contracts were entered into.

(n) Capital Structure. The Borrower’s capital structure and financing plan shall
be satisfactory to the Administrative Agent (it being agreed and understood that
the capital structure and financing plan as set forth in the RSA as in effect on
the “RSA Effective Date” as defined in the RSA, and as amended by any amendments
consented to in writing by the Administrative Agent, is deemed satisfactory to
the Administrative Agent).

(o) Marketing Activities. The Administrative Agent shall have received from the
Borrower a written policy regarding the Borrower’s and its Subsidiaries’
marketing activities for Hydrocarbon production to be in effect on the Closing
Date.

(p) Conditions. The Administrative Agent shall have received a certificate
executed by a Responsible Officer of the Borrower certifying that the conditions
set forth in this Section 3.01 have been met.

 

-66-



--------------------------------------------------------------------------------

(q) Final Order. The Bankruptcy Court shall have entered an Order in form and
substance reasonably acceptable to the Administrative Agent and the Majority
Lenders approving the Fee Letters and such Order shall be a Final Order.

(r) Confirmation of Reorganization. The Bankruptcy Court shall have entered an
Order confirming the Plan of Reorganization in form and substance reasonably
acceptable to the Administrative Agent and the Majority Lenders, and such Order
shall be a Final Order. Such Plan of Reorganization shall authorize and approve
the Credit Extensions under this Agreement and the other Loan Documents and the
performance of the Borrower and the Guarantors’ obligations hereunder and
thereunder, and otherwise be in form and substance reasonably acceptable to the
Administrative Agent and the Majority Lenders (it being agreed and understood
that (i) any Plan of Reorganization that is substantially consistent with that
certain Restructuring Term Sheet dated as of May 10, 2016 and attached hereto as
Schedule 3.01(r) (the “Form Plan”) is deemed to be in form and substance
reasonably acceptable to the Administrative Agent and the Majority Lenders and
(ii) the Plan of Reorganization shall be deemed to be substantially consistent
with the Form Plan as long as the Plan of Reorganization contains no departures,
amendments, changes or modifications from the Form Plan that that could be
reasonably expected to affect any Lender’s rights, claims, recoveries, and/or
obligations).

(s) Other Reorganization Actions. All other actions, documents, and agreements
necessary to implement the Plan of Reorganization shall have been effected or
executed and delivered, as the case may be, including the final forms of the
documents contained in the Plan of Reorganization, to the required parties and,
to the extent required, filed with the applicable Governmental Units in
accordance with applicable Legal Requirements, and all such documents and
agreements shall be reasonably acceptable to the Administrative Agent and the
Majority Lenders, solely as to provisions that could be reasonably expected to
affect the Lenders’ rights, claims, recoveries, and/or obligations.

(t) Plan of Reorganization Conditions. Each of the conditions listed in the Plan
of Reorganization shall have been satisfied and shall be in full force and
effect or waived in accordance with the provisions thereof.

(u) No DIP Default. No “Event of Default” under the DIP Facility shall have
occurred and be continuing.

(v) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing duly executed by the Borrower.

(w) Hedge Payoffs. (i) Any obligation owing to any Lender Swap Counterparty
shall constitute a Secured Obligation or (ii) to the extent such obligations
owing to such Lender Swap Counterparty do not constitute Secured Obligations,
the Administrative Agent shall have received satisfactory evidence that such
obligations shall have been paid in full.

(x) Hedge Defaults. No event of default shall have occurred and be continuing
under the Original Lender Swap Agreements with respect to the Borrower or the
Guarantors as the defaulting or sole affected parties.

(y) Closing Date. The Closing Date shall have occurred no later than September
12, 2016.

 

-67-



--------------------------------------------------------------------------------

Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit (including the deemed
issuance of the Existing Letters of Credit) and of any reallocation of Letter of
Credit Exposure provided in Section 2.16 shall be subject to the further
conditions precedent that on the date of such Borrowing or the date of the
issuance, increase, or extension of such Letter of Credit or such reallocation:

(a) the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranty, and each of the other Loan Documents are true and correct in all
material respects (unless already qualified by materiality or Material Adverse
Change in the text thereof, in which case, such representations and warranties
shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date except to
the extent that any such representation or warranty expressly relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects (unless already qualified by materiality or Material Adverse
Change in the text thereof, in which case, such representations and warranties
shall be true and correct in all respects) as of such earlier date;

(b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit;

(c) in the good faith reasonable expectation of the certifying Responsible
Officer of the Borrower and as certified to such in the applicable Notice of
Borrowing, or Letter of Credit Application (i) the Borrower intends to apply the
proceeds of such Credit Extension in such a manner that, and (ii) after giving
effect to the making of such Credit Extension and the application of the
proceeds thereof, the pro forma Consolidated Cash Balance as of the end of the
last Business Day of the week in which such Credit Extension is to be made will
not exceed the Consolidated Cash Balance Limit; and

(d) after giving effect to the making of such Credit Extension, the Borrower
would be in compliance with the financial covenants in Sections 6.17(a) and (b)
as of the most recent fiscal quarter end for which financial statements have
been delivered to the Administrative Agent after giving pro forma effect to such
Credit Extension (which calculation, for the avoidance of doubt, uses
outstanding Indebtedness on the date of such Credit Extension, including such
Credit Extension, and EBITDAX as of such fiscal quarter end calculated on a pro
forma basis in a manner acceptable to the Administrative Agent); provided that
this clause (d) shall not apply to the initial Advances to be made on the
Closing Date and any Advance made prior to the delivery of financial statements
pursuant to Section 5.06(b) with respect to the fiscal quarter ending December
31, 2016.

Each of: (i) the giving of the applicable Notice of Borrowing or Letter of
Credit Application, (ii) the acceptance by the Borrower of the proceeds of any
Borrowing, (iii) the issuance, increase, or extension of such Letter of Credit,
and (iv) the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of any Borrowing,
such issuance, increase, or extension of such Letter of Credit or such
reallocation, as applicable, that the foregoing conditions precedent have been
met.

 

-68-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants as follows:

Section 4.01 Existence; Subsidiaries. Holdings is a corporation duly organized,
validly existing and in good standing under the laws of Virginia and the
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of Delaware, or in any case, after the Closing Date in such other
jurisdiction as is permitted under this Agreement. Each Loan Party is in good
standing and qualified to do business in each other jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification except where such failure to comply could not reasonably be
expected to result in a Material Adverse Change. As of the date hereof, the
Borrower has no Subsidiaries other than those identified in Schedule 4.01 and
Holdings has no Subsidiaries other than the Borrower and the Subsidiaries of the
Borrower.

Section 4.02 Power; No Conflicts. The execution and delivery by each Loan Party
and each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms and the Credit Extensions
hereunder do not and will not, by the passage of time, the giving of notice or
otherwise, (a) violate any Legal Requirement relating to any Loan Party or any
Subsidiary thereof, (b) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Loan Party or any Subsidiary thereof, (c) conflict with, result
in a breach of or constitute a default under any material indenture, agreement
or other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person, or
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens. The performance by each Loan Party and each Subsidiary
thereof of the Loan Documents to which each such Person is a party, in
accordance with their respective terms and the transactions contemplated hereby
or thereby (other than the Credit Extensions) do not and will not, by the
passage of time, the giving of notice or otherwise, (a) violate any Legal
Requirement relating to any Loan Party or any Subsidiary thereof except where
such violation could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change, (b) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Loan Party or any Subsidiary thereof, (c)
conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person except where such conflict, breach or default could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, or (d) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens.

Section 4.03 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by any Loan Party that is a party to this Agreement, the Notes, or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby, except for (a) the filing of UCC-1 Financing Statements and
Mortgages in the appropriate state and county filing offices, (b) those consents
and approvals that have been obtained or made on or prior to the date hereof and
that are in full force and effect, and (c) such consents, orders,
authorizations, approvals, notices or filings required in connection with the
operation of the business of the Loan Parties the failure to obtain of which
could not reasonably be expected to be adverse in any material respect to any
Secured Party or to result in a material liability of any Loan Party. At the
time of each Credit Extension, provided that the filings above have been duly
consummated, no authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority will be required for such Credit
Extension or the use of the proceeds of such Credit Extension.

 

-69-



--------------------------------------------------------------------------------

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by such Loan Parties. Each Loan Document is the legal, valid, and
binding obligation of the Borrower and each Guarantor which is a party to it
enforceable against the Borrower and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable Debtor
Relief Laws.

Section 4.05 Financial Condition and Financial Statements.

(a) The Borrower has delivered to the Administrative Agent and the Lenders
financial information delivered pursuant to Section 3.01. All financial
statements delivered pursuant to Section 3.01 or Section 5.06 are (or will be
when delivered) complete and correct in all material respects and fairly present
in all material respects on a consolidated basis the assets, liabilities and
financial position of Holdings and its Subsidiaries as at such dates, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited financial
statements and the absence of footnotes from unaudited financial statements), in
each case, in accordance with GAAP. All such financial statements, including the
related schedules and notes thereto, have been (or will have been when
delivered) prepared in accordance with GAAP. Such financial statements show (or
will show when delivered) all material indebtedness and other material
liabilities, direct or contingent, of Holdings and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments,
and Indebtedness, in each case, to the extent required to be disclosed under
GAAP. All pro forma financial statements and projections delivered pursuant to
Section 3.01 or Section 5.06 were (or will be when delivered) prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and pro forma statements shall be subject to normal year
end closing and audit adjustments (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections).

(b) Since the Closing Date, no event or circumstance that has had or could
reasonably be expected to cause a Material Adverse Change has occurred.

Section 4.06 True and Complete Disclosure. All factual information (excluding
estimates, projections, other projected financial information, forward looking
statements and information of a general economic or industry nature) heretofore
or contemporaneously furnished by or on behalf of Holdings and its Subsidiaries
in writing to any Lender or the Administrative Agent for purposes of or in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby is, and all other such factual information
(excluding estimates, projections, other projected financial information,
forward looking statements and information of a general economic or industry
nature) hereafter furnished by or on behalf of Holdings and its Subsidiaries in
writing to the Administrative Agent or any of the Lenders was or shall be, when
taken as a whole and as modified or supplemented by other information so
furnished, true and accurate in all material respects on the date as of which
such information was or is dated or certified and did not or does not contain,
when taken as a whole, any untrue statement of a material fact or omit, when
taken as a whole, to state any material fact necessary to make the statements
contained therein not misleading in any material respect at such time. All
projections, estimates, and pro forma financial information furnished by any
Loan Party were prepared in good faith on the basis of the assumptions believed
in good faith to be reasonable at the time made, which assumptions are believed
to be reasonable in light of then existing conditions except that such financial
projections and statements shall be subject to normal year end closing and audit
adjustments (it being recognized by the Lenders that projections are not to be
viewed as facts or a

 

-70-



--------------------------------------------------------------------------------

guarantee of future performance, are subject to significant uncertainties and
contingencies, many of which are beyond the Loan Parties’ control and that the
actual results during the period or periods covered by such projections may vary
from such projections and such variations may be material).

Section 4.07 Litigation; Compliance with Laws.

(a) There is no pending or, to the knowledge of any Loan Party, threatened in
writing action or proceeding affecting any Loan Party or Subsidiary before any
court, Governmental Authority or arbitrator which could reasonably be expected
to cause a Material Adverse Change other than as set forth in Schedule 4.07 or
which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document. As of
the Closing Date and the date hereof (and after giving effect to the effective
date of the Plan of Reorganization), there is no pending or, to the knowledge of
any Loan Party, threatened in writing action or proceeding instituted against
any Loan Party or any Subsidiary which seeks to adjudicate any Loan Party or any
Subsidiary as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Law, or seeking the entry of an order
for relief or the appointment of a receiver, trustee or other similar official
for it or for any substantial part of its Property.

(b) Each Loan Party and each Subsidiary have complied in all respects with all
statutes, rules, regulations, orders and restrictions of any Governmental
Authority having jurisdiction over the conduct of their respective businesses or
the ownership of their respective Property except where such failure to comply
could not reasonably be expected to result in a Material Adverse Change.

Section 4.08 Use of Proceeds. The proceeds of any Credit Extension will be used
by the Borrower for the purposes described in Section 5.09. No Loan Party nor
any Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U). No part of the proceeds of any Credit Extension will be used for
purchasing or carrying directly or indirectly margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X or for any other purpose which would constitute this
transaction a “purpose credit” within the meaning of Regulation U. Following the
application of the proceeds of each Credit Extension, not more than twenty-five
percent (25%) of the value of the assets (either of the Borrower only or of
Holdings and its Subsidiaries on a consolidated basis) will be “margin
stock”. No Loan Party nor any Subsidiary thereof (a) is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U) or (b) will use any proceeds for the
purpose of purchasing or carrying any margin stock or for any other purpose
which would constitute this transaction a “purpose credit”.

Section 4.09 Investment Company Act. No Loan Party nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940) and no
Loan Party nor any Subsidiary thereof is, or after giving effect to any Credit
Extension will be, subject to any other applicable Legal Requirement which
limits its ability to incur or consummate the transactions contemplated hereby
to the extent such limitations are applicable.

Section 4.10 Taxes.

(a) Reports and Payments. All federal and all other material Returns (as defined
below in clause (b) of this Section) required to be filed by or on behalf of any
Loan Party (or with respect to the assets or activities thereof, in the case of
any Loan Party that is disregarded as separate from its owner for

 

-71-



--------------------------------------------------------------------------------

applicable Tax purposes) or any member of a group that joins in the filing of a
consolidated, unitary, combined, affiliated or similar Tax group that includes a
Loan Party (hereafter collectively called the “Tax Group”) have been duly filed
on a timely basis or appropriate extensions have been obtained and such Returns
are and will be true, complete and correct in all material respects; and all
material Taxes payable with respect to the periods covered by such Returns or on
subsequent assessments with respect thereto or otherwise have or will be paid in
full on a timely basis, except in each case to the extent of Taxes that are
being diligently contested in good faith and reserves have been made in
accordance with GAAP. The reserves for accrued Taxes reflected in the financial
statements delivered to the Lenders under this Agreement are adequate in the
aggregate for the payment of all unpaid Taxes, whether or not disputed, for the
period ended as of the date thereof and for any period prior thereto, and for
which the Tax Group may be liable in its own right, as withholding agent or as a
transferee of the assets of, or successor to, any Person.

(b) Returns Definition. “Returns” in this Section 4.10 shall mean any U.S.
federal, state, or local report, declaration of estimated Tax, information
statement or return relating to, filed, or required to be filed in connection
with, any Taxes, including any information return or report with respect to
backup withholding or other payments of third parties.

Section 4.11 ERISA and Employee Matters. All Employee Benefit Plans are in
compliance in all material respects with all applicable provisions of ERISA and
the Code. No Termination Event has occurred or is reasonably expected to occur
that could reasonably be expected to result in a Material Adverse Change. There
has been no excise tax imposed under Section 4971 of the Code against any Loan
Party that could reasonably be expected to result in liability to any Loan Party
or any Subsidiary thereof in excess of $5,000,000. Based upon GAAP existing as
of the date of this Agreement and current factual circumstances, the Loan
Parties have no reason to believe that the annual cost during the term of this
Agreement to the Loan Parties for post-retirement benefits to be provided to the
current and former employees of any Loan Party under Employee Benefit Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change. As of the
Closing Date and the date hereof, no Loan Party nor any Subsidiary thereof is
party to any collective bargaining agreement, nor has any labor union been
recognized as the representative of its employees. The Borrower knows of no
pending or threatened in writing strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries.

Section 4.12 Condition and Maintenance of Property; Casualties. Each Loan Party
and each Subsidiary has good and indefeasible title to all of its other material
Properties, free and clear of all Liens except for Permitted Liens. The material
Properties used or to be used in the continuing operations of each Loan Party
and each Subsidiary are in good repair, working order and condition, normal wear
and tear excepted. Neither the business nor the material Properties of each Loan
Party and each Subsidiary, taken as a whole, has been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, Permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy (except to the extent such event is covered by insurance
sufficient to ensure that upon application of the proceeds thereof, neither the
business nor the material Properties of each Loan Party and each Subsidiary,
taken as a whole, could reasonably be expected to be materially and adversely
affected) which effect could reasonably be expected to cause a Material Adverse
Change.

Section 4.13 Compliance with Agreements; No Defaults.

(a) No Loan Party or Subsidiary thereof is in default in any material respect
under or with respect to any contract, agreement, lease, or other instrument to
which a Loan Party or Subsidiary thereof is a party which is continuing and
which, if not cured, could reasonably be expected to result in a Material
Adverse Change.

 

-72-



--------------------------------------------------------------------------------

(b) No Default has occurred and is continuing.

Section 4.14 Environmental Condition.

(a) Permits, Etc. Each Loan Party and each Subsidiary (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in compliance with all terms and conditions of such
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received notice of any violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual, pending or
to the Borrower’s knowledge, threatened in writing Environmental Claim, except,
in each case above, that could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change.

(b) Certain Liabilities. None of the present or previously owned or operated
Property of any Loan Party or of any of its current or former Subsidiaries,
wherever located, (i) has been placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or to any Loan Party’s knowledge, have
been otherwise investigated, designated, listed, or identified as a potential
site for removal, remediation, cleanup, closure, restoration, reclamation, or
other Response activity under any Environmental Laws which, individually or in
the aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Change; (ii) is subject to a Lien, arising under or in
connection with any Environmental Laws, that attaches to any revenues or to any
Property owned, leased or operated by the Borrower or any of the Guarantors or
Subsidiaries, wherever located, which could, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Materials from present or past operations which
has caused at the site or at any third-party site any condition that,
individually or in the aggregate, has resulted in or could reasonably be
expected to result in the need for Response that would cause a Material Adverse
Change.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by any Loan Party or any Subsidiary on any of their presently or
formerly owned, leased or operated Property, except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change, and (ii) there are no facts, circumstances, conditions or occurrences
with respect to any Property owned, leased or operated by any Loan Party or any
Subsidiary that could reasonably be expected to form the basis of an
Environmental Claim under Environmental Laws that could reasonably be expected
to result in a Material Adverse Change.

Section 4.15 Permits, Licenses, Etc. Each Loan Party and Subsidiary thereof
possess all authorizations, Permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights which
are material to the conduct of their business. Each Loan Party and Subsidiary
thereof manages and operates its business in all material respects in accordance
with all applicable material Legal Requirements and good industry practices.

Section 4.16 Gas Imbalances, Prepayments. Except as disclosed in writing to the
Administrative Agent in connection with the most recently delivered Engineering
Report, no Loan Party or Subsidiary thereof (a) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement to
deliver

 

-73-



--------------------------------------------------------------------------------

Hydrocarbons produced from or allocated to any Loan Party’s Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery or (b) has produced gas, in any material amount, subject to
balancing rights of third parties or subject to balancing duties under Legal
Requirements.

Section 4.17 Marketing of Production. Except as disclosed in writing to the
Administrative Agent in connection with the most recently delivered Engineering
Report (with respect to all of which contracts the Holdings and the Borrower
represent that they or the Subsidiaries are receiving a price for all production
sold thereunder that is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity), no material agreements exist
that are not cancelable on 60 days- notice or less without penalty or detriment
for the sale of production from Holdings, the Borrower’s or the Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised) and
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 4.18 Restriction on Liens. None of the Property of any Loan Party or
Subsidiary thereof is subject to any Lien other than Permitted Liens. No Loan
Party or Subsidiary thereof is a party to any agreement or arrangement (other
than this Agreement and the Security Instruments), or subject to any order,
judgment, writ or decree, that either restricts or purports to restrict its
ability to grant Liens to secure the Secured Obligations against their
respective Properties.

Section 4.19 Solvency. Before and after giving effect to each Credit Extension,
the Borrower and Guarantors, on a consolidated basis, are Solvent.

Section 4.20 Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedge Contracts of the Loan Parties and Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

Section 4.21 Insurance. Holdings has, and has caused all of the Subsidiaries to
have insurance as required under Section 5.02.

Section 4.22 Anti-Corruption Laws; Sanctions; Patriot Act. None of (a) Holdings,
the Borrower, any Subsidiary or any of their respective directors, officers,
employees or affiliates, or (b) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, (i)
is a Sanctioned Person or currently the subject or target of any Sanctions or
(ii) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws. Holdings, the Borrower
and each Subsidiary is compliance with Section 5.06(q).

Section 4.23 Oil and Gas Properties.

(a) Title. Each Loan Party has good and defensible title to all of its Oil and
Gas Properties evaluated in the most recently delivered Engineering Report
(other than any thereof Disposed of in a Disposition permitted by this
Agreement) free and clear of all Liens except for Permitted Liens and any title
deficiencies which are being addressed pursuant to Section 5.11(b). There are no
“back-in” or “reversionary” interests held by third parties which could reduce
the interests of a Loan Party in the Oil and Gas Properties except as set forth
on Schedule 4.23 hereto. No operating or other agreement to which

 

-74-



--------------------------------------------------------------------------------

any Loan Party is a party or by which any Loan Party is bound affecting any part
of the Collateral requires such Loan Party to bear any of the costs relating to
the Collateral greater than the leasehold interest of such Loan Party in such
portion of the Collateral, except in the event such Loan Party is obligated
under an operating agreement to assume a portion of a defaulting party’s share
of costs. Each Mortgage is and will remain a valid and enforceable lien on the
Collateral subject only to the Permitted Liens. Each Loan Party will preserve
its interest in and title to the Collateral subject to Permitted Liens, and
subject to the transactions that are otherwise permitted under this Agreement.

(b) Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties evaluated in the most
recently delivered Engineering Report (other than any thereof Disposed of in a
Disposition permitted by this Agreement and noted to the Administrative Agent at
or prior to delivery of such Engineering Report pursuant to Section 2.02(b)(iv))
are valid, subsisting and in full force and effect, and no Loan Party has
knowledge that a default exists under any of the terms or provisions, express or
implied, of any of such leases or interests or under any agreement to which the
same are subject. All of the material Contracts to which any Loan Party is a
party that relate to the Oil and Gas Properties are in full force and effect and
constitute legal, valid and binding obligations of such Loan Party. No Loan
Party or, to the knowledge of any Loan Party, any other party to any such
Contract (i) is in breach of or default, or with the lapse of time or the giving
of notice, or both, would be in breach or default, with respect to any
obligations thereunder, whether express or implied, or (ii) has given or
threatened in writing to give notice of any default under or inquiry into any
possible default under, or action to alter, terminate, rescind or procure a
judicial reformation of, any lease in the Oil and Gas Properties or any Contract
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

(c) Production Burdens and Expenses and Revenues. Except for each Loan Party’s
interests in certain Oil and Gas Properties, and except as set forth on Schedule
4.23, which such Loan Party represents do not constitute a material portion
(with 2% or more being deemed material) of the value of the Collateral and all
other Properties of such Loan Party securing the Secured Obligations, all of the
proceeds from the sale of Hydrocarbons produced from Realty Collateral are being
properly and timely paid to such Loan Party by the purchasers or other remitters
of production proceeds without suspense.

(d) Pricing. The prices being received by each Loan Party for the production of
Hydrocarbons do not violate, in any material respect, any material Contract or
any law or regulation. Except as otherwise permitted herein, where applicable,
all of the wells located on the Oil and Gas Properties and production of
Hydrocarbons therefrom have been properly classified in all material respects
under appropriate governmental regulations.

(e) Gas Regulatory Matters. All applicable Loan Parties have filed with the
appropriate state and federal agencies all necessary rate and collection filings
and all necessary applications for well determinations under the Natural Gas Act
of 1938, as amended, the Natural Gas Policy Act of 1978, as amended, and the
rules and regulations of the Federal Energy Regulatory Commission (the “FERC”)
thereunder, and each such application has been approved by or is pending before
the appropriate state or federal agency.

(f) Drilling Obligations. Except as otherwise permitted hereunder, there are no
obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to continue to hold any of
the Oil and Gas Properties covered in the most recently delivered Engineering
Report in force and effect, except those under customary continuous operations
provisions that may be found in one or more of the oil and gas and/or oil, gas
and mineral leases.

 

-75-



--------------------------------------------------------------------------------

(g) Refund Obligations. No Loan Party has collected any proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties covered in the most
recently delivered Engineering Report which are subject to any material refund
obligations other than as previously disclosed in writing to the Administrative
Agent at or prior to the delivery of such Engineering Report.

Section 4.24 Line of Business; Foreign Operations.

(a) The Loan Parties have not conducted and are not conducting any business
other than businesses relating to the acquisition, exploration, development,
financing, ownership, operation, production, maintenance, storage,
transportation, gathering, processing and marketing of Hydrocarbons and the Oil
and Gas Properties and related activities.

(b) No Loan Party owns, and has not acquired or made any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties located outside of the geographical boundaries of the
United States or in the offshore federal waters of the United States.

Section 4.25 Fiscal Year. The fiscal year of Holdings and its Subsidiaries is
January 1 through December 31.

Section 4.26 Location of Business and Offices. Each Loan Party’s principal place
of business and chief executive office is located at its address specified on
Schedule 4.26 or at such other location as it may have, by proper written notice
hereunder, advised the Administrative Agent.

Section 4.27 Intellectual Property. Each Loan Party and each Subsidiary either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, maps, interpretations and other
technical information used in their business as presently conducted, subject to
the limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to result in a Material Adverse Change.

Section 4.28 Senior Debt Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
subordinated Indebtedness and all senior unsecured Indebtedness of each such
Person and is designated as “senior indebtedness” under all instruments and
documents, now or in the future, relating to all subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount (other than contingent indemnity obligations
for which no claim has been made) under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, each Loan Party agrees, unless the Majority Lenders shall
otherwise consent in writing, to comply with the following covenants.

Section 5.01 Compliance with Laws, Etc. Each Loan Party shall comply, and cause
each of its Subsidiaries to comply, in all respects with all applicable Legal
Requirements except where the failure to so comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse
Change. Without limiting the generality and coverage of the foregoing, each Loan
Party shall comply, and shall cause each of its Subsidiaries to comply with all
Environmental Laws and all laws, regulations, or directives with respect to
equal employment opportunity and employee safety in all

 

-76-



--------------------------------------------------------------------------------

jurisdictions in which any Loan Party or any Subsidiary thereof does business
except where failure to so comply could not reasonably be expected to
individually result in liability in excess of $1,000,000 and could not
reasonably be expected to result in the aggregate in a Material Adverse
Change. Without limitation of the foregoing, each Loan Party shall, and shall
cause each of its Subsidiaries to, (a) maintain and possess all authorizations,
Permits, licenses, trademarks, trade names, rights and copyrights which are
necessary or advisable to the conduct of its business, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change, and (b) obtain, as soon as practicable, all
consents or approvals required from any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in (i) at least 95% (by value) of the Proven
Reserves attributable to the Loan Parties’ Oil and Gas Properties and (ii) 100%
(by value) of the Original Mortgaged Properties.

Section 5.02 Maintenance of Insurance.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, procure
and maintain or shall cause to be procured and maintained continuously in effect
policies of insurance issued by companies, associations or organizations
reasonably satisfactory to the Administrative Agent and in at least such amounts
and covering such casualties, risks, perils, liabilities and other hazards that
are usually insured against by companies similarly situated and engaged in the
same or a similar business for the assets and operations of Holdings, the
Borrower and the Subsidiaries and otherwise reasonably required by the
Administrative Agent.

(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent each time such a policy of insurance is made effective, renewed, amended,
novated, or otherwise modified. All policies of insurance shall either have
attached thereto a “lender’s loss payable endorsement” for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. All such policies shall contain a provision
that notwithstanding any contrary agreements between the Loan Parties, their
respective Subsidiaries, and the applicable insurance company, such policies
will not be canceled without at least 30 days’ prior written notice to the
Administrative Agent (or at least 10 days’ for non-payment of premium). In the
event that, notwithstanding the “lender’s loss payable endorsement” requirement
of this Section 5.02, the proceeds of any insurance policy described above are
paid to any Loan Party or a Subsidiary when an Event of Default has occurred and
is continuing, the Borrower shall deliver such proceeds to the Administrative
Agent immediately upon receipt. Waiver of subrogation shall apply in favor of
the Administrative Agent in connection with any general liability insurance
policy of any Loan Party.

Section 5.03 Preservation of Corporate Existence, Etc. Each Loan Party shall
preserve and maintain, and, except as otherwise permitted herein, cause each of
its Subsidiaries to preserve and maintain, its corporate, partnership, or
limited liability company existence, rights, franchises, and privileges, as
applicable, in the jurisdiction of its organization. Each Loan Party shall
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign corporation, partnership, or limited liability
company, as applicable, in each jurisdiction in which qualification is necessary
or desirable in view of its business and operations or the ownership of its
Properties except where the failure to be so qualified could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change.

 

-77-



--------------------------------------------------------------------------------

Section 5.04 Payment of Taxes, Etc. Each Loan Party shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all material Taxes, assessments, and governmental charges
or levies imposed upon it or upon its income, profits, activities or Property,
prior to the date on which penalties attach thereto and (b) all lawful claims
that are material which, if unpaid, might by Legal Requirement become a Lien
upon its Property; provided, however, that no Loan Party and no such Subsidiary
shall be required to pay or discharge any such Tax, assessment, charge, levy, or
claim which is being diligently contested in good faith and by appropriate
proceedings, and with respect to which adequate reserves in conformity with GAAP
have been provided.

Section 5.05 Visitation Rights; Periodic Meetings. At any reasonable time and
from time to time, upon reasonable prior notice, each Loan Party shall, and
shall cause its Subsidiaries to, permit (a) the Administrative Agent and any
Lender or any of their respective agents, advisors, or other representatives
thereof, acting together, to examine and make copies of and abstracts from the
records and books of account of, and visit and inspect at their reasonable
discretion the Properties of, each Loan Party and any such Subsidiary, and
(b) the Administrative Agent and any Lender or any of their respective agents,
advisors or other representatives thereof, acting together, to discuss the
affairs, finances and accounts of each Loan Party and any such Subsidiary with
any of their respective officers or directors; provided that, unless an Event of
Default has occurred and is continuing, (i) the Borrower shall bear the cost of
only one such inspection per year and (ii) no Loan Party shall be obligated to
reimburse the expenses of any Lender in connection with such inspections that is
not the Administrative Agent. Without limiting the generality of the foregoing,
in connection with each annual financial statement required to be delivered
under Section 5.06(a) below, the Borrower shall make its officers available for
a telephonic (or, with the Borrower’s consent, an in-person) meeting with the
Administrative Agent and the Lenders held at reasonable times and upon
reasonable prior notice, to discuss such financial statements and Engineering
Reports, drilling activities and such other information regarding the Loan
Parties, its Subsidiaries and their respective Properties. Notwithstanding the
foregoing, no Loan Party shall be required to disclose to the Administrative
Agent or any Lender, or any agents, advisors or other representatives thereof,
any written material, (x) the disclosure of which would cause a breach of any
confidentiality provision in the written agreement governing such material
applicable to such Person, (y) which is the subject of attorney-client privilege
or attorney’s work product privilege asserted by the applicable Person to
prevent the loss of such privilege in connection with such information, or (z)
which is a non-financial trade secret or other proprietary information.

Section 5.06 Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:

(a) Annual Financials. (i) As soon as available and in any event not later than
120 days (or such earlier date that any Loan Party is required to publicly file
a Form 10-K) after the end of each fiscal year of Holdings and its consolidated
Subsidiaries, commencing with fiscal year ending December 31, 2016, a copy of
the annual audit report for such year for Holdings and its consolidated
Subsidiaries, including therein Holding’s and its consolidated Subsidiaries’
consolidated balance sheet as of the end of such fiscal year and Holding’s and
its consolidated Subsidiaries’ consolidated statement of income, cash flows, and
retained earnings, in each case certified by an Acceptable Accountant, (ii) as
soon as available and in any event no later than seven (7) days after the
delivery in clause (a)(i) (for the avoidance of doubt, such seven (7) day period
to be within the aforementioned 120 day period), (x) any management letters
delivered by such accountants to Holdings or any Subsidiary in connection with
such audit or otherwise, and (y) a Compliance Certificate executed by a
Responsible Officer of Holdings and the Borrower (the deliverables described in
the foregoing clauses (x) and (y) and clauses (c) and (g) below, the “Annual
Reporting Package”);

(b) Quarterly Financials. (i) As soon as available and in any event not later
than 60 days (or such earlier date that any Loan Party is required to publicly
file a Form 10-Q) after the end of each fiscal quarter of each fiscal year of
Holdings and its consolidated Subsidiaries, (i) commencing with the fiscal

 

-78-



--------------------------------------------------------------------------------

quarter ending September 30, 2016, the unaudited consolidated balance sheet and
the statements of income, cash flows, and retained earnings of Holdings and its
consolidated Subsidiaries for the period commencing at the end of the previous
year and ending with the end of such fiscal quarter, all in reasonable detail
and (ii) as soon as available and in any event no later than seven (7) days
after the delivery in clause (b)(i) (for the avoidance of doubt, such seven (7)
day period to be within the aforementioned 60 day period), (x) a certificate
with respect to such consolidated statements (subject to year-end audit
adjustments) by a Responsible Officer of Holdings stating that such financial
statements delivered under clause (b)(i) have been prepared in accordance with
GAAP, and (y) commencing with the fiscal quarter ending December 31, 2016, a
Compliance Certificate executed by the Responsible Officer of Holdings and the
Borrower (the deliverables described in the foregoing clauses (x) and (y) and
clauses (c), (g), and (h) below, the “Quarterly Reporting Package”);

(c) Intercompany Indebtedness; Claims. At the time it furnishes each set of
financial statements under Sections 5.06(a) or (b) above, a certificate executed
by a Responsible Officer of Holdings and the Borrower certifying as to (i) the
aggregate amount of all outstanding intercompany Indebtedness permitted pursuant
to Section 6.02 as of the end of the respective fiscal year or fiscal quarter
and setting forth in reasonable detail payor and the recipient with respect
thereto and whether a subordination agreement from such payor has been provided
to the Administrative Agent (which subordination agreement shall remain in full
force and effect as of the date of such certificate), and (ii) a detailed
description, including amount, of the Reserved Claims and Allowed Reserved
Claims as of the date of such certificate.

(d) Weekly Consolidated Cash Balance Report. On each Consolidated Cash Sweep
Date, a weekly report in form reasonably satisfactory to the Administrative
Agent detailing the Consolidated Cash Balance as of the last Business Day of the
immediately preceding calendar week certified by a Responsible Officer of
Holdings and the Borrower.

(e) Oil and Gas Engineering Reports.

(i) As soon as available but in any event on or before March 1, 2017, and
March 1st of each year thereafter, an Independent Engineering Report dated
effective as of the immediately preceding January 1st;

(ii) As soon as available but in any event on or before September 1, 2017, and
September 1st of each year thereafter, an Internal Engineering Report or an
Independent Engineering Report dated effective as of the immediately preceding
July 1st;

(iii) Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;

(iv) With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (B) except as set forth on an exhibit to the certificate,
on a net basis there are no gas imbalances, take or pay or other prepayments
with respect to its Oil and Gas Properties evaluated in such Engineering Report
which would require the Borrower or any Guarantor to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (C) none of its Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Majority

 

-79-



--------------------------------------------------------------------------------

Lenders, (D) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Engineering Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (E) attached to the
certificate is a list of all Persons disbursing proceeds to the Borrower or to
any Guarantor, as applicable, from its Oil and Gas Properties, and (F) except as
set forth on a schedule attached to the certificate, (x) at least 95% (by value)
of the Proven Reserves and the Oil and Gas Properties relating thereto and (y)
95% (by value) of the Loan Parties’ other Oil and Gas Properties evaluated by
such Engineering Report are pledged as Collateral for the Secured Obligations.

(f) Hedging Reports. As soon as available and in any event within 60 days after
the end of each fiscal quarter, commencing with the quarter ending September 30,
2016, a report certified by a Responsible Officer of the Borrower in form
reasonably satisfactory to the Administrative Agent prepared by the Borrower (i)
covering each of the Oil and Gas Properties of the Borrower and the Guarantors
and detailing on a quarterly basis, any sales of the Borrower’s or any
Guarantors’ Oil and Gas Properties during each such quarter (other than sales of
Hydrocarbons in the ordinary course of business), (ii) setting forth a true and
complete list of all Hedge Contracts of the Borrower and the Guarantors and
detailing the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement; provided
that, such required listing shall, in no event, be construed as permitting such
credit supports which are not permitted under the terms of this Agreement, and
(iii) setting forth a calculation of the Borrower’s compliance or non-compliance
with the volume requirements of Section 6.15(b), including a detailed
description and calculation of the Engineering Report Volumes for the Hedge
Contracts then in effect.

(g) Lease Operating Statements. Concurrently with each delivery of financial
statements under Section 5.06(a) and Section 5.06(b), a Lease Operating
Statement for such calendar quarter.

(h) Annual Budget. Concurrently with each delivery of financial statements under
Section 5.06(b) for the last fiscal quarter in any fiscal year, a copy of
Holdings and its Subsidiaries’ consolidated annual budget for the forthcoming
fiscal year, including the Borrower’s consolidated cash flow budget and
operating budget, certified as such by the Chief Executive Officer of Holdings.

(i) Defaults. As soon as possible and in any event within three Business Days
after the occurrence of any Default known to any officer of each Loan Party or
any of its Subsidiaries which is continuing on the date of such statement, a
statement of a Responsible Officer of such Loan Party setting forth the details
of such Default and the actions which any Loan Party or any such Subsidiary has
taken and proposes to take with respect thereto;

(j) Termination Events. As soon as possible and in any event, within 10 days
after any Loan Party obtains knowledge thereof (or such later date acceptable to
the Administrative Agent in its sole discretion), copies of: (i) any unfavorable
determination letter from the IRS regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the Code (along with a copy thereof), (ii)
all notices received by any Loan Party or any ERISA Affiliate of the PBGC’s
intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA, (iv) any
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA, and (v) a written notice signed
by a Responsible Officer describing the occurrence of any Termination Event or
of any material “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Pension Plan or any trust
created thereunder, and specifying what action Holdings, the Borrower or such
other ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

 

-80-



--------------------------------------------------------------------------------

(k) Environmental Notices. Promptly upon, and in any event no later than 10 days
after (or such longer period as the Administrative Agent may agree in its sole
discretion), the receipt thereof, or the acquisition of knowledge thereof, by
any Loan Party, a copy of any form of request, claim, complaint, order, notice,
summons or citation received from any Governmental Authority or any other
Person, concerning (i) violations or alleged violations of Environmental Laws,
which seeks to impose liability therefore in excess of $1,000,000 or which could
otherwise reasonably be expected to cause a Material Adverse Change, (ii) any
action or omission on the part of any of the Loan Parties or any of their former
Subsidiaries in connection with Hazardous Materials which could reasonably
result in the imposition of liability in excess of $1,000,000 or that could
otherwise reasonably be expected to cause a Material Adverse Change or requiring
that action be taken to respond to or clean up a Release of Hazardous Materials
into the Environment and such action or clean-up could reasonably be expected to
exceed $1,000,000 or could reasonably be expected to cause a Material Adverse
Change, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) the filing of a Lien
in connection with obligations arising under Environmental Laws upon, against or
in connection with the Loan Parties, any of their respective Subsidiaries, or
any of their respective former Subsidiaries, or any of their leased or owned
Property, wherever located, the value of which Lien could reasonably be expected
to exceed $1,000,000;

(l) Other Governmental Notices. Promptly and in any event within 10 days after
receipt thereof by any Loan Party or Subsidiary thereof (or by such later date
as the Administrative Agent may agree to in its sole discretion), a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;

(m) Material Changes. Prompt written notice and in any event within 10 days of
any condition or event of which any Loan Party or any Subsidiary thereof has
knowledge, which condition or event has resulted or could reasonably be expected
to result in a Material Adverse Change;

(n) Disputes, Etc. Prompt written notice of (i) any claims, legal or arbitration
proceedings, proceedings before any Governmental Authority, or disputes pending,
or to the knowledge of any Loan Party threatened in writing, or affecting any
Loan Party or Subsidiary which, if adversely determined, could result in a
liability to any Loan Party of Subsidiary in an amount in excess of $5,000,000
or that could otherwise result in a cost, expense or loss to the Loan Parties or
any of their respective Subsidiaries in excess of $5,000,000, or any material
labor controversy of which any Loan Party or Subsidiary has knowledge resulting
in or reasonably considered to be likely to result in a strike against any Loan
Party or Subsidiary thereof and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of any Loan
Party or Subsidiary thereof if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $5,000,000;

(o) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party or Subsidiary thereof by
independent accountants in connection with any annual, interim or special audit
made by them of the books of any Loan Party or Subsidiary thereof, and a copy of
any response by any Loan Party or Subsidiary, or the board of directors (or
other applicable governing body) of any Loan Party or Subsidiary, to such letter
or report;

(p) Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement, with
respect to Indebtedness in excess of $5,000,000 (other than this Agreement) and
not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;

 

-81-



--------------------------------------------------------------------------------

(q) USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

(r) Responsible Officers. Promptly thereafter, but only to the extent Holdings
is not otherwise required to disclose such information in a filing with the SEC,
written notices to the Administrative Agent of the departure or employment of
any chief executive officer, chief financial officers, treasurer, president or
other executive officer of the Borrower or of Holdings;

(s) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC, or with any
national securities exchange, or distributed by such Loan Party to its
shareholders generally, as the case may be; and

(t) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any Loan
Party or Subsidiary thereof, as the Administrative Agent may from time to time
reasonably request.

Materials required to be delivered pursuant to Section 5.06(a)(i) or (b)(i) (to
the extent any such materials are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered hereunder upon such filing with the
SEC on the date of such filing; provided that, the Borrower shall deliver
electronic copies of such materials to the Administrative Agent concurrently
with the delivery of the applicable Annual Reporting Package and Quarterly
Reporting Package with respect thereto. In any event, the Administrative Agent
shall have no obligation to request the delivery or, other than the Compliance
Certificates, to maintain copies of the materials referred to above, and shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such materials.

Section 5.07 Maintenance of Property. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain their owned, leased or operated material
Property in good condition and repair, normal wear and tear excepted. Each Loan
Party shall abstain, and cause each of its Subsidiaries to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned, leased or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.

Section 5.08 Agreement to Pledge; Guaranty.

(a) In connection with each scheduled redetermination of the Borrowing Base
pursuant to Section 2.02(b)(i) or (ii) and each redetermination of the Borrowing
Base resulting in an increase to the Borrowing Base, each Loan Party shall, and
shall cause its Subsidiaries that is a Loan Party to, review its respective Oil
and Gas Properties to ascertain whether such Oil and Gas Properties are subject
to an Acceptable Security Interest. In the event that the Oil and Gas Properties
subject to an Acceptable Security Interest do not represent (A) at least 95% (by
value) of the Proven Reserves and the Oil and Gas Properties relating thereto,
(B) at least 95% (by value) of the Loan Parties’ other Oil and Gas Properties
and (C) 100% (by value) of the Original Mortgaged Properties (other than such
Original Mortgaged

 

-82-



--------------------------------------------------------------------------------

Properties which are Disposed of as permitted under Section 6.04(c)), then each
Loan Party shall, and shall cause each of its Subsidiaries that is a Loan Party
to, grant to the Administrative Agent within thirty (30) days of the date the
Engineering Report for such redetermination is required to be delivered (subject
to the last sentence of this clause (a)), as security for the Secured
Obligations an Acceptable Security Interest on such Oil and Gas Properties not
already subject to an Acceptable Security Interest such that after giving effect
thereto, the Oil and Gas Properties subject to an Acceptable Security Interest
will constitute (A) at least 95% (by value) of the Proven Reserves and the Oil
and Gas Properties relating thereto, (B) at least 95% (by value) of the Loan
Parties’ other Oil and Gas Properties and (C) 100% (by value) of the Original
Mortgaged Properties (other than such Original Mortgaged Properties which are
Disposed of as permitted under Section 6.04(c)). Notwithstanding the foregoing,
(x) the Administrative Agent in its sole discretion may agree to a later date
for the Loan Parties to comply with this Section 5.08 so long as (i) such later
date is no later than 30 days after the otherwise required date and (ii) in
order to be in compliance with this Section 5.08, the Loan Parties must not have
to grant an Acceptable Security Interest in more than 5% (by value) of the
Proven Reserves and the Oil and Gas Properties related thereto of the Loan
Parties and no more than 5% (by value) of the Loan Parties’ other Oil and Gas
Properties, and (y) in any event, if the Borrowing Base is to be redetermined on
the date of an acquisition, the requirements of this Section 5.08(a) shall be
satisfied on the date of such acquisition.

(b) Notwithstanding the generality of the foregoing but subject to Section
5.08(a)(y) , the Borrower shall, and shall cause each of its Subsidiaries to,
execute and deliver Mortgages to the extent necessary to cause the
Administrative Agent to have an Acceptable Security Interest in all Proven
Reserves and associated Oil and Gas Properties acquired by the Borrower or any
of its Subsidiaries (whether completed in one transaction or a series of related
transactions) whenever such acquisition(s) has a purchase price greater than
$5,000,000, in each case, within thirty (30) days of such acquisition (or such
later date as the Administrative Agent may agree to in its sole discretion).

(c) Each Loan Party shall, and shall cause each Subsidiary to, grant to the
Administrative Agent an Acceptable Security Interest in all Property (other than
Oil and Gas Properties and Excluded Properties) of any Loan Party or Subsidiary
now owned or hereafter acquired, but as to any Subsidiary formed or acquired
after the Closing Date, within the time frames required in Section 6.16.

Section 5.09 Use of Proceeds. Each Loan Party shall use the proceeds of the
Advances (a) to pay the fees, costs and expenses incurred in connection with
this Agreement, (b) to pay the expenses in connection with the Loan Parties’
exit from chapter 11 bankruptcy proceedings and to refinance certain
Indebtedness in connection therewith and (c) provide ongoing working capital and
for other general corporate purposes of the Borrower and its Subsidiaries. The
Loan Parties shall use the Letters of Credit for general corporate purposes.

Section 5.10 Title Evidence and Opinions. Each Loan Party shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall reasonably require to ensure that the Administrative Agent shall, at
all times, have received satisfactory title evidence, which title evidence shall
be in form and substance acceptable to the Administrative Agent in its
reasonable discretion and shall include information regarding the before payout
and after payout ownership interests held by the Loan Parties, for all wells
located on the Oil and Gas Properties, covering at least 90% of the present
value of the Proven Reserves of the Loan Parties as determined by the
Administrative Agent.

 

-83-



--------------------------------------------------------------------------------

Section 5.11 Further Assurances; Cure of Title Defects.

(a) Each Loan Party shall, and shall cause each Subsidiary to, cure promptly any
defects in the creation and issuance of the Notes and the execution and delivery
of the Security Instruments and this Agreement. Each Loan Party hereby
authorizes the Administrative Agent to file any financing statements without the
signature of the Borrower or such Guarantor, as applicable, to the extent
permitted by applicable Legal Requirement in order to perfect or maintain the
perfection of any security interest granted under any of the Loan
Documents. Each Loan Party at its expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Administrative Agent upon
its reasonable request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Loan Parties, as
the case may be, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Secured Obligations, or to correct any omissions in the Security Instruments, or
to state more fully the security obligations set out herein or in any of the
Security Instruments, or to perfect, protect or preserve any Liens created
pursuant to any of the Security Instruments, or to make any recordings, to file
any notices or obtain any consents, all as may be necessary or appropriate in
connection therewith or to enable the Administrative Agent to exercise and
enforce its rights and remedies with respect to any Collateral.

(b) Within 60 days after (i) a request by the Administrative Agent or the
Lenders to cure title defects or exceptions which are not Permitted Liens raised
by such information with respect to the Oil and Gas Properties included in the
Borrowing Base or (ii) a notice by the Administrative Agent that any Loan Party
has failed to comply with Section 5.10 above, such Loan Party shall (i) cure
such title defects or exceptions which are not Permitted Liens or substitute
acceptable Oil and Gas Properties with no title defects or exceptions except for
Permitted Liens covering Collateral of an equivalent value and (ii) deliver to
the Administrative Agent satisfactory evidence of such cure or as to any
substitute Oil and Gas Properties satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Loan Parties’ ownership of such Oil and Gas Properties and
the Administrative Agent’s Liens and security interests therein as are required
to maintain compliance with Section 5.10.

Section 5.12 Operation and Maintenance of Oil and Gas Properties.

(a) Further Assurances Related to Mortgages. Each Loan Party covenants that such
Loan Party shall execute and deliver such other and further instruments, and
shall do such other and further acts as in the reasonable opinion of the
Administrative Agent may be necessary or desirable to carry out more effectively
the purposes of the Mortgages, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of such Mortgage, any written instrument comprising part or all
of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect (other than Permitted Liens) which may hereafter
be discovered in the title to the Collateral in accordance with Section 5.11
herein; (iii) subject to the provisions of each Mortgage, prompt execution and
delivery of all division or transfer orders or other instruments, which in the
Administrative Agent’s opinion are required to transfer to Collateral, for its
benefit and the ratable benefit of the other Secured Parties, the assigned
proceeds from the sale of Hydrocarbons from the Oil and Gas Properties; and (iv)
other than as permitted hereunder, prompt payment when due and owing of all
Taxes, assessments and governmental charges imposed on such Mortgage or upon the
interest of the Administrative Agent.

(b) Preservation of Liens. Other than as permitted hereunder, each Loan Party
covenants that such Loan Party shall maintain and preserve the Lien and security
interest created under each Mortgage to which such Loan Party is a party as an
Acceptable Security Interest.

(c) Insurance. To the extent that insurance is carried by a third-party operator
on behalf of any Loan Party, upon reasonable request by Administrative Agent,
such Loan Party shall use its reasonable efforts to obtain and provide the
Administrative Agent with copies of certificates of insurance showing such Loan
Party as a named insured. Each such Loan Party hereby assigns to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of the Collateral.

 

-84-



--------------------------------------------------------------------------------

(d) Leases; Development and Maintenance. Each Loan Party shall, and shall cause
its Subsidiaries to, (a) pay and discharge promptly, or make reasonable and
customary efforts to cause to be paid and discharged promptly, all rentals,
delay rentals, royalties, overriding royalties, payments out of production and
other indebtedness or obligations accruing under, and perform or make reasonable
and customary efforts to cause to be performed each and every act, matter or
thing required by each and all of, the oil and gas leases and all other
agreements and contracts constituting or affecting the Oil and Gas Properties of
the Loan Parties except to the extent the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, (b) do all other things reasonably necessary to keep unimpaired its
rights thereunder and prevent any forfeiture thereof or default thereunder, and
operate or cause to be operated such Properties as a prudent operator would in
accordance with industry standard practices and in compliance with all
applicable proration and conservation Legal Requirements and any other Legal
Requirements of every Governmental Authority, whether state, federal, municipal
or other jurisdiction, from time to time constituted to regulate the development
and operations of oil and gas properties and the production and sale of oil, gas
and other Hydrocarbons therefrom, except to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, and (c) maintain in all material respects (or make
reasonable and customary efforts to cause to be maintained in all material
respects) the Leases, wells, units and acreage to which the Oil and Gas
Properties of the Loan Parties pertain in a prudent manner consistent with
industry standard practices.

Section 5.13 Anti-Corruption Laws; Sanctions. Each Loan Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by each
Loan Party and its respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.14 Reserved.

Section 5.15 Environmental Matters. Each of Holdings and the Borrower shall, and
shall cause each Subsidiary to, establish and implement commercially reasonable
measures as may be reasonably necessary to assure that, except as could not
reasonably be expected to have a Material Adverse Change: (a) all Property of
Holdings, the Borrower and the Subsidiaries and the operations conducted thereon
and other activities of Holdings, the Borrower and the Subsidiaries are in
compliance with and do not violate the requirements of any Environmental Laws,
(b) all oil, oil and gas production or exploration wastes, Hazardous Materials
or solid wastes generated in connection with their operations are disposed of or
otherwise handled in compliance with Environmental Laws, (c) no Hazardous
Materials will be Released on, at or from any of their owned or leased Property,
other than permitted Releases and Releases in a quantity which does not require
reporting pursuant to Section 103 of CERCLA, and (d) no oil, oil and gas
exploration and production wastes or Hazardous Materials or solid wastes are
Released on, at or from any such Property so as to pose an imminent and
substantial endangerment to public health, safety or welfare or the Environment.

Section 5.16 ERISA Compliance. With respect to each Pension Plan, Holdings or
the Borrower shall, and shall cause each other ERISA Affiliate to, (a) satisfy
in full and in a timely manner, without incurring any material late payment or
underpayment charge or penalty and without giving rise to any Lien, all of the
contribution and funding requirements of section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(b) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any material late payment or underpayment charge or penalty, all premiums
required pursuant to sections 4006 and 4007 of ERISA.

 

-85-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

So long as any Note or any amount (other than contingent indemnity obligations
for which no claim has been made) under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, each Loan Party agrees, unless the Majority Lenders otherwise
consent in writing, to comply with the following covenants.

Section 6.01 Liens, Etc. No Loan Party shall create, assume, incur, or suffer to
exist, nor permit any of its Subsidiaries to create, assume, incur, or suffer to
exist, any Lien on or in respect of any of its Property (including any right to
receive income) whether now owned or hereafter acquired, except that each Loan
Party may create, incur, assume, or suffer to exist:

(a) Liens granted pursuant to the Security Instruments and securing the Secured
Obligations;

(b) Liens on equipment, fixtures and other personal Property securing
Indebtedness permitted under Section 6.02(b); provided that (i) such Liens shall
be created substantially simultaneously with the acquisition, repair,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable) together with
any financing for interest thereon;

(c) Liens for Taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors,
repairmen, suppliers, workers, or landlords for labor, materials, supplies,
rentals or other like claims incurred in the ordinary course of business, which
(i) are not overdue for a period of more than the longer of thirty (30) days or
the grace period therefor, or if overdue for more than such period, no action
has been taken to enforce such Liens, (ii) to the extent overdue, such Liens are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and (iii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of Holdings or any of its Subsidiaries;

(e) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Indebtedness and that are taken into account in computing the net revenue
interests and working interests of the Borrower or any of its Subsidiaries
warranted in the Security Instruments or in this Agreement;

(f) deposits or pledges of cash or cash equivalents made in the ordinary course
of business in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance and other types of social security
or similar legislation, old age pension or public liability

 

-86-



--------------------------------------------------------------------------------

obligations, statutory obligations, regulatory obligations, surety and appeal
bonds (other than bonds related to judgments or litigation), government
contracts, performance and return of money bonds, and bids and other obligations
of a like nature incurred in the ordinary course of business, in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof;

(g) Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing or deferred production agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, division orders, contracts for the sale, transportation or exchange of
oil and natural gas, area and mutual interest agreements, marketing agreements,
processing agreements, net profit agreements, development agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements, in
each case, (i) that are customary in the oil, gas and mineral production
business, and (ii) that are entered into by the Borrower or any Subsidiary in
the ordinary course of business; provided that, in any event, (w) if such Liens
could have the effect of reducing net revenue interests or increasing working
interests of the Borrower without a corresponding increase in the net revenue
interest in such Oil and Gas Property or any of its Subsidiaries from such
values set forth in the Engineering Report delivered for the most recent
Borrowing Base redetermination (scheduled or otherwise), then the Borrower shall
have provided to the Administrative Agent written notice of such Liens within 30
days of the incurrence of such Liens accompanied by a Responsible Officer’s
certification and calculation of the adjusted net revenue interests and working
interests after taking into account such Liens, (x) such Liens secure amounts
that are not yet due or are being diligently contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor, (y) such Liens are limited to the assets that are the
subject of such agreements, and (z) such Liens shall not be in favor of any
Person that is an Affiliate of a Loan Party;

(h) easements, servitudes, permits, conditions, covenants, exceptions,
rights-of-way, zoning restrictions, and other similar encumbrances, and minor
defects in the chain of title that are customarily accepted in the oil and gas
financing industry, none of which interfere with the ordinary conduct of the
business of the Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply;

(i) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to Operating Leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;

(j) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;

(k) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries or
(ii) secure any Indebtedness;

(l) Liens securing judgments for the payment of money not constituting an Event
of Default;

(m) Liens on cash earnest money deposited pursuant to the terms of an agreement
to acquire assets used in, or Persons engaged in, the oil and gas business, as
permitted by this Agreement;

 

-87-



--------------------------------------------------------------------------------

(n) licenses of intellectual property, none of which, in the aggregate,
interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries;

(o) Liens on cash or cash equivalents in favor of Bank of America, N.A. to
secure Banking Services Obligations; provided that the aggregate amount of such
cash and cash equivalents may not exceed $126,000; and

(p) (i) Liens not otherwise permitted under the preceding provisions of this
Section 6.01 encumbering Oil and Gas Properties and securing obligations in the
aggregate principal amount not to exceed $1,000,000 at any time, and (ii) Liens
not otherwise permitted under the preceding provisions of this Section 6.01
encumbering Properties (other than Oil and Gas Properties) and securing
obligations in the aggregate principal amount not to exceed $2,000,000 at any
time; provided that, in each case, such Liens are not incurred in connection
with any Indebtedness.

Section 6.02 Indebtedness, Guarantees, and Other Obligations. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
assume, suffer to exist, or in any manner become or be liable in respect of, any
Indebtedness except:

(a) (i) the Obligations and (ii) the Banking Services Obligations;

(b) Capital Lease Obligations and Indebtedness incurred in connection with
purchase money indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;

(c) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(d) unsecured Indebtedness of any Loan Party owing to any other Loan Party;
provided that such Indebtedness is subordinated to the Obligations on terms set
forth in the Guaranty or otherwise acceptable to the Administrative Agent in its
reasonable discretion;

(e) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(f) Indebtedness under Hedge Contracts which are not prohibited by the terms of
Section 6.15; provided (i) such Indebtedness shall not be secured, other than
such Indebtedness owing to Lender Swap Counterparties which are secured under
the Loan Documents, (ii) such Indebtedness shall not obligate Holdings or any
Subsidiary to any margin call requirements, including any requirement to post
cash collateral, property collateral or a letter of credit, and (iii) the
deferred premium payments associated with such Hedge Contracts shall be limited
to the deferred premium payments for put option contracts which are secured
under the Loan Documents; provided that, the outstanding amount of such deferred
premium payments shall not exceed $1,000,000;

(g) endorsements of negotiable instruments for collection in the ordinary course
of business;

(h) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements, cash management and other similar arrangements
consisting of netting arrangements and overdraft protections incurred in the
ordinary course of business and not in excess of $500,000 in the aggregate at
any time outstanding;

 

-88-



--------------------------------------------------------------------------------

(i) unsecured Indebtedness not otherwise permitted under the preceding
provisions of this Section 6.02; provided that, the aggregate principal amount
of such unsecured Indebtedness shall not exceed $10,000,000 at any time; and

(j) any Guarantee by any Loan Party of any Indebtedness of any other Loan Party
so long as such underlying Indebtedness is otherwise permitted by this Section
6.02 and the terms of such Guarantee would otherwise be permitted by this
Section 6.02 if such Guarantee was the primary obligation.

Section 6.03 Agreements Restricting Liens and Distributions. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Secured Obligations or restricts any Loan Party from
paying dividends to any other Loan Party, or which requires the consent of or
notice to other Persons in connection therewith; provided, that the foregoing
shall not apply to (a) restrictions in this Agreement or in any other Loan
Document, (b) customary restrictions imposed on the granting, conveying,
creation or imposition of any Lien on any Property of the Borrower or its
Subsidiaries imposed by any contract, agreement or understanding related to the
Liens permitted under clause (b) of Section 6.01 so long as such restriction
only applies to the Property permitted under such clause to be encumbered by
such Liens, (c) customary restrictions and conditions with respect to the sale
or disposition of Property or Equity Interests permitted hereunder pending the
consummation of such sale or disposition, (d) customary restrictions imposed on
the granting, conveying, creation or imposition of any Lien found in any lease,
license or similar contract as they affect any Property or Lien subject to such
lease, license or contract, (e) customary prohibitions on assignment of rights
contained in software license agreements, and (f) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
(other than any Oil and Gas Property) of any Loan Party.

Section 6.04 Merger or Consolidation; Asset Sales. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to:

(a) dissolve; provided that (i) any Loan Party (other than Holdings and the
Borrower) may dissolve as long as assets thereof are transferred to or become
the Property of another Guarantor or Borrower and (ii) any Subsidiary that is
not a Guarantor may dissolve as long as the assets thereof are transferred to or
become the Property of a Guarantor (other than Holdings) or the Borrower or
another Subsidiary that is not a Guarantor;

(b) merge or consolidate with or into any other Person; provided that (i) the
Borrower may merge or may be consolidated into any Guarantor (other than
Holdings) if the Borrower is the surviving entity, (ii) any Loan Party (other
than Holdings and the Borrower) may merge or may be consolidated into any other
Guarantor (other than Holdings), and (iii) any Subsidiary that is not a
Guarantor may merge or may be consolidated into any Guarantor (other than
Holdings) or the Borrower or another Subsidiary that is not a Guarantor; or

(c) Dispose of any of its Property (including, without limitation, any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) or novate, assign, unwind,
terminate, permit to expire, or otherwise amend any BB Hedges, other than:

(i) the sale of Hydrocarbons or liquidation of Liquid Investments in the
ordinary course of business;

 

-89-



--------------------------------------------------------------------------------

(ii) the Disposition of equipment that is (A) obsolete or worn out and Disposed
of in the ordinary course of business, (B) no longer necessary for the business
of such Person or (C) contemporaneously replaced by equipment of at least
comparable value and use, provided that, so long as a Borrowing Base Deficiency
(without giving effect to the proviso in the definition thereof) exists, the
Borrower shall immediately prepay the Advances or, if the Advances have been
repaid in full, Cash Collateralize the Letter of Credit Exposure, in an amount
equal to the Net Cash Proceeds received by any Loan Party from the Disposition
of equipment pursuant to this Section 6.04(c)(ii);

(iii) the Disposition of Property between or among Loan Parties;

(iv) the Disposition of Oil and Gas Properties which are not attributable to
Proven Reserves so long as (A) such Oil and Gas Property is not Collateral and
is not otherwise required pursuant to the terms of this Agreement to be
Collateral or (B) such Disposition is a Permitted Asset Swap; provided that, the
Oil and Gas Properties permitted to be Disposed of under this clause (B) shall
not exceed 500 acres in the aggregate between scheduled Borrowing Base
redeterminations;

(v) Casualty Events;

(vi) licenses of intellectual property, none of which, in the aggregate,
materially impair the operation of the business of any Loan Party;

(vii) the abandonment of intellectual property that is no longer material to the
operation of the business of any Loan Party;

(viii) so long as no Event of Default has occurred and is continuing or would be
caused thereby, the Disposition of Oil and Gas Properties which are attributable
to Proven Reserves (and the Disposition of Equity Interests in any Subsidiary
that owns such Oil and Gas Properties) and the occurrence of any Hedge Event so
long as:

(A) as to any such Disposition, (1) the cash or cash equivalents received as
consideration therefor must be equal to the lesser of (x) the BB Value of the
Oil and Gas Properties included in such Disposition and (y) 100% of the
consideration received in respect thereof, (2) the consideration received in
respect of such Disposition is equal to or greater than the fair market value of
such Oil and Gas Properties, interest therein or Subsidiary subject of such
Disposition (as reasonably determined by the chief financial officer or
equivalent officer of the Borrower for Dispositions for consideration of less
than $15,000,000 and as reasonably determined by the board of directors or the
equivalent governing body of the Borrower for all other Dispositions and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect), and (3) if
any such Disposition is of a Subsidiary owning Oil and Gas Properties, such
Disposition includes all the Equity Interests of such Subsidiary; and

(B) as to any such Disposition or Hedge Event which would have the effect of
making the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties
made since the date of the most recent scheduled Borrowing Base redetermination
(including such Disposition) plus (2) the BB Value of BB Hedges which have been
novated, assigned, unwound, terminated, expired or amended since the date of the
most recent scheduled Borrowing Base redetermination (including such Hedge
Event) plus (3) the BB Value attributed to Oil and Gas Properties subject to
title defects not cured to the satisfaction of the Administrative Agent as
provided in Section 5.11 within the 60-day period permitted under Section 5.11
and occurring since the date of the most recent scheduled Borrowing Base
redetermination, exceed 5% of the Borrowing Base then in effect, the Borrowing
Base is automatically reduced as provided in Section 2.02(d).

 

-90-



--------------------------------------------------------------------------------

Section 6.05 Restricted Payments. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, make any Restricted Payments except that:

(a) the Borrower may make Permitted Tax Distributions to Holdings so long as no
Event of Default under Section 7.01(a), Section 7.01(c) (on account of a breach
of Section 6.04) or Section 7.01(e) has occurred and is continuing; and

(b) any Loan Party may make Restricted Payments to any other Loan Party (other
than Holdings) subject to any subordination terms thereof that may apply.

Section 6.06 Investments. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, make or permit to exist any Investments or purchase
or commit to purchase any Equity Interests or other securities or evidences of
indebtedness of or interests in any Person or any Oil and Gas Properties or
activities related to Oil and Gas Properties, except:

(a) Liquid Investments;

(b) trade and customer accounts receivable arising in the ordinary course of
business;

(c) creation of any additional Subsidiaries in compliance with Section 6.16;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that, the aggregate
amount of such Investment shall not exceed $1,000,000;

(e) Investments consisting of any deferred portion of the sales price received
by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder;

(f) Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America;

(g) Hedge Contracts to the extent permitted under Section 6.15;

(h) Investments made by (i) Holdings in or to any other Loan Party or (iii) any
Loan Party (other than Holdings) in or to any other Loan Party;

(i) Permitted Acquisitions; and

(j) any Investments not otherwise permitted under this Section 6.08 so long as
(i) the aggregate amount of the Investments permitted under this clause (j)
shall not exceed $1,000,000 in the aggregate outstanding at any time and (ii) no
such Investment is used by Holdings or any Subsidiary for a Permitted
Acquisition.

 

-91-



--------------------------------------------------------------------------------

Section 6.07 Acquisitions. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, make any Acquisition in a single transaction or related series
of transactions other than a Permitted Acquisition.

Section 6.08 Affiliate Transactions. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Loan Parties than
those that could be obtained in a comparable arm’s length transaction with a
Person that is not such an Affiliate; provided, however, the foregoing
provisions of this Section 6.08 shall not apply to: (a) transactions solely
among the Loan Parties, (b) the performance of employment, equity award, equity
option or equity appreciation agreements, plans or other similar compensation or
benefit plans or arrangements (including vacation plans, health and insurance
plans, deferred compensation plans and retirement or savings plans) entered into
by Holdings, the Borrower or any Subsidiary in the ordinary course of its
business with its or for the benefit of is employees, officers and directors,
(b) fees and compensation to, and indemnity provided on behalf of, officers,
directors, and employees of Holdings, the Borrower or any Subsidiary in their
capacity as such, to the extent such fees and compensation are customary, (c)
the professional fee escrow (including the establishment and maintenance thereof
and payments therefrom) as contemplated under the Form Plan, and (e) Restricted
Payments permitted hereunder.

Section 6.09 Compliance with ERISA. To the extent it could reasonably be
expected to, individually or in the aggregate, result in liability to any Loan
Party in excess of $10,000,000, no Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, directly or indirectly, (a) engage in any
transaction in connection with which any Loan Party or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to section 502(c), (i)
or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code; (b)
terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with respect to any Pension Plan, which could
result in any liability to any Loan Party or any ERISA Affiliate to the PBGC;
(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or applicable law, any Loan Party or any ERISA
Affiliate is required to pay as contributions thereto; (d) permit to exist, or
allow any ERISA Affiliate to permit to exist, any unpaid minimum required
contribution within the meaning of Section 302 of ERISA or section 412 of the
Code, whether or not waived, with respect to any Pension Plan; or (e) incur, or
permit any ERISA Affiliate to incur, a liability to or on account of an Employee
Benefit Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

Section 6.10 Sale-and-Leaseback. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter such Loan
Party thereof shall lease as lessee such Property or any part thereof or other
Property which such Loan Party or Subsidiary thereof intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.11 Change of Business; Foreign Operations or Subsidiaries. No Loan
Party shall, nor shall any Loan Party permit any of its Subsidiaries to, (a)
materially change the character of its business, taken as a whole, as an
independent oil and gas exploration and production company (including the
acquisition, exploration, development, financing, ownership, operation,
production, maintenance, storage, transportation, gathering, processing and
marketing of Hydrocarbons and the Oil and Gas Properties), (b) operate any
business in any jurisdiction other than the United States or in the offshore
federal waters of the United States, or (c) create or acquire any Subsidiary
other than a Subsidiary organized under the laws of any jurisdiction within the
United States (including territories thereof).

 

-92-



--------------------------------------------------------------------------------

Section 6.12 Name Change. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries that is a Loan Party to, amend its name or change its
jurisdiction of incorporation, organization or formation without (a) providing
written notice to the Administrative Agent at least five (5) Business Days after
such change and (b) taking all actions reasonably required by the Administrative
Agent to maintain an Acceptable Security Interest in all of the Collateral.

Section 6.13 Use of Proceeds; Letters of Credit.

(a) No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries
to, permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09. No Loan Party shall engage
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U). No Loan Party nor any Person acting on behalf of a
Loan Party has taken or shall take, nor permit any of the Subsidiaries to take
any action which might cause any of the Loan Documents to violate Regulation T,
U or X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of any Advance or Letters of Credit to purchase or carry any margin stock in
violation of Regulation T, U or X. Holdings shall not permit more than 25% of
the consolidated assets of Holdings and its Subsidiaries to consist of “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U).

(b) The Borrower shall not request any Credit Extension, and Holdings shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or indirectly,
the proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 6.14 Gas Imbalances, Take-or-Pay or Other Prepayments. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Loan Party or any Subsidiary which would require any Loan
Party or any Subsidiary to deliver their respective Hydrocarbons produced on a
monthly basis from such Oil and Gas Properties at some future time without then
or thereafter receiving full payment therefor other than to the extent not
exceeding two percent (2%) of the aggregate monthly volumes of Hydrocarbons (on
an Mcf equivalent basis) anticipated to be produced from the Borrower’s and the
Guarantors’ proved developed producing reserves listed in the most recent
Engineering Report.

Section 6.15 Hedging Limitations. No Loan Party shall enter into any Hedge
Contract (or any trade or transaction thereunder) except for the Hedge
Contracts:

(a) Subject to Section 6.15(b), Hedge Contracts with an Approved Counterparty
(or trade or transactions thereunder) in respect of commodities entered into not
for speculative purposes the notional volumes for which (when aggregated with
other commodity Hedge Contracts then in effect, other than puts, floors and
basis differential swaps on volumes already hedged pursuant to other Hedge
Contracts) do not exceed, as of the date the latest hedging trade or transaction
is entered into under a Hedge Contract,

 

-93-



--------------------------------------------------------------------------------

(i) for the 12-month period from the date such hedging trade or transaction is
created, (x) 85% of the reasonably anticipated production of natural gas,
(y) 85% of the reasonably anticipated production of oil and (z) 85% of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, from the PDP Reserves as set forth on the most recent Engineering Report,

(ii) for the 12-month period commencing with the first anniversary of the date
such hedging trade or transaction is created, (x) 85% of the reasonably
anticipated production of natural gas, (y) 85% of the reasonably anticipated
production of oil and (z) 85% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the PDP Reserves as set
forth on the most recent Engineering Report,

(iii) for the 12-month period commencing with the second anniversary of the date
such hedging trade or transaction is created, (x) 85% of the reasonably
anticipated production of natural gas, (y) 85% of the reasonably anticipated
production of oil and (z) 85% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the PDP Reserves as set
forth on the most recent Engineering Report, and

(iv) for the 12-month period commencing with the third anniversary of the date
such hedging trade or transaction is created, (x) 85% of the reasonably
anticipated production of natural gas, (y) 85% of the reasonably anticipated
production of oil and (z) 85% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the PDP Reserves as set
forth on the most recent Engineering Report;

provided, that (A) (without duplication) the Loan Parties shall be permitted to
enter into Hedge Contracts (or hedging trades or transaction thereunder) with
respect to reasonably anticipated production of natural gas liquids and
condensate by entering into Hedge Contracts (or hedging trades or transaction
thereunder) for oil on a conversion/equivalency basis where each volume unit of
oil equals two volume units of natural gas liquids or condensate and (B) Hedge
Contracts (or trades or transactions thereunder) with respect to the interest
rate on any Indebtedness with one or more Approved Counterparties provided that
the aggregate notional principal amount of all Indebtedness that is the subject
of all such Hedge Contracts (or trades or transactions thereunder) does not
exceed the outstanding principal amount of Indebtedness for borrowed money.

(b) If, after the end of any calendar quarter, commencing with the calendar
quarter ending September 30, 2016, Holdings or the Borrower determines that the
aggregate volume of all commodity hedging trades or transactions for which
settlement payments were calculated in such calendar quarter (other than puts,
floors and basis differential swaps on volumes already hedged pursuant to other
Hedge Contracts (or trades or transactions thereunder)) exceeded 90% of actual
production of Hydrocarbons in such calendar quarter, then Holdings and the
Borrower shall promptly notify the Administrative Agent of such determination
and shall, within 30 days of such determination, terminate, create off-setting
positions, allocate volumes to other production for which the Borrower or any of
its Subsidiaries is marketing, or otherwise unwind existing Hedge Contracts (or
trades or transactions thereunder) such that, at such time, future hedging
volumes will not exceed 100% of reasonably anticipated projected production for
the then-current and any succeeding calendar quarters.

(c) For purposes of entering into or maintaining a Hedge Contract (or trades or
transactions thereunder) under Section 6.15(a)(i) and Section 6.15(b),
respectively, forecasts of reasonably anticipated production of Hydrocarbons as
set forth on the most recent Engineering Report shall be revised to account

 

-94-



--------------------------------------------------------------------------------

for any increase or decrease therein anticipated because of information obtained
by Holdings, the Borrower or any other Loan Party subsequent to the publication
of such Engineering Report including the Borrower’s or any other Loan Party’s
internal forecasts of production decline rates for existing wells and additions
to or deletions from anticipated future production from new wells and
acquisitions coming on stream or failing to come on stream.

Section 6.16 Additional Subsidiaries. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries unless, with respect to each such Subsidiary and within thirty (30)
days after the acquisition or formation thereof (or such later date acceptable
to the Administrative Agent in its sole discretion or such earlier date required
by the Administrative Agent in its sole discretion if a Borrowing Base increase
occurs in connection with such acquisition), the Borrower has delivered to the
Administrative Agent (a) a Guaranty or a supplement to an existing Guaranty
executed and delivered by such Subsidiary in form and substance reasonably
satisfactory to the Administrative Agent, (b) a Security Agreement or a
supplement to an existing Security Agreement and Mortgages, and such other
Security Instruments executed and delivered by such Subsidiary and as the
Administrative Agent may reasonably request in order to grant to the
Administrative Agent an Acceptable Security Interest in the assets of each such
Subsidiary now owned or hereafter acquired as required under Section 5.08(a) –
(c), and (c) certificates, opinions of counsel, title opinions or other
documents as the Administrative Agent may reasonably request, including all
documentation and other information that any Lender may reasonably request in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

Section 6.17 Financial Covenants.

(a) Leverage Ratio. Neither Holdings nor the Borrower shall permit the Leverage
Ratio as of the last day of any fiscal quarter end set forth below to be greater
than the corresponding ratio set forth below:

 

Fiscal Quarter End

   Maximum Leverage Ratio

December 31, 2016

   4.00 to 1.00

March 31, 2017

   4.00 to 1.00

June 30, 2017

   4.00 to 1.00

September 30, 2017

   4.00 to 1.00

December 31, 2017

   3.75 to 1.00

March 31, 2018 and thereafter

   3.50 to 1.00

(b) Interest Coverage Ratio. Neither Holdings nor the Borrower shall permit the
Interest Coverage Ratio as of the last day of any fiscal quarter end to be less
than 3.00 to 1.00.

(c) Current Ratio. Neither Holdings nor the Borrower shall permit the Current
Ratio as of the last day of any fiscal quarter end to be less than 1.00 to 1.00.

Section 6.18 Reserved.

Section 6.19 Fiscal Year; Fiscal Quarter. Holdings and the Borrower shall not,
and shall not permit any Subsidiaries to, change its fiscal year or any of its
fiscal quarters.

Section 6.20 Limitation on Operating Leases. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any obligations for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases

 

-95-



--------------------------------------------------------------------------------

of Hydrocarbons), under Operating Leases which would cause the aggregate amount
of all payments made by the Loan Parties pursuant to all Operating Leases,
including any residual payments at the end of any lease, to exceed $3,000,000 in
any period of twelve consecutive calendar months during the life of such leases.

Section 6.21 Prepayment of Certain Debt and Other Obligations. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of the subordination terms of, the
principal amount of any Indebtedness, except (a) the prepayment of the
Obligations in accordance with the terms of this Agreement, (b) regularly
scheduled or required repayments, redemptions or purchases of Indebtedness
permitted hereunder and refinancings and refundings of such Indebtedness so long
as such refinancings and refundings would otherwise comply with Section 6.02,
and (c) so long as no Event of Default exists or would result therefrom, other
prepayments, redemptions, purchases, defeasances or other satisfaction of
Indebtedness permitted hereunder not described in the immediately preceding
clauses (a) and (b) subject to any applicable subordination or intercreditor
agreements with respect thereto.

Section 6.22 Passive Holding Company. Notwithstanding anything herein to the
contrary, Holdings shall not:

(a) hold any assets other than (i) the Equity Interests of the Borrower,
(ii) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of Holdings, (iii) minute books and other corporate
books and records of Holdings, (iv) assets in respect of Hedge Contracts entered
into in connection with, or as required under, this Agreement, and (v) other
miscellaneous non-material assets incidental to the ownership of the Equity
Interests of the Borrower or to the maintenance of the Borrower’s or Holdings’
corporate existence;

(b) have any Indebtedness, obligations or other liabilities other than (i) the
liabilities under the Loan Documents and Hedge Contracts entered into in
connection with, or as required under, this Agreement, (ii) Tax liabilities
arising in the ordinary course of business, (iii) corporate, administrative and
operating expenses in the ordinary course of business and (v) liabilities under
any contracts or agreements described in (a)(ii) above; or

(c) engage in any activities or business other than (i) issuing shares of its
own Equity Interests (other than Disqualified Equity Interests), (ii) holding
the assets and incurring the liabilities described in this Section 6.22 and
activities incidental and related thereto or (iii) making payments, dividends,
distributions, issuances or other activities permitted pursuant to Section 6.05.

Section 6.23 Environmental Matters. No Loan Party shall cause or permit any of
its Property to be in violation of, or cause or permit a Release of Hazardous
Materials which will subject any such Property to any Response or remedial
obligations required under, any Environmental Laws where such violations or
Response or remedial obligations could (a) individually reasonably be expected
to result in an Environmental Claim against any Loan Party or any Subsidiary of
a Loan Party in excess of $1,000,000, or (b) in the aggregate reasonably be
expected to result in a Material Adverse Change.

Section 6.24 Marketing Activities. No Loan Party shall engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of any Loan Party that such Loan Party has the right

 

-96-



--------------------------------------------------------------------------------

to market pursuant to joint operating agreements, unitization agreements or
other similar contracts that are usual and customary in the oil and gas business
and (c) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (i) that have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

Section 6.25 Sale or Discount of Receivables. Except for receivables obtained by
any Loan Party out of the ordinary course of business or the settlement of joint
interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction or any Investments permitted under Section 6.06(d), Holdings and the
Borrower shall not, and shall not permit any Subsidiary to, discount or sell
(with or without recourse) any of its notes receivable or accounts receivable.

Section 6.26 Deposit Accounts; Securities Accounts. No Loan Party shall, nor
shall it permit any of its Subsidiaries that is a Loan Party to, (a) maintain
deposit accounts with any Person other than a Lender and which is subject to
Account Control Agreements, or (b) maintain securities accounts that are not
subject to Account Control Agreements; provided that, the requirements of the
foregoing Section 6.26(a) shall not apply to (i) deposit accounts holding
exclusively Excluded Funds (other than Cash Collateral Accounts), (ii) deposit
accounts and securities accounts to the extent, and only to the extent,
constituting “Excluded Collateral” under Section 2.1(b)(v) or Section 2.1(b)(vi)
of the Security Agreement, and (iii) petty cash accounts with an amount not to
exceed $250,000 in the aggregate; provided, however, (A) in the event any Loan
Party acquires any deposit account or securities account pursuant to an
Acquisition, such Loan Party shall have thirty (30) days from the date of such
Acquisition (or such later date as the Administrative Agent may agree to in its
sole discretion) to deliver to the Administrative Agent an Account Control
Agreement therefor, and (B) as to any deposit accounts or securities accounts
held with Bank of America, N.A. on the Closing Date, such Loan Party shall have
thirty (30) days from the Closing Date (or such later date as the Administrative
Agent may agree to in its sole discretion) to deliver to the Administrative
Agent the Account Control Agreements therefor. Holdings and the Borrower, for
itself and on behalf of its Subsidiaries that are Loan Parties, hereby
authorizes the Administrative Agent to deliver notices to the depositary banks
and securities intermediaries pursuant to any Account Control Agreement under
any one or more of the following circumstances: (i) following the occurrence of
and during the continuation of an Event of Default, (ii) if the Administrative
Agent reasonably believes that a requested transfer by Holdings, the Borrower or
any Subsidiary, as applicable, is a request to transfer any funds from any
account to any other account of Holdings, the Borrower or any Subsidiary that is
not permitted under this Section 6.26, (iii) as otherwise agreed to in writing
by Holdings, the Borrower or any Subsidiary, as applicable, and (iv) as
otherwise permitted by applicable Legal Requirement.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. The Borrower shall (i) fail to pay when due any principal payable
hereunder or under the Notes (including any requirement to Cash Collateralize
and Reimbursement Obligations) or (ii) fail to pay, within 3 Business Days of
when due, any interest or other amounts (including fees, reimbursements, and
indemnifications) payable hereunder, under the Notes, or under any other Loan
Document;

 

-97-



--------------------------------------------------------------------------------

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by any Loan Party or any Subsidiary thereof (or any of their
respective officers) in this Agreement or in any other Loan Document shall prove
to have been incorrect in any material respect (unless already qualified by
materiality or Material Adverse Change in the text thereof, in which case, such
representations and warranties shall be true and correct in all respects) when
made or deemed to be made;

(c) Covenant Breaches. Any Loan Party or any Subsidiary thereof shall fail to
(i) perform or observe any covenant contained in Section 5.02(a), Section 5.03
(with respect to either Holdings’ or the Borrower’s existence), Section 5.06(i),
Section 5.09, or Article VI of this Agreement or (ii) fail to perform or observe
any other term or covenant set forth in this Agreement or in any other Loan
Document which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days after the
occurrence of such breach or failure;

(d) Cross-Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of or premium or interest on its Indebtedness that is
outstanding in a principal amount of at least $10,000,000 individually or when
aggregated with all such Indebtedness of any Loan Party or any Subsidiary
thereof so in default (but excluding Indebtedness under the Loan Documents) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Indebtedness
(including, without limitation, any event of default or termination event under
any Hedge Contract) that is outstanding in a principal amount (or termination
payment amount or similar amount) of at least $10,000,000 individually or when
aggregated with all such Indebtedness of any Loan Party or any Subsidiary
thereof so in default, and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or (iii) any such Indebtedness in a principal amount of at
least $10,000,000 individually or when aggregated with all such Indebtedness of
any Loan Party or any Subsidiary thereof shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that, for purposes
of this subsection 7.01(d), the “principal amount” of the obligations in respect
of any Hedge Contract at any time shall be Hedge Termination Value thereof;

(e) Insolvency. Any Loan Party or Subsidiary thereof shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any Subsidiary thereof seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property and, in the
case of any such proceeding instituted against any such Loan Party or any such
Subsidiary thereof either such proceeding shall remain undismissed for a period
of 60 days or any of the actions sought in such proceeding shall occur; or any
such Loan Party or any such Subsidiary thereof shall take any corporate, limited
liability company, or partnership, as applicable, action to authorize any of the
actions set forth above in this paragraph (e);

(f) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 shall be rendered against any Loan Party or any Subsidiary thereof
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

-98-



--------------------------------------------------------------------------------

(g) Termination Events. The occurrence of any of the following events: (i) any
Loan Party or any Subsidiary thereof fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party is required to pay as contributions thereto and
such unpaid amounts are in excess of the $10,000,000, (ii) a Termination Event
that results in, or could reasonably be expected to result in, liability to any
Loan Party or any Subsidiary thereof in excess of $10,000,000 or (iii) any Loan
Party or any Subsidiary thereof as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $10,000,000;

(h) Change in Control. A Change in Control shall have occurred; and

(i) Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be in full force and effect or valid, binding, or enforceable on
any Loan Party or any Subsidiary thereof or any such Person shall so state in
writing;

Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(including an Event of Default pursuant to Section 7.01(e)) shall have occurred
and be continuing, then, and in any such event,

(a) the Administrative Agent (i) may, and shall at the request of the Majority
Lenders, by notice to the Borrower, declare the obligation of each Lender and
the Issuing Lender to make extensions of credit hereunder, including making
Advances and issuing, increasing or extending Letters of Credit, to be
terminated, whereupon the same shall forthwith terminate, and (ii) may, and
shall at the request of the Majority Lenders, by notice to the Borrower, declare
all principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

(b) the Borrower shall, on demand of the Administrative Agent (which demand
shall be made at the request of the Majority Lenders), deposit into the Cash
Collateral Account an amount of cash equal to the Minimum Collateral Amount as
security for the Secured Obligations; and

(c) the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Security
Instruments, the Guaranty, and any other Loan Documents for the ratable benefit
of the Secured Parties by appropriate proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur,

(a) (i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

 

-99-



--------------------------------------------------------------------------------

(b) the Borrower shall deposit into the Cash Collateral Account an amount of
cash equal to the Minimum Collateral Amount as security for the Secured
Obligations; and

(c) the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Security
Instruments, the Guaranty, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings.

Section 7.04 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent, the Issuing Lender, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Legal
Requirement, to set off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other obligations at any
time owing by the Administrative Agent, the Issuing Lender, such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of any Loan Party now or hereafter existing under this
Agreement or any other Loan Document and owing to the Administrative Agent, such
Lender, such Issuing Lender or such Affiliate, irrespective of whether or not
the Administrative Agent, such Lender, the Issuing Lender or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of any Loan Party may be contingent or unmatured or
are owed to a branch or office of the Administrative Agent, such Lender, such
Issuing Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such obligations; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each of the Lender Parties agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender, the Issuing Lender and their respective Affiliates under this
Section 7.04 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, the Issuing Lender
or their respective Affiliates may have.

Section 7.05 Non-exclusivity of Remedies. No right, power, or remedy conferred
to any Lender Party in this Agreement or the Loan Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy. No course
of dealing and no delay in exercising any right, power, or remedy conferred to
any Lender Party in this Agreement and the Loan Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy. Any Lender Party may
cure any Event of Default without waiving the Event of Default. No notice to or
demand upon the Borrower or any other Loan Party shall entitle the Borrower or
any other Loan Party to similar notices or demands in the future.

Section 7.06 Application of Proceeds.

(a) Prior to an Event of Default, all payments made hereunder shall be applied
by the Administrative Agent as directed by the Borrower, but subject to the
terms of this Agreement, including the application of prepayments according to
Section 2.05 and Section 2.13. From and during the continuance of any Event of
Default, any monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document (other than as a result of
the exercise of

 

-100-



--------------------------------------------------------------------------------

any rights or remedies under any Security Instrument or any other agreement with
the Borrower, any Guarantor or any of their respective Subsidiaries which
secures any of the Secured Obligations), shall be applied as determined by the
Administrative Agent, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.05 and Section 2.13.

(b) Notwithstanding the foregoing, in the event that the Obligations have been
accelerated pursuant to Section 7.02 or 7.03 or the Administrative Agent or any
Lender has exercised any remedy set forth in this Agreement or in any other Loan
Document, all monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document as a result of the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective
Subsidiaries which secures any of the Secured Obligations, shall be applied in
accordance with Section 2.13 and otherwise in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such, ratably among the Administrative Agent and Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Advances and Letter of Credit Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Advances, Letter of Credit Obligations and all other
payment obligations constituting Secured Obligations (other than Obligations
entitled to priority under clauses First, Second and Third clauses above),
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any Letters of Credit then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Legal
Requirements.

Notwithstanding the foregoing, (a) payments and collections received by the
Administrative Agent from any Loan Party that is not a Qualified ECP Guarantor
(and any proceeds received in respect of such Loan Party’s Collateral) shall not
be applied to Excluded Swap Obligations with respect to any Loan Party,
provided, however, that the Administrative Agent shall make such adjustments as
it determines is appropriate with respect to payments and collections received
from the other Loan Parties (or proceeds received in respect of such other Loan
Parties’ Collateral) to preserve, as nearly as possible, the allocation to
Secured Obligations otherwise set forth above in this Section 7.06 (assuming
that, solely for purposes of such adjustments, Secured Obligations includes
Excluded Swap Obligations), and (b) Banking Services Obligations and Lender
Hedge Obligations may be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Party as the case may be. Each Secured Party not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
for itself and its Affiliates as if a “Lender” party hereto.

 

-101-



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

Section 8.01 Appointment and Authority. Each Lender and the Issuing Lender
hereby irrevocably (a) appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents, and (b)
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions, other
than the rights expressly provided to the Borrower under Section 8.06(a) and
Section 8.11(b). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Document (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Legal Requirement. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities, act as the financial advisor or in any other advisory capacity for
and generally engage in any kind of business with the Borrower or any other
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. Wells Fargo (and any successor acting as Administrative Agent) and its
Affiliates may accept fees and other consideration from the Borrower or any
Affiliate of the Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders or the Issuing
Lender.

Section 8.03 Exculpatory Provisions. The Administrative Agent (which term as
used in this Section 8.03 shall include its Related Parties) shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Legal
Requirement, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

-102-



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Loan Party or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.03 and 7.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the Issuing
Lender. In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall (subject to Section
9.03) take such action with respect to such Default or Event of Default as shall
reasonably be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action) with respect to such Default as it shall deem advisable in
the best interest of the Lender Parties.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, sufficiency or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the inspection of,
or to inspect, the Property (including the books and records) of any Loan Party
or any Subsidiary or Affiliate thereof, (vi) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or (vii)
any litigation or collection proceedings (or to initiate or conduct any such
litigation or proceedings) under any Loan Document unless requested by the
Majority Lenders in writing and its receives indemnification satisfactory to it
from the Lenders.

Section 8.04 Reliance by Administrative Agent and Issuing Lender. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, writing or other communication (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Credit Extension or any Conversion or continuance of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension or Conversion or continuance of an Advance. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and the
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

-103-



--------------------------------------------------------------------------------

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
it. The Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article VIII shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 8.06 Resignation of Agent or Issuing Lender.

(a) The Administrative Agent and the Issuing Lender may at any time give notice
of its resignation to the other Lender Parties and the Borrower. Upon receipt of
any such notice of resignation, (i) the Majority Lenders shall have the right,
with the prior written consent of the Borrower (which consent is not required if
an Event of Default has occurred and is continuing and which consent shall not
be unreasonably withheld or delayed), to appoint, as applicable, a successor
Administrative Agent (which shall be a Lender or such other Person appointed by
the Majority Lenders) or a successor Issuing Lender (which shall be a
Lender). If no such successor Administrative Agent or Issuing Lender shall have
been so appointed and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Issuing Lender gives notice of its
resignation (or such earlier day as shall be agreed by the applicable Majority
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent or Issuing Lender, as applicable, may on behalf of the Lenders and Issuing
Lender, appoint a successor Administrative Agent or Issuing Lender meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation by the Administrative Agent or the Issuing Lender shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable Legal Requirement, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by applicable Majority Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
applicable Majority Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations as
the Administrative Agent and Issuing Lender hereunder and under the other Loan
Documents (except that (v) in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (z) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit) and (ii) all payments,

 

-104-



--------------------------------------------------------------------------------

communications and determinations provided to be made by, to or through the
retiring or removed Administrative Agent or Issuing Lender, as applicable, shall
instead be made by or to each applicable class of Lenders, until such time as
the Majority Lenders appoint a successor Administrative Agent or Issuing Lender
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent or Issuing Lender, as applicable, hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent or
Issuing Lender, as applicable, and the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent or Issuing Lender, as applicable,
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s or Issuing Lender’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VIII and Sections
9.02(a) and (b), Section 8.09 and Section 2.14(d) shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Issuing Lender,
as applicable, their respective sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent or Issuing Lender, as applicable, was
acting as Administrative Agent or Issuing Lender, as applicable.

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges and agrees that it has, independently and without reliance
upon the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges and agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders or the Issuing
Lender by the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuing Lender with any credit or other information
concerning the affairs, financial condition, or business of any Loan Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the lead arranger, documentation agent, syndication
agent or other titles to Lenders or Affiliates of a Lender which may be listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent a Lender or the Issuing Lender
hereunder.

Section 8.09 Indemnification.

(a) INDEMNITY OF ADMINISTRATIVE AGENT. THE LENDERS SEVERALLY AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH OF ITS AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES
THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF THE ADVANCES IS AT THE TIME
OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE COMMITMENTS HELD BY EACH OF

 

-105-



--------------------------------------------------------------------------------

THEM IMMEDIATELY PRIOR TO THE TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH
SUCH COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST SUCH INDEMNIFIED PERSON IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF SUCH INDEMNIFIED PERSON), AND INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL CLAIMS, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE, AS
DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

(b) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH
PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING,
RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO
THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNIFIED PERSON IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY
THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH INDEMNIFIED PERSON), AND
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
IN EACH

 

-106-



--------------------------------------------------------------------------------

CASE, AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ISSUING LENDER IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ISSUING LENDER IS NOT
REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Lender
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its respective agents and counsel, and any other
amounts due to the Administrative Agent under Section 2.08.

Section 8.11 Collateral and Guaranty Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Instruments which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Instruments. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party hereby agrees to the terms of this
paragraph (a).

 

-107-



--------------------------------------------------------------------------------

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Instruments, irrevocably authorize
the Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedge Contracts with such Persons (other than Hedge Contracts
as to which arrangements satisfactory to the applicable counterparty in its sole
discretion have been made), termination of all Letters of Credit (other than
Letters of Credit as to which arrangements satisfactory to the Issuing Lender in
its sole discretion have been made), and the payment in full of all outstanding
Advances, Letter of Credit Obligations and all other Secured Obligations (other
than contingent indemnity obligations for which no claims have been made);
(b) constituting Property sold or to be sold or Disposed of as part of or in
connection with any Disposition permitted under this Agreement or any other Loan
Document; (c) constituting Property in which no Loan Party owned an interest at
the time the Lien was granted or at any time thereafter other than as a result
of a transaction prohibited hereunder; or (d) constituting Property leased to
any Loan Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Loan Party to be, renewed or extended; and
(ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Loan Document and release the Lien granted to or held by the
Administrative Agent upon any Collateral of such Person if such Person ceases to
be a Subsidiary as a result of a transaction permitted under this
Agreement. Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral or Guarantors pursuant to this
Section 8.11. At the written request and sole expense of the Borrower, which
written request shall also include a certification from a Responsible Officer
certifying to the Administrative Agent that such release is permitted under this
Section 8.11 and that such transaction is in compliance with this Agreement and
the other Loan Documents (which certification the Administrative Agent may, but
is not obligated to, rely on), the Administrative Agent shall promptly provide
the releases of Collateral or Guarantors permitted to be released under this
Section 8.11 subject to evidence of such transaction and release documentation
reasonably satisfactory to the Administrative Agent except that the
Administrative Agent may, but shall not be obligated, to provide such releases
for such Property to be sold but not yet sold or such Property subject to a
lease that is about to expire but not yet expired. Upon any of the Collateral
constituting personal property being Disposed of as permitted under this
Agreement, then such Collateral shall be automatically released from the Liens
created under the applicable Security Instrument and the Administrative Agent.

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder, under the Guaranty and
under the Security Instruments may be exercised solely by the Administrative
Agent, as applicable, on behalf of the Secured Parties in accordance with the
terms hereof and the other Loan Documents. By accepting the benefit of the Liens
granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (c).

Section 8.12 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, at the direction of the Majority Lenders, to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Legal Requirements.

 

-108-



--------------------------------------------------------------------------------

(b) Each Secured Party hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales or other similar Dispositions of Collateral; provided that, for the
avoidance of doubt, this subsection (b) shall not limit the rights of (i) any
Lender Swap Counterparty to terminate any Hedge Contract or net out any
resulting termination values, or (ii) any Banking Service Provider to terminate
any Banking Services or set off against any deposit accounts.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Costs and Expenses. The Borrower agrees to pay promptly, upon
written demand:

(a) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, and the Lender Swap Counterparties in connection with the
syndication, preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the Notes, the other Loan Documents, and the Hedge
Contracts with Lender Swap Counterparties, including, without limitation,
reasonable fees, expenses, charges and disbursements of outside counsels for
such Lender Party, and

(b) all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent, each Lender, and each Lender Swap Counterparty (including,
without limitation, outside counsel fees, expenses, charges and disbursements of
each Lender and the Administrative Agent but excluding amounts that Borrower
and/or any Guarantor are not required to indemnify the indemnified persons for
pursuant to Section 9.02) in connection with the enforcement of or protection of
rights under (whether through negotiations, legal proceedings, or otherwise)
this Agreement, the Notes, the other Loan Documents, and the Hedge Contracts
with Lender Swap Counterparties (including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Credit Extensions).

Section 9.02 Indemnification; Waiver of Damages.

(a) INDEMNIFICATION. EACH LOAN PARTY THAT IS A PARTY HERETO AGREES TO, AND DOES
HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, EACH LENDER, EACH LENDER SWAP COUNTERPARTY, AND EACH
OF THEIR RESPECTIVE RELATED PARTIES (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND EXPENSES OF ANY KIND
OR NATURE (INCLUDING FEES, CHARGES, AND DISBURSEMENTS OF COUNSEL AND ANY
CONSULTANT FOR ANY INDEMNITEE), TO WHICH SUCH INDEMNITEE MAY BECOME SUBJECT OR
THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNITEE BY ANY
PERSON (INCLUDING HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY AFFILIATE
THEREOF), IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH)
(I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, ANY HEDGE CONTRACT WITH ANY
LENDER SWAP COUNTERPARTY, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY ADVANCE

 

-109-



--------------------------------------------------------------------------------

OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON,
AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF, OR ANY ENVIRONMENTAL CLAIM
RELATED IN ANY WAY TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF AT ANY TIME, (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, OR (V) ANY CLAIM (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL CLAIMS), INVESTIGATION, LITIGATION OR OTHER
PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LENDER
SWAP COUNTERPARTY IS A PARTY THERETO) AND THE PROSECUTION AND DEFENSE THEREOF,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE ADVANCES, ANY LOAN DOCUMENT, ANY
HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTIES OR ANY DOCUMENTS CONTEMPLATED
BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (AND IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NON-APPEALABLE JUDGMENT (A) TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) TO HAVE RESULTED FROM A CLAIM BROUGHT
BY THE BORROWER AGAINST ANY INDEMNITEE OF ANY MATERIAL BREACH IN BAD FAITH OF
SUCH INDEMNITEE’S FUNDING OBLIGATIONS UNDER THIS AGREEMENT OR WITH RESPECT TO
THE HEDGE CONTRACT WITH ANY LENDER SWAP COUNTERPARTIES, OR (C) ARE ON ACCOUNT OF
A DISPUTE ARISING SOLELY AMONG INDEMNITEES (OTHER THAN THE ADMINISTRATIVE AGENT
IN ITS ROLE AS SUCH) TO THE EXTENT SUCH DISPUTE DOES NOT INVOLVE AND IS NOT
RELATED TO ANY ACT, OMISSION OR REPRESENTATION ON THE PART OF, OR ANY
INFORMATION PROVIDED BY OR ON BEHALF OF, THE BORROWER, ANY GUARANTOR OR
AFFILIATES THEREOF. THIS INDEMNITY SHALL NOT APPLY WITH RESPECT TO TAXES OTHER
THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY
NON-TAX CLAIM. No Loan Party shall, without the prior written consent of each
Indemnitee affected thereby, settle any threatened or pending claim or action
that would give rise to the right of any Indemnitee to claim indemnification
hereunder unless such settlement (x) includes a full and unconditional release
of all liabilities arising out of such claim or action against such Indemnitee,
(y) does not include any statement as to or an admission of fault, culpability
or failure to act by or on behalf of any Indemnitee and (z) does not require any
actions to be taken or refrained from being taken by any Indemnitee other than
the execution of the related settlement agreement, if any.

 

-110-



--------------------------------------------------------------------------------

(b) WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT THE PARTIES HERETO SHALL NOT ASSERT, AND HEREBY
WAIVE, ANY CLAIM AGAINST ANY OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF; PROVIDED THAT, THIS
WAIVER AND AGREEMENT SHALL NOT LIMIT THE LOAN PARTIES’ INDEMNIFICATION
OBLIGATIONS TO THE EXTENT SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO THE EXTENT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH SUCH
INDEMNIFIED PERSON IS OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER OR
THEREUNDER. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(c) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(d) Survival. Without prejudice to the survival of any other agreement of the
Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in this Section 9.02 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

Section 9.03 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document (other than the Fee
Letters), nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:

(a) no amendment, waiver or consent shall, without the consent of each Lender
directly and adversely affected thereby, (i) reduce the amount of, or rate of
interest on, the Advances (other than the Default Rate of interest on the
Advances which may be reduced or waived by the Majority Lenders), (ii) reduce
the amount of any fees or other amounts payable hereunder or under any other
Loan Document (other than those specifically addressed above in this Section
9.03), (iii) amend, waive or consent to depart from any of the conditions
specified in Section 3.01 (other than such conditions which are expressly noted
to be subject to Majority Lenders’ approval), (iv) increase the Maximum Credit
Amount or any obligations of any Lender, (v) postpone or extend any date fixed
for any payment of any fees or other amounts payable hereunder (other than those
otherwise specifically addressed in this Section 9.03), including an extension
of the Maturity Date or the Commitment Termination Date, or (vi) amend, waive or
consent to depart from Section 2.13(e) or Section 7.06;

(b) no amendment, waiver or consent shall, unless the same shall be in writing
and signed by each Lender, (i) except as permitted under Section 8.11(b),
release all or substantially all of the Guarantors from their obligations under
any Guaranty or, except as specifically provided in the Loan Documents and as a
result of transactions permitted by the terms of this Agreement, release all or
substantially all of the Collateral; (ii) increase the Borrowing Base, or
(iii) amend the definitions of “Majority Lenders”, “Required Lenders” or “Credit
Exposure”, this Section 9.03 or any other provision in any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder (other than as provided in clause (c) below);

 

-111-



--------------------------------------------------------------------------------

(c) no amendment, waiver or consent shall, without the consent of the Required
Lenders, (i) decrease or maintain the Borrowing Base or (ii) amend, waive or
consent to depart from any other provision in this Agreement which expressly
requires the consent of, or action or waiver by, the Required Lenders,
including, without limitation, Section 2.02 (except for such provisions in
Section 2.02 which expressly require consent of all the Lenders);

(d) no amendment, waiver, or consent shall, unless in writing and signed by each
Lender Swap Counterparty directly affected thereby in addition to the Lenders
required above to take such action, materially, adversely and disproportionately
affect (i) such Lender Swap Counterparty as compared to the other Secured
Parties or (ii) the Lender Swap Counterparties as compared to the Lenders;

(e) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and

(f) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Issuing Lender under this Agreement or any
other Loan Document.

Section 9.04 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 9.05 Survival of Representations and Obligations.

(a) All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
Article VIII or Article IX and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before. Without limiting the foregoing, all obligations
of the Loan Parties provided for in Sections 2.11, 2.12, 2.14(d), 9.01 and 9.02
and all of the obligations of the Lenders in Section 8.09 shall survive any
termination of this Agreement and repayment in full of the Obligations. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

-112-



--------------------------------------------------------------------------------

Section 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent, and
when the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective permitted successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights or delegate
its duties under this Agreement or any other Loan Document or any interest in
this Agreement or any other Loan Document without the prior written consent of
each Lender, except as otherwise permitted by Section 6.04. Each Loan Party
agrees that no Affiliate, equityholder or creditor of such Loan Party is
intended to be, and none of such Persons shall be, third party beneficiaries of
this Agreement or any other Loan Document, and therefore no Indemnitee will have
any liability (whether direct or indirect, in contract or tort, or otherwise) to
any Loan Party’s respective Affiliate that is not a party hereto or to any Loan
Party’s equityholders or creditors arising out of, related to or in connection
with any aspect of the transactions contemplated hereby.

Section 9.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignment by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. The aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000, unless (A) such assignment is to a Lender, and Affiliate of a
Lender, or an Approved Fund or (B) each of the Administrative Agent and, so long
as no as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition:

 

-113-



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender; and

(C) the consent of the Issuing Lender shall be required for any such assignment
to a Person that is not a Lender.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $5,000; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Limitations on Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender and each other Lender hereunder (and interest accrued and unpaid
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Legal Requirement without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such

 

-114-



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 9.01, 9.02 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 9.09 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby agrees that the Administrative Agent acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject the Administrative Agent to any fiduciary or other implied duties, all
of which are hereby waived by the Borrower.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.02(a) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of Section 9.03 (that adversely affects such Participant). The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.15 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.12 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.15 with
respect to any Participant. To the extent permitted by law, each

 

-115-



--------------------------------------------------------------------------------

Participant also shall be entitled to the benefits of Section 7.04 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13(e) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The
Borrower hereby agrees that each Lender acting as its agent solely for the
purpose set forth above in this clause (d), shall not subject such Lender to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Advances in connection with any refinancing, extension, loan modification
or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

Section 9.08 Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Legal Requirements or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
agreement related to any Secured Obligation, or any action or proceeding
relating to this Agreement, any other Loan Document or any agreement related to
any Secured Obligation, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Loan Party and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating

 

-116-



--------------------------------------------------------------------------------

agency that requires access to information regarding Holdings and its
Subsidiaries, the Advances and the Loan Documents in connection with ratings
issued with respect to an Approved Fund, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section by
the disclosing party or (ii) becomes available to any Secured Party or affiliate
thereof from a third party that is not, to such Person’s actual knowledge,
subject to confidentiality obligations to Holdings or the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of any Lender Party or, if such Lender Party deems necessary for the
mitigation of claims by those authorities against such Lender Party or any of
its subsidiaries or affiliates, in accordance with such Lender Party’s
regulatory compliance policy, (l) to the extent that such information is
independently developed by such Lender Party, or (m) for purposes of
establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing
in this Agreement shall (a) restrict any Lender Party from providing information
to any bank or other regulatory or governmental authorities, including the
Federal Reserve Board and its supervisory staff; (b) require or permit any
Lender Party to disclose to any Loan Party that any information will be or was
provided to the Federal Reserve Board or any of its supervisory staff; or (c)
require or permit any Lender Party to inform any Loan Party of a current or
upcoming Federal Reserve Board examination or any nonpublic Federal Reserve
Board supervisory initiative or action.

Section 9.09 Notices, Etc.

(a) All notices and other communications (other than Notices of Borrowing and
Notices of Conversion or Continuation, which are governed by Article II of this
Agreement) shall be in writing and hand delivered with written receipt,
telecopied, sent by facsimile, sent by electronic mail as permitted under
paragraph (b) below (with, in the case of electronic mail, a hard copy sent as
otherwise permitted in this Section 9.09), sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Loan Party, as specified on Schedule II, if to the
Administrative Agent or the Issuing Lender, at its credit contact specified
under its name on Schedule II, and if to any Lender at its credit contact
specified in its Administrative Questionnaire. Each party may change its notice
address by written notification to the other parties. All such notices and
communications shall be effective when delivered, except that (i) notices and
communications to the Administrative Agent, any Lender or the Issuing Lender
pursuant to Article II shall not be effective until received and, in the case of
facsimile delivered under Article II, such receipt is confirmed by the
Administrative Agent, such Lender or Issuing Lender, as applicable, verbally or
in writing and (ii) notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided

 

-117-



--------------------------------------------------------------------------------

that the foregoing shall not apply to notices to any Lender or the Issuing
Lender pursuant to Article II if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.10 USURY NOT INTENDED. IT IS THE INTENT OF EACH LOAN PARTY AND EACH
LENDER PARTY IN THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE USURY LAWS,
INCLUDING CONFLICTS OF LAW CONCEPTS, GOVERNING THE ADVANCES OF EACH LENDER
INCLUDING SUCH APPLICABLE LEGAL REQUIREMENTS OF THE STATE OF NEW YORK, IF ANY,
AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT, AND ANY OTHER
JURISDICTION WHOSE LAWS MAY BE MANDATORILY APPLICABLE TO SUCH LENDER
NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT. IN FURTHERANCE THEREOF,
THE LENDER PARTIES AND THE LOAN PARTIES STIPULATE AND AGREE THAT NONE OF THE
TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
SHALL EVER BE CONSTRUED TO CREATE A CONTRACT TO PAY, AS CONSIDERATION FOR THE
USE, FORBEARANCE OR DETENTION OF MONEY, INTEREST AT A RATE IN EXCESS OF THE
MAXIMUM RATE AND THAT FOR PURPOSES OF THIS

 

-118-



--------------------------------------------------------------------------------

AGREEMENT “INTEREST” SHALL INCLUDE THE AGGREGATE OF ALL CHARGES WHICH CONSTITUTE
INTEREST UNDER SUCH LAWS THAT ARE CONTRACTED FOR, CHARGED OR RECEIVED UNDER THIS
AGREEMENT; AND IN THE EVENT THAT, NOTWITHSTANDING THE FOREGOING, UNDER ANY
CIRCUMSTANCES THE AGGREGATE AMOUNTS TAKEN, RESERVED, CHARGED, RECEIVED OR PAID
ON THE ADVANCES, INCLUDE AMOUNTS WHICH BY APPLICABLE LEGAL REQUIREMENT ARE
DEEMED INTEREST WHICH WOULD EXCEED THE MAXIMUM RATE, THEN SUCH EXCESS SHALL BE
DEEMED TO BE A MISTAKE AND EACH LENDER RECEIVING SAME SHALL CREDIT THE SAME ON
THE PRINCIPAL OF ITS ADVANCES (OR IF SUCH ADVANCES SHALL HAVE BEEN PAID IN FULL,
REFUND SAID EXCESS TO THE BORROWER). IN THE EVENT THAT THE MATURITY OF THE
ADVANCES ARE ACCELERATED BY REASON OF ANY ELECTION OF THE HOLDER THEREOF
RESULTING FROM ANY EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHERWISE, OR IN THE
EVENT OF ANY REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH CONSIDERATION THAT
CONSTITUTES INTEREST MAY NEVER INCLUDE MORE THAN THE MAXIMUM RATE, AND EXCESS
INTEREST, IF ANY, PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE SHALL BE CANCELED
AUTOMATICALLY AS OF THE DATE OF SUCH ACCELERATION OR PREPAYMENT AND, IF
THERETOFORE PAID, SHALL BE CREDITED ON THE APPLICABLE ADVANCES (OR, IF THE
APPLICABLE ADVANCES SHALL HAVE BEEN PAID IN FULL, REFUNDED TO THE BORROWER OF
SUCH INTEREST). IN DETERMINING WHETHER OR NOT THE INTEREST PAID OR PAYABLE UNDER
ANY SPECIFIC CONTINGENCIES EXCEEDS THE MAXIMUM RATE, THE LOAN PARTIES AND THE
LENDERS SHALL TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LEGAL REQUIREMENT
AMORTIZE, PRORATE, ALLOCATE AND SPREAD IN EQUAL PARTS DURING THE PERIOD OF THE
FULL STATED TERM OF THE OBLIGATIONS ALL AMOUNTS CONSIDERED TO BE INTEREST UNDER
APPLICABLE LEGAL REQUIREMENT AT ANY TIME CONTRACTED FOR, CHARGED, RECEIVED OR
RESERVED IN CONNECTION WITH THE OBLIGATIONS. THE PROVISIONS OF THIS SECTION
SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS WHICH MAY BE IN APPARENT CONFLICT HEREWITH.

Section 9.11 Usury Recapture. In the event the rate of interest chargeable under
this Agreement or any other Loan Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Loan Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrower
shall, to the extent permitted by applicable Legal Requirement, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part

 

-119-



--------------------------------------------------------------------------------

thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender Party severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate in effect from time to time,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the Issuing Lender under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 9.13 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.

Section 9.14 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
credit facility evidenced hereby has not been terminated.

Section 9.15 Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof. Each Letter of Credit shall be governed by either (i)
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or (ii) the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, in either case, including any subsequent revisions thereof approved by a
Congress of the International Chamber of Commerce and adhered to by the Issuing
Lender.

 

-120-



--------------------------------------------------------------------------------

Section 9.16 Submission to Jurisdiction; Service of Process. The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Secured Party or any Related Party of any Secured Party in any way relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Legal Requirement, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Legal Requirement. Nothing in this Agreement or in any other Loan Document shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its Properties in the courts of any
jurisdiction. Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 9.09. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Legal Requirement.

Section 9.17 Waiver of Venue. The Borrower and each other Loan Party irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Legal
Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Section 9.16. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirement, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 9.18 Execution in Counterparts; Electronic Execution.

(a) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirement, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 9.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.19, or otherwise
under this Agreement, voidable under

 

-121-



--------------------------------------------------------------------------------

applicable Legal Requirement relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
termination of all Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Lender
have been made). Each Qualified ECP Guarantor intends that this Section 9.19
constitute, and this Section 9.19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 9.20 Independent Effect of Covenants. Holdings and the Borrower
expressly acknowledge and agree that each covenant contained in Articles V or VI
hereof shall be given independent effect. Accordingly, no Loan Party shall
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles V or VI, before or after giving effect to such transaction
or act, Holdings or the Borrower shall or would be in breach of any other
covenant contained in Articles V or VI.

Section 9.21 USA Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 9.22 Flood Insurance Regulations. Wells Fargo has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Insurance Regulations (defined below). If applicable,
Wells Fargo, as administrative agent, will post on the applicable electronic
platform (or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Insurance Regulations; however, Wells Fargo reminds
each Lender and Participant that, pursuant to the Flood Insurance Regulations,
each federally regulated lender (whether acting as a Lender or Participant) is
responsible for assuring its own compliance with the Flood Insurance
Regulations. Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Collateral” and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage. As used herein, “Flood Insurance Regulations” shall
mean (a) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (d) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

Section 9.23 NON-RELIANCE. IN EXECUTING THIS AGREEMENT, EACH LOAN PARTY HEREBY
WARRANTS AND REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION
OTHER THAN THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND
ADVICE OF ITS ATTORNEYS.

Section 9.24 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO

 

-122-



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.25 Reversal of Payments. To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other applicable Legal Requirement or equitable cause, then, to the extent of
such payment or proceeds repaid, the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

Section 9.26 Injunctive Relief. Each Loan Party hereto recognizes that, in the
event such Loan Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, each Loan Party hereto agrees
that the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

Section 9.27 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Issuing
Lender and the Lenders, on the other hand, and each Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Issuing Lender and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Issuing Lender or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Lender Party has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Issuing Lender or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Issuing Lender, the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Issuing Lender or the Lenders has any obligation to
disclose any of such interests by virtue of

 

-123-



--------------------------------------------------------------------------------

any advisory, agency or fiduciary relationship and (v) the Administrative Agent,
the Issuing Lender and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

(b) Each Loan Party acknowledges and agrees that each Lender, the Issuing
Lender, the Administrative Agent and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, Holdings, any Affiliate thereof or any other person or entity that may
do business with or own securities of any of the foregoing, all as if such
Lender, Issuing Lender, the Administrative Agent or Affiliate thereof were not a
Lender, Issuing Lender, Administrative Agent or an Affiliate thereof (or an
agent or any other Person with any similar role under the credit facilities
evidenced hereby) and without any duty to account therefor to any other Lender,
the Issuing Lender, the Administrative Agent, Holdings, the Borrower or any
Affiliate of the foregoing. Each Lender, the Issuing Lender, the Administrative
Agent and any Affiliate thereof may accept fees and other consideration from
Holdings, the Borrower or any Affiliate thereof for services in connection with
this Agreement, the credit facilities evidenced hereby or otherwise without
having to account for the same to any other Lender, the Issuing Lender, the
Administrative Agent, Holdings, the Borrower or any Affiliate of the foregoing.

Section 9.28 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Instruments which imposes additional burdens on Holdings or any of its
Subsidiaries or further restricts the rights of Holdings or any of its
Subsidiaries or gives the Administrative Agent, the Issuing Lender or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

Section 9.29 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-124-



--------------------------------------------------------------------------------

Section 9.30 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank. Signature page follows.]

 

-125-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: PENN VIRGINIA HOLDING CORP. By:   /s/ Steven A. Hartman Name:   Steven
A. Hartman Title:  

Senior Vice President, Chief Financial Officer

and Treasurer

HOLDINGS: PENN VIRGINIA CORPORATION By:   /s/ Steven A. Hartman Name:   Steven
A. Hartman Title:  

Senior Vice President, Chief Financial Officer

and Treasurer

GUARANTORS: PENN VIRGINIA OIL & GAS CORPORATION PENN VIRGINIA OIL & GAS GP LLC
PENN VIRGINIA OIL & GAS LP LLC PENN VIRGINIA MC CORPORATION PENN VIRGINIA MC
ENERGY L.L.C. PENN VIRGINIA MC GATHERING COMPANY L.L.C. PENN VIRGINIA MC
OPERATING COMPANY L.L.C. PENN VIRGINIA RESOURCE HOLDINGS CORP.

Each By:   /s/ Steven A. Hartman

Name:   Steven A. Hartman Title:  

Senior Vice President, Chief Financial Officer

and Treasurer

PENN VIRGINIA OIL & GAS, L.P. By:   Penn Virginia Oil & Gas GP LLC, its general
partner By:   /s/ Steven A. Hartman

Name:   Steven A. Hartman Title:  

Senior Vice President, Chief Financial Officer

and Treasurer

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
and a Lender By:   /s/ Bryan M. McDavid   Name: Bryan M. McDavid   Title:
Director

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Kristan Spivey   Name: Kristan
Spivey   Title: Authorized Signatory

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Edna Aguilar Mitchell   Name: Edna
Aguilar Mitchell   Title: Director

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ Marc Graham   Name: Marc Graham  
Title: Director

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Didier Siffer

  Name: Didier Siffer   Title: Authorized Signatory By:  

/s/ Laura Katherine Schembri

  Name: Laura Katherine Schembri   Title: Authorized Signatory

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:

 

/s/ James Giordano

  Name: James Giordano   Title: Senior Vice President

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Christopher Aitkin

  Name: Christopher Aitkin   Title: Assistant Vice President

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Barry Carroll

  Name: Barry Carroll   Title: Vice President

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:   /s/ Max Sonnonstine   Name: Max Sonnonstine
  Title: Director

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:   /s/ Kristin N. Oswald  
Name: Kristin N. Oswald   Title: Vice President

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ William S. Krueger   Name: William S.
Krueger   Title: First Vice President

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ David O’Driscoll

  Name: David O’Driscoll   Title: Senior Vice President By:  

/s/ Mark Connelly

  Name: Mark Connelly   Title: Senior Vice President

 

 

Signature page to Credit Agreement

(Penn Virginia Holding Corp.)



--------------------------------------------------------------------------------

SCHEDULE I

PRICING GRID

Applicable Margins**

 

    

Utilization Level*

   Reference Rate
Advances     Eurodollar Rate
Advances     Commitment Fee
Rate  

Level I

   Less than or equal to 25%      2.00 %      3.00 %      0.50 % 

Level II

   Greater than 25% but less than or equal to 50%      2.25 %      3.25 %     
0.50 % 

Level III

   Greater than 50% but less than or equal to 75%.      2.50 %      3.50 %     
0.50 % 

Level IV

   Greater than 75% but less than or equal to 90%      2.75 %      3.75 %     
0.50 % 

Level V

   Greater than 90%      3.00 %      4.00 %      0.50 % 

 

** Subject to increase during the existence of a Borrowing Base Deficiency as
provided in the definition of “Applicable Margin”.

 

Schedule I

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd

Mail Code D1109-019

Charlotte, North Carolina 28262

Attn: Syndication Agency Services

Telephone: (704) 590-2706

Telecopy: (704) 590-2790

with a copy to:

Wells Fargo Bank, National Association

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Bryan McDavid

Telephone: (713) 319-1611

Electronic Mail: bryan.m.mcdavid@wellsfargo.com

Borrower:

at c/o Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, Texas 77079

Attn: Steven A. Hartman

713-722-6529

Steve.hartman@pennvirginia.com

With a copy to:

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attn: Mary Kogut

[continued]

 

Schedule II

Page 1 of 2



--------------------------------------------------------------------------------

Initial Lender

   Maximum Credit
Amounts      Pro Rata Share     Initial Commitment
if Initial Borrowing
Base is $128,000,000  

Wells Fargo Bank, National Association

   $ 29,500,000         14.750000000 %    $ 18,880,000   

Royal Bank of Canada

   $ 29,500,000         14.750000000 %    $ 18,880,000   

Bank of America, N.A.

   $ 20,500,000         10.250000000 %    $ 13,120,000   

The Bank of Nova Scotia

   $ 20,500,000         10.250000000 %    $ 13,120,000   

Credit Suisse AG, Cayman Islands Branch

   $ 17,500,000         8.750000000 %    $ 11,200,000   

Branch Banking and Trust Company

   $ 12,500,000         6.250000000 %    $ 8,000,000   

Barclays Bank PLC

   $ 12,500,000         6.250000000 %    $ 8,000,000   

Comerica Bank

   $ 12,500,000         6.250000000 %    $ 8,000,000   

Société Générale

   $ 12,500,000         6.250000000 %    $ 8,000,000   

Capital One, National Association

   $ 12,500,000         6.250000000 %    $ 8,000,000   

SunTrust Bank

   $ 10,000,000         5.000000000 %    $ 6,400,000   

Santander Bank, N.A.

   $ 10,000,000         5.000000000 %    $ 6,400,000      

 

 

    

 

 

   

 

 

 

Total:

   $ 200,000,000.00         100.000000000 %    $ 128,000,000.00      

 

 

    

 

 

   

 

 

 

 

Schedule II

Page 2 of 2